Exhibit 10.3

 

 

COLLATERAL SECURITY AGREEMENT

 

dated as of August 16, 2005

 

 

by and among

 

HUNTSMAN INTERNATIONAL LLC,

 

CERTAIN SUBSIDIARIES OF HUNTSMAN INTERNATIONAL LLC

 

FROM TIME TO TIME PARTY HERETO

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,

AS COLLATERAL AGENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

SECURITY INTERESTS

 

 

 

 

1.1

Grant of Security Interests

 

1.2

Delivery of Pledged Stock and Pledged Intercompany Notes

 

1.3

Continued Performance by Assignor

 

1.4

Power of Attorney

 

1.5

Intercreditor Agreement

 

 

 

 

ARTICLE II

 

 

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

 

2.1

General Representations, Warranties and Covenants

 

2.2

Reliance

 

 

 

 

ARTICLE III

 

 

SPECIAL PROVISIONS CONCERNING RECEIVABLES; CONTRACT RIGHTS; INSTRUMENTS

 

 

 

 

3.1

Additional Representations and Warranties

 

3.2

Maintenance of Records

 

3.3

Instruments

 

3.4

Direction to Account Debtors; Contracting Parties, etc.

 

 

 

 

ARTICLE IV

 

 

SPECIAL PROVISIONS CONCERNING MARKS

 

 

 

 

4.1

Additional Representations and Warranties

 

4.2

Divestitures

 

4.3

Infringements

 

4.4

Preservation of Marks

 

4.5

Maintenance of Registration

 

4.6

Future Registered Marks

 

4.7

Remedies

 

 

 

 

ARTICLE V

 

 

SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

 

 

 

 

5.1

Additional Representations and Warranties

 

5.2

Infringements

 

5.3

Preservation of Patents

 

5.4

Prosecution of Patent Applications

 

5.5

Other Patents and Copyrights

 

5.6

Remedies

 

 

 

 

ARTICLE VI

 

 

PROVISIONS CONCERNING PLEDGED SECURITIES

 

 

i

--------------------------------------------------------------------------------


 

6.1

Pledge of Notes and Additional Stock

 

6.2

Capital Stock

 

 

 

 

ARTICLE VII

 

 

PROVISIONS CONCERNING ALL COLLATERAL

 

 

 

 

7.1

Protection of Collateral Agent’s Security

 

7.2

Warehouse Receipts Non-negotiable

 

7.3

Right to Initiate Judicial Proceedings, etc.

 

7.4

Appointment of a Receiver

 

7.5

Further Actions

 

7.6

Financing Statements

 

7.7

Control

 

 

 

 

ARTICLE VIII

 

 

REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT

 

 

 

 

8.1

Default

 

8.2

Remedies; Obtaining the Collateral Upon Default

 

8.3

Remedies; Disposition of the Collateral

 

8.4

Waiver of Claims

 

8.5

Application of Proceeds

 

8.6

Remedies Cumulative

 

8.7

Discontinuance of Proceedings

 

8.8

Collateral Agent’s Calculations

 

8.9

Adjustments

 

8.10

Sharing Arrangements

 

 

 

 

ARTICLE IX

 

 

INDEMNITY

 

 

 

 

9.1

Indemnity

 

9.2

Indemnity Obligations Secured by Collateral; Survival

 

 

 

 

ARTICLE X

 

 

OTHER AGREEMENTS WITH COLLATERAL AGENT

 

 

 

 

10.1

Compensation and Expenses

 

10.2

Stamp and Other Taxes

 

10.3

Filing Fees, Excise Taxes, Etc.

 

 

 

 

ARTICLE XI

 

 

THE COLLATERAL AGENT

 

 

 

 

11.1

Appointment of the Collateral Agent

 

11.2

Acceptance of Appointment

 

11.3

Further Assurances

 

11.4

Exculpatory Provisions

 

11.5

Delegation of Duties

 

11.6

Reliance by Collateral Agent

 

11.7

Limitations on Duties of the Collateral Agent

 

11.8

Assets to Be Held in Trust

 

 

ii

--------------------------------------------------------------------------------


 

11.9

Resignation and Removal of the Collateral Agent

 

11.10

Status of Successors to the Collateral Agent

 

11.11

Merger of the Collateral Agent

 

11.12

Additional Co-Agents; Separate Agents

 

11.13

Collateral Agent as UK Security Trustee

 

 

 

 

ARTICLE XII

 

 

TERMINATION; RELEASES OF COLLATERAL

 

 

 

 

12.1

Release of Certain Security

 

12.2

Termination Upon Satisfaction

 

 

 

 

ARTICLE XIII

 

 

LIMITED RIGHTS OF SECURED PARTIES; PROOFS OF CLAIM

 

 

 

 

13.1

Limited Rights of Secured Parties

 

13.2

Filing of Claims

 

13.3

Collection of Claims

 

13.4

Limitations

 

 

 

 

ARTICLE XIV

 

 

MISCELLANEOUS

 

 

 

 

14.1

Notices

 

14.2

Waiver; Amendment

 

14.3

Obligations Absolute

 

14.4

Successors and Assigns

 

14.5

Headings Descriptive

 

14.6

Severability

 

14.7

Conflict With Other Agreements

 

14.8

Governing Law

 

14.9

Consent to Jurisdiction and Service of Process; Waiver of Jury Trial

 

14.10

Assignor’s Duties

 

14.11

Counterparts

 

14.12

No Action by Secured Parties

 

14.13

Definitions; Interpretation

 

14.14

Conflicts with the Credit Agreement

 

14.15

References to this Agreement in Other Documents

 

 

 

 

PLEDGED INTERCOMPANY NOTES

 

 

 

 

INTERCREDITOR AGREEMENT

 

 

iii

--------------------------------------------------------------------------------


 

ANNEXES

 

 

 

ANNEX A

-

Definitions

 

ANNEX B

-

Trademarks and Patents

 

ANNEX C

-

Copyrights

 

 

 

SCHEDULES

 

 

 

SCHEDULE A

-

Existing Hedging Agreements

 

SCHEDULE B

-

Intercompany Notes

 

SCHEDULE C

-

Capital Stock

 

SCHEDULE 2.1(f)

-

Chief Executive Office

 

SCHEDULE 2.1(g)

-

Location of Inventory and Equipment

 

SCHEDULE 2.1(h)

-

Aircraft, Vehicles, Vessels, Barges, Railcars and Rolling Stock

 

SCHEDULE 2.1(i)

-

Trade and Fictitious Names

 

SCHEDULE 2.1(j)

-

State of Incorporation

 

SCHEDULE 2.1(k)

-

Commercial Tort Claims

 

SCHEDULE 4.1

-

Marks

 

SCHEDULE 5.1(A)

-

Patents

 

SCHEDULE 5.1(B)

-

Copyrights

 

 

 

EXHIBITS

 

 

 

EXHIBIT A

-

Form of Supplement to Security Agreement

 

EXHIBIT B

-

Intercreditor Agreement

 

 

iv

--------------------------------------------------------------------------------


 

COLLATERAL SECURITY AGREEMENT

 

COLLATERAL SECURITY AGREEMENT (as amended, restated, supplemented, replaced or
otherwise modified from time to time, this “Agreement”), dated as of August 16,
2005, is by and among each of the undersigned (each, an “Assignor” and, together
with any other entity that becomes a party hereto pursuant to
Section 14.2(d) hereof, collectively, the “Assignors”) and DEUTSCHE BANK AG NEW
YORK BRANCH, as Collateral Agent for the benefit of (i) the Lenders and the
Administrative Agent under the Credit Agreement hereinafter referred to;
(ii) the Senior Secured Notes Trustee, for the benefit of itself and the holders
of the Senior Secured Notes; (iii) if one or more Lenders (or any Affiliate
thereof) has heretofore entered into or hereafter enters into one or more
Interest Rate Agreements or Other Hedging Agreements permitted pursuant to
Section 8.2(e) of the Credit Agreement with, or guaranteed by, the Borrower or
any of its Subsidiaries, any such Lender or Lenders or any Affiliate of such
Lender or Lenders (even if the respective Lender subsequently ceases to be a
Lender under the Credit Agreement for any reason) so long as any such Lender or
Affiliate participates in the extension of such Interest Rate Agreements or
Other Hedging Agreements and their subsequent assigns, if any (collectively, the
“Secured Hedging Agreements”); and (iv) one or more financial institutions from
time to time party to Overdraft Facilities Agreements with, or guaranteed by,
the Borrower or any of its Subsidiaries (collectively the “Secured Parties” or
the “Secured Party”).  The meaning of capitalized terms used herein shall be
determined in accordance with Section 14.13 hereof.

 

W I T N E S S E T H:

 

WHEREAS, Huntsman International LLC, a Delaware limited liability company (the
“Borrower” or the “Company”), the financial institutions (the “Lenders”) from
time to time party thereto, Deutsche Bank AG New York Branch, as administrative
agent (together with any successor agent, the “Administrative Agent”), Deutsche
Bank Securities Inc., as joint lead arranger and joint book runner, Citigroup
Global Markets Inc., as co-syndication agent, joint lead arranger and joint book
runner and Credit Suisse, as co-syndication agent and joint book runner, are
contemporaneously herewith entering into a Credit Agreement dated as of the date
hereof (the “Credit Agreement”, as the same may hereafter be amended, modified,
extended, renewed, replaced, restated, waived or supplemented from time to time,
and including any agreement extending the maturity of or restructuring of all or
any portion of the Indebtedness under such agreement or any successor
agreements);

 

WHEREAS, Huntsman LLC, a Utah limited liability company, (“HLLC”) has issued
$455.4 million in aggregate principal amount of Senior Secured Notes due 2010
(together with any additional notes issued under the Senior Secured Notes
Indenture (as hereinafter defined) which are permitted to be issued under the
Credit Agreement, the “Senior Secured Notes”) under an Indenture, dated as of
September 30, 2003, among Borrower, the Assignors parties thereto as guarantors,
and HSBC Bank USA, as trustee thereunder (such trustee and any successor trustee
thereunder, the “Senior Secured Notes Trustee”, and such indenture, as amended,
restated, supplemented, refinanced, replaced or otherwise modified from time to
time, the “Senior Secured Notes Indenture”);

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Assignors party to the Senior Secured Notes Indenture have
guaranteed the obligations of HLLC under the Senior Secured Notes Indenture;

 

WHEREAS, the Borrower or any of its Subsidiaries may have from time to time
before the date hereof, entered into, or guaranteed, one or more Interest Rate
Agreements or Other Hedging Agreements each as described on Schedule A hereto
(collectively, the “Existing Hedging Agreements”);

 

WHEREAS, on the Closing Date, HLLC will merge with and into the Borrower, with
the Borrower as the surviving entity;

 

WHEREAS, the Borrower or any of its Subsidiaries may at any time and from time
to time enter into, or guarantee, one or more Interest Rate Agreements or Other
Hedging Agreements;

 

WHEREAS, the Borrower or any of its Subsidiaries may at any time and from time
to time enter into, or guarantee, one or more loan agreements evidencing the
Overdraft Facilities (the “Overdraft Facilities Agreements”);

 

WHEREAS, pursuant to the Subsidiary Guaranty, each Assignor (other than the
Borrower) has jointly and severally guaranteed to the Secured Parties (other
than the Senior Secured Notes Trustee and the holders of the Senior Secured
Notes) the payment when due of all obligations of Borrower and the other
Assignors under or with respect to the Loan Documents, the Secured Hedging
Agreements and the Overdraft Facilities Agreements;

 

WHEREAS, Huntsman Headquarters Corporation has guaranteed to the Secured Parties
(other than the Senior Secured Notes Trustee and the holders of the Senior
Secured Notes) the payment when due of all obligations of Borrower and the other
Assignors under or with respect to the Loan Documents, the Secured Hedging
Agreements and the Overdraft Facilities Agreements; and

 

WHEREAS, each Assignor desires to execute this Agreement in order to satisfy the
conditions under the Credit Agreement and the Senior Secured Notes Indenture.

 

NOW, THEREFORE, in consideration of the extensions of credit to be made to each
Assignor and other benefits accruing to each Assignor, the receipt and
sufficiency of which are hereby acknowledged, each Assignor hereby covenants and
agrees with the Collateral Agent for the benefit of the Secured Parties as
follows:

 


ARTICLE I


 


SECURITY INTERESTS


 


1.1          GRANT OF SECURITY INTERESTS.  (A) AS COLLATERAL SECURITY FOR THE
PROMPT AND COMPLETE PAYMENT AND PERFORMANCE OF THE SECURED OBLIGATIONS WHEN DUE,
AND TO INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS TO ENTER INTO THE CREDIT
AGREEMENT AND TO MAKE THE LOANS AND PROVIDE THE OTHER FINANCIAL ACCOMMODATIONS
TO BORROWER CONTEMPLATED THEREIN, EACH SUCH ASSIGNOR DOES HEREBY GRANT, PLEDGE,
ASSIGN AND TRANSFER UNTO THE COLLATERAL AGENT, IN ITS CAPACITY

 

2

--------------------------------------------------------------------------------


 


AS COLLATERAL AGENT HEREUNDER FOR THE BENEFIT OF THE SECURED PARTIES, A
CONTINUING SECURITY INTEREST OF FIRST PRIORITY IN ALL OF THE RIGHT, TITLE AND
INTEREST OF SUCH ASSIGNOR IN, TO AND UNDER ALL OF THE FOLLOWING, WHETHER NOW
EXISTING OR HEREAFTER FROM TIME TO TIME ARISING, AND WHETHER NOW OWNED OR
HEREAFTER FROM TIME TO TIME ACQUIRED OR CREATED:  (I) ALL CASH, ACCOUNTS,
DEPOSITS, DEPOSIT ACCOUNTS, INVESTMENT PROPERTY, SECURITIES ACCOUNTS, SECURITIES
AND INSURANCE POLICIES NOW OR AT ANY TIME HEREAFTER IN THE POSSESSION OR UNDER
CONTROL OF SUCH ASSIGNOR OR ITS RESPECTIVE BAILEES AND ANY INTEREST THEREIN,
(II) EACH AND EVERY RECEIVABLE, (III) ALL CONTRACTS, TOGETHER WITH ALL CONTRACT
RIGHTS ARISING THEREUNDER, AND ALL EQUITY AND DEBT SECURITIES AND OTHER
INTERESTS IN ANY AND ALL UNRESTRICTED SUBSIDIARIES, (IV) ALL INVENTORY, (V) ANY
CASH COLLATERAL ACCOUNT ESTABLISHED WITH RESPECT TO SUCH ASSIGNOR AND ALL
MONIES, SECURITIES AND INSTRUMENTS DEPOSITED OR REQUIRED TO BE DEPOSITED IN SUCH
CASH COLLATERAL ACCOUNT, (VI) ALL EQUIPMENT, (VII) ALL MARKS, TOGETHER WITH THE
REGISTRATIONS AND RIGHT TO ALL RENEWALS THEREOF, AND THE GOODWILL OF THE
BUSINESS OF SUCH ASSIGNOR SYMBOLIZED BY THE MARKS AND ALL INTELLECTUAL PROPERTY
CAUSES OF ACTION, (VIII) ALL PATENTS AND COPYRIGHTS, AND ALL REISSUES, RENEWALS
OR EXTENSIONS THEREOF, (IX) ALL COMPUTER PROGRAMS AND ALL INTELLECTUAL PROPERTY
RIGHTS THEREIN AND ALL OTHER PROPRIETARY INFORMATION, INCLUDING, BUT NOT LIMITED
TO, TRADE SECRETS, (X) ALL VEHICLES, AIRCRAFT, VESSELS, BARGES, RAILCARS,
ROLLING STOCK AND FIXTURES, TOGETHER WITH ACCESSIONS THERETO AND REPLACEMENT
PARTS THEREFOR, (XI) (A) ALL INTERCOMPANY NOTES DESCRIBED IN SCHEDULE B (AS IT
MAY, FROM TIME TO TIME, BE SUPPLEMENTED IN ACCORDANCE WITH THE TERMS HEREOF),
ALL OTHER INTERCOMPANY NOTES AND ALL OTHER PROMISSORY NOTES OWING TO SUCH
ASSIGNOR; (B) (1) ALL CAPITAL STOCK DESCRIBED IN SCHEDULE C (AS IT MAY, FROM
TIME TO TIME, BE SUPPLEMENTED IN ACCORDANCE WITH THE TERMS HEREOF) AND (2) ALL
OTHER CAPITAL STOCK; AND (C) ALL STOCK RIGHTS, (XII) ALL BOOKS AND RECORDS,
CUSTOMER LISTS, LEDGER CARDS, CREDIT FILES, PRINT-OUTS, AND OTHER MATERIALS AND
RECORDS PERTAINING TO ANY OF THE FOREGOING, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, (XIII) ALL OTHER GOODS, GENERAL INTANGIBLES, CHATTEL PAPER, DOCUMENTS
AND INSTRUMENTS, (XIV) ALL LETTER-OF-CREDIT RIGHTS, (XV) ANY COMMERCIAL TORT
CLAIMS DESCRIBED ON SCHEDULE 2.1(K), (XVI) ALL OTHER PERSONAL PROPERTY OF SUCH
ASSIGNOR, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, (XVII) ALL DOCUMENTS OF TITLE
EVIDENCING OR ISSUED WITH RESPECT TO ANY OF THE FOREGOING, AND (XVIII) ALL
PROCEEDS AND PRODUCTS OF ANY AND ALL OF THE FOREGOING (INCLUDING, WITHOUT
LIMITATION, ALL INSURANCE AND CLAIMS FOR INSURANCE EFFECTED OR HELD FOR THE
BENEFIT OF SUCH ASSIGNOR IN RESPECT THEREOF) (ALL OF THE ABOVE, AS LIMITED BELOW
IN SECTIONS 1.1(C) AND 1.1(D), COLLECTIVELY, THE “COLLATERAL”); PROVIDED,
HOWEVER, THAT THE SECURITY INTERESTS GRANTED HEREUNDER SHALL ONLY COVER ANY
ASSIGNOR’S RIGHT, TITLE AND INTEREST IN ANY ASSET SUBJECT TO LIENS DESCRIBED IN
CLAUSE (2) OF SECTION 8.1(H) OF THE CREDIT AGREEMENT, TO THE EXTENT THAT THE
LENDER (AS DEFINED IN THAT CERTAIN LOAN AGREEMENT BY AND AMONG HUNTSMAN
HEADQUARTERS CORPORATION, HUNTSMAN PETROCHEMICAL CORPORATION, HUNTSMAN CHEMICAL
CORPORATION, HUNTSMAN PACKAGING CORPORATION AND U.S. BANK OF UTAH DATED AS OF
DECEMBER 17, 1996 (THE “HEADQUARTERS LOAN AGREEMENT”) HAS CONSENTED TO THE GRANT
BY HUNTSMAN HEADQUARTERS CORPORATION OF A SECURITY INTEREST IN ANY COLLATERAL
(AS DEFINED IN THE HEADQUARTERS LOAN AGREEMENT) HEREUNDER.


 

(B)           THE SECURITY INTERESTS OF THE COLLATERAL AGENT UNDER THIS
AGREEMENT EXTEND TO ALL COLLATERAL OF THE KIND WHICH IS THE SUBJECT OF THIS
AGREEMENT (BUT SUBJECT TO THE LIMITATIONS CONTAINED IN THIS AGREEMENT) WHICH THE
ASSIGNOR MAY ACQUIRE AT ANY TIME DURING THE CONTINUATION OF THIS AGREEMENT.

 

(C)           THE COLLATERAL SHALL NOT INCLUDE ANY PROPERTY OR ASSETS (WHETHER
TANGIBLE OR INTANGIBLE, INCLUDING WITHOUT LIMITATION, CAPITAL STOCK) OR ANY
RIGHT, TITLE OR INTEREST IN RESPECT THEREOF (I) WHICH CONSTITUTES THE CAPITAL
STOCK (AS DEFINED IN THE SENIOR SECURED NOTES INDENTURE)

 

3

--------------------------------------------------------------------------------


 

OF SUBSIDIARIES (AS DEFINED IN THE SENIOR SECURED NOTES INDENTURE) OF THE
BORROWER OR OF ANY GUARANTOR (AS DEFINED IN THE SENIOR SECURED NOTES INDENTURE),
OR ANY STOCK RIGHTS OR PROCEEDS THEREOF IN ANY SUCH CAPITAL STOCK, (II) WHICH IS
SUBJECT TO AN AGREEMENT THAT EXPRESSLY PROHIBITS THE ASSIGNMENT THEREOF, OR THE
CREATION OF A SECURITY INTEREST THEREIN (INCLUDING, WITHOUT LIMITATION,
RECEIVABLES (AND DEPOSIT ACCOUNTS HOLDING PROCEEDS OF THOSE RECEIVABLES) SUBJECT
TO A PERMITTED ACCOUNTS RECEIVABLES SECURITIZATION), (III) TO THE EXTENT THAT
ANY LAW OR REGULATION APPLICABLE TO SUCH RIGHTS OR PROPERTY PROHIBITS THE
ASSIGNMENT THEREOF OR THE CREATION OF A SECURITY INTEREST THEREIN AND (IV) TO
THE EXTENT THAT SUCH COLLATERAL IS NOT REQUIRED TO BE PLEDGED UNDER
SECTION 7.11(A), (C) OR (D) OF THE CREDIT AGREEMENT; PROVIDED, HOWEVER, THAT
SUCH RIGHTS AND PROPERTY DESCRIBED IN THE PRECEDING CLAUSES (II) AND (III) SHALL
BE EXCLUDED FROM THE COLLATERAL ONLY TO THE EXTENT AND FOR SO LONG AS SUCH
AGREEMENT (IN THE CASE OF CLAUSE (II)) OR SUCH LAW (IN THE CASE OF CLAUSE (III))
CONTINUES TO EXPRESSLY PROHIBIT THE CREATION OF SUCH SECURITY INTEREST, AND UPON
THE EXPIRATION OF SUCH PROHIBITION, THE RIGHTS AND PROPERTY AS TO WHICH SUCH
PROHIBITION PREVIOUSLY APPLIED SHALL AUTOMATICALLY BE INCLUDED IN THE
COLLATERAL, WITHOUT FURTHER ACTION ON THE PART OF THE ASSIGNOR OR THE COLLATERAL
AGENT; PROVIDED, FURTHER, THAT THE CAPITAL STOCK OF LPC PLEDGED BY TAI SHALL
CONSTITUTE COLLATERAL, EXCEPT THAT THE EXERCISE OF ANY RIGHTS OR REMEDIES WITH
RESPECT TO THE CAPITAL STOCK OF LPC SHALL BE SUBJECT TO THE TRANSFER
RESTRICTIONS SET FORTH IN THE JOINT VENTURE AGREEMENT DATED AS OF OCTOBER 18,
1993 BETWEEN TAI AND KRONOS LOUISIANA, INC.

 

(D)           NOTWITHSTANDING SECTIONS 1.1(A) AND (B), FOR THE AVOIDANCE OF
DOUBT, COLLATERAL SHALL NOT INCLUDE CAPITAL STOCK AND EQUITY INTERESTS, OR
PORTION THEREOF, OF PERSONS ORGANIZED OUTSIDE THE UNITED STATES WHICH WOULD
OTHERWISE BE REQUIRED TO BE PLEDGED TO THE COLLATERAL AGENT PURSUANT TO THE
TERMS HEREOF (“FOREIGN EQUITY INTERESTS”) BUT WHICH ARE PLEDGED PURSUANT TO
COLLATERAL DOCUMENTS (“FOREIGN PLEDGE DOCUMENTS”) GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN ANY STATE OR FEDERAL LAWS OF THE UNITED STATES OF
AMERICA.

 


1.2          DELIVERY OF PLEDGED STOCK AND PLEDGED INTERCOMPANY NOTES.  THE
PLEDGED INTERCOMPANY NOTES LISTED ON SCHEDULE B AND THE CERTIFICATES
REPRESENTING THE PLEDGED STOCK LISTED ON SCHEDULE C (OTHER THAN THE SHARES OF
CAPITAL STOCK OF FOREIGN ENTITIES WHICH ARE NOT CERTIFICATED) SHALL BE DELIVERED
TO THE COLLATERAL AGENT CONTEMPORANEOUSLY HEREWITH TOGETHER WITH APPROPRIATE
UNDATED NOTE POWERS AND STOCK POWERS DULY EXECUTED IN BLANK.  NEITHER THE
COLLATERAL AGENT NOR ANY SECURED PARTY SHALL BE OBLIGATED TO PRESERVE OR PROTECT
ANY RIGHTS WITH RESPECT TO THE PLEDGED INTERCOMPANY NOTES OR THE PLEDGED STOCK
OR TO RECEIVE OR GIVE ANY NOTICE WITH RESPECT THERETO WHETHER OR NOT THE
COLLATERAL AGENT OR ANY SECURED PARTY IS DEEMED TO HAVE KNOWLEDGE OF SUCH
MATTERS.  THE COLLATERAL AGENT AGREES TO HOLD SUCH PLEDGED STOCK, THE PLEDGED
INTERCOMPANY NOTES AND ANY OTHER COLLATERAL IN ITS POSSESSION FOR THE BENEFIT OF
THE SECURED PARTIES.


 


1.3          CONTINUED PERFORMANCE BY ASSIGNOR.  THE ASSIGNMENTS AND SECURITY
INTERESTS UNDER THIS AGREEMENT GRANTED TO THE COLLATERAL AGENT SHALL NOT RELIEVE
ANY ASSIGNOR FROM THE PERFORMANCE OF ANY TERM, COVENANT, CONDITION OR AGREEMENT
ON SUCH ASSIGNOR’S PART TO BE PERFORMED OR OBSERVED UNDER OR IN RESPECT OF ANY
OF THE COLLATERAL PLEDGED BY IT HEREUNDER OR FROM ANY LIABILITY TO ANY PERSON
UNDER OR IN RESPECT OF ANY OF SUCH COLLATERAL OR IMPOSE ANY OBLIGATION ON THE
COLLATERAL AGENT TO PERFORM OR OBSERVE ANY SUCH TERM, COVENANT, CONDITION OR
AGREEMENT ON SUCH ASSIGNOR’S PART TO BE SO PERFORMED OR OBSERVED OR IMPOSE ANY
LIABILITY ON THE COLLATERAL AGENT FOR ANY ACT OR OMISSION ON THE PART OF SUCH
ASSIGNOR RELATIVE THERETO OR FOR ANY BREACH OF ANY REPRESENTATION OR WARRANTY ON
THE PART OF SUCH ASSIGNOR CONTAINED IN THIS

 

4

--------------------------------------------------------------------------------


 


AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR IN RESPECT OF THE COLLATERAL PLEDGED BY
IT HEREUNDER OR MADE IN CONNECTION HEREWITH OR THEREWITH. 


 


1.4          POWER OF ATTORNEY.  BY WAY OF SECURING ITS OBLIGATIONS HEREUNDER,
EACH ASSIGNOR HEREBY CONSTITUTES AND APPOINTS THE COLLATERAL AGENT ITS TRUE AND
LAWFUL ATTORNEY, IRREVOCABLY, WITH FULL POWER AFTER THE OCCURRENCE OF AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT (IN THE NAME OF SUCH ASSIGNOR OR
OTHERWISE), IN THE COLLATERAL AGENT’S DISCRETION, TO TAKE ANY ACTION AND TO
EXECUTE ANY INSTRUMENT WHICH THE COLLATERAL AGENT MAY REASONABLY DEEM NECESSARY
OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT, WHICH APPOINTMENT AS
ATTORNEY IS COUPLED WITH AN INTEREST.


 


1.5          INTERCREDITOR AGREEMENT.  EACH OF THE SECURED PARTIES AGREES THAT
ALL THE RIGHTS HEREUNDER ARE SUBJECT TO THE TERMS OF THE INTERCREDITOR
AGREEMENT, A COPY OF WHICH IS ATTACHED AS EXHIBIT B HERETO (AS AMENDED,
MODIFIED, SUPPLEMENTED, REPLACED OR RESTATED, THE “INTERCREDITOR AGREEMENT”).


 


ARTICLE II


 


GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS


 


2.1          GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS.  IN ADDITION TO
AND NOT IN LIMITATION OF THE REPRESENTATIONS AND WARRANTIES OF ANY ASSIGNOR SET
FORTH IN ANY OTHER DEBT DOCUMENT TO WHICH SUCH ASSIGNOR IS A PARTY, EACH
ASSIGNOR REPRESENTS, WARRANTS AND COVENANTS TO THE COLLATERAL AGENT, WHICH
REPRESENTATIONS, WARRANTIES AND COVENANTS SHALL SURVIVE EXECUTION AND DELIVERY
OF THIS AGREEMENT, AS FOLLOWS:


 

(A)           INCORPORATION OF CREDIT AGREEMENT REPRESENTATIONS.  THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE VI OF THE CREDIT AGREEMENT
AS THEY RELATE TO SUCH ASSIGNOR OR TO THE LOAN DOCUMENTS TO WHICH SUCH ASSIGNOR
IS PARTY, EACH OF WHICH REPRESENTATIONS IS INCORPORATED HEREIN BY REFERENCE, ARE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS AND THE COLLATERAL AGENT SHALL BE
ENTITLED TO RELY ON SUCH REPRESENTATIONS AND WARRANTIES AS IF FULLY SET FORTH
HEREIN.

 

(B)           TITLE TO DEBT AND NOTES.  SUCH ASSIGNOR IS THE DIRECT AND SOLE
LEGAL AND EQUITABLE OWNER OF ANY AND ALL PLEDGED DEBT AND PLEDGED INTERCOMPANY
NOTES INDICATED ON SCHEDULE B AS BEING OWNED BY IT.  SUCH ASSIGNOR HAS THE
AUTHORITY TO PLEDGE AND DELIVER SUCH PLEDGED DEBT TO THE COLLATERAL AGENT
PURSUANT HERETO.

 

(C)           TITLE TO PLEDGED STOCK.  SUCH ASSIGNOR IS THE RECORD AND
BENEFICIAL OWNER OF EACH SHARE OF THE PLEDGED STOCK INDICATED ON SCHEDULE C AS
BEING OWNED BY IT.  ALL OF SUCH SHARES OF THE PLEDGED STOCK ARE DULY AUTHORIZED,
VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE (OR, WITH RESPECT TO FOREIGN
ENTITIES, TO THE EXTENT SUCH CONCEPTS ARE APPLICABLE UNDER THE LAWS UNDER WHICH
SUCH ENTITIES ARE ORGANIZED).  SUCH ASSIGNOR HAS ALL REQUISITE RIGHTS, POWER,
AND AUTHORITY TO PLEDGE AND DELIVER SUCH PLEDGED STOCK TO THE COLLATERAL AGENT
PURSUANT HERETO (OR, WITH RESPECT TO THE SHARES OF CAPITAL STOCK OF ANY FOREIGN
ENTITIES THAT ARE NOT CERTIFICATED, TO EXECUTE, DELIVER, RECORD AND REGISTER ANY
AND ALL PLEDGES OR CHARGES ON SUCH SHARES WHICH ARE NECESSARY OR ADVISABLE TO
CREATE A FIRST PRIORITY PERFECTED SECURITY INTEREST (SUBJECT TO CLAUSES (I) AND
(VI) OF THE

 

5

--------------------------------------------------------------------------------


 

DEFINITION OF “CUSTOMARY PERMITTED LIENS” IN THE CREDIT AGREEMENT) IN SUCH
SHARES).  EACH ASSIGNOR INDICATED ON SCHEDULE C AS OWNING SHARES IN A FOREIGN
ENTITY HAS EXECUTED AND DELIVERED AND WILL PROMPTLY FOLLOWING THE DATE HEREOF
RECORD AND REGISTER, ANY AND ALL PLEDGES, CHARGES AND OTHER INSTRUMENTS
NECESSARY TO CREATE VALID, CONTINUING, PERFECTED LIENS (OR THE EQUIVALENT RIGHTS
UNDER THE APPLICABLE LAWS OF THE RELEVANT FOREIGN JURISDICTIONS) ON SUCH PLEDGED
STOCK (SUBJECT TO CLAUSES (I) AND (VI) OF THE DEFINITION OF “CUSTOMARY PERMITTED
LIENS” IN THE CREDIT AGREEMENT) IN FAVOR OF THE COLLATERAL AGENT, FOR THE
BENEFIT OF THE COLLATERAL AGENT AND THE SECURED PARTIES.

 

(D)           NECESSARY FILINGS.  SUBJECT TO THE LIMITATIONS DESCRIBED IN
SECTION 6.21(A) OF THE CREDIT AGREEMENT, ALL DOCUMENTS AND INSTRUMENTS FOR ALL
FILINGS, REGISTRATIONS AND RECORDINGS NECESSARY OR APPROPRIATE TO CREATE,
PRESERVE, PROTECT AND PERFECT THE SECURITY INTERESTS GRANTED BY THE ASSIGNORS TO
THE COLLATERAL AGENT HEREBY IN RESPECT OF THE COLLATERAL HAVE BEEN DELIVERED BY
THE ASSIGNORS TO THE COLLATERAL AGENT, AND, UPON THE COLLATERAL AGENT’S
ACCOMPLISHING OF ALL SUCH FILINGS, REGISTRATIONS AND RECORDINGS, THE SECURITY
INTERESTS GRANTED TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE COLLATERAL
AGENT AND THE SECURED PARTIES PURSUANT TO THIS AGREEMENT IN AND TO THE
COLLATERAL CONSTITUTE OR SHALL CONSTITUTE PERFECTED SECURITY INTERESTS THEREIN
AND IS OR SHALL BE ENTITLED TO ALL THE RIGHTS, PRIORITIES AND BENEFITS AFFORDED
BY THE UCC OR OTHER RELEVANT LAW AS ENACTED IN ANY RELEVANT JURISDICTION TO
PERFECTED SECURITY INTERESTS; PROVIDED, HOWEVER, THAT THE PARTIES AGREE THAT NO
ASSIGNOR SHALL HAVE ANY OBLIGATION HEREUNDER TO TAKE ANY ACTIONS TO PERFECT THE
SECURITY INTERESTS GRANTED BY SUCH ASSIGNOR TO THE COLLATERAL AGENT HEREUNDER IN
ANY EXCLUDED FOREIGN OR TRANSPORTATION ASSETS.

 

(E)           OTHER FINANCING STATEMENTS.  AS OF THE DATE HEREOF, THERE IS NO
FINANCING STATEMENT (OR SIMILAR STATEMENT OR INSTRUMENT OF REGISTRATION UNDER
THE LAW OF ANY JURISDICTION) ON FILE OR OF RECORD IN ANY RELEVANT JURISDICTION
COVERING OR PURPORTING TO COVER ANY INTEREST OF ANY KIND IN THE COLLATERAL,
EXCEPT FOR (I) THOSE EVIDENCING PERMITTED LIENS AND (II) FINANCING STATEMENTS
EVIDENCING LIENS RELEASED ON THE DATE HEREOF (OR FOR WHICH A UCC-3 TERMINATION
STATEMENT OR OTHER RELEASE SATISFACTORY TO THE COLLATERAL AGENT SHALL HAVE BEEN
PREVIOUSLY FILED OR DELIVERED TO THE COLLATERAL AGENT ON THE DATE HEREOF) AND,
SO LONG AS ANY OF THE SECURED OBLIGATIONS ARE IN EFFECT, NO ASSIGNOR WILL
AUTHORIZE TO BE FILED IN ANY PUBLIC OFFICE ANY FINANCING STATEMENT (OR SIMILAR
STATEMENT OR INSTRUMENT OF REGISTRATION UNDER THE LAW OF ANY JURISDICTION) OR
STATEMENTS RELATING TO THE COLLATERAL, EXCEPT FINANCING STATEMENTS FILED TO OR
TO BE FILED IN RESPECT OF AND COVERING THE SECURITY INTERESTS GRANTED HEREBY BY
SUCH ASSIGNOR OR FOR THOSE EVIDENCING PERMITTED LIENS.

 

(F)            CHIEF EXECUTIVE OFFICE; RECORDS.  THE CHIEF EXECUTIVE OFFICE OF
EACH ASSIGNOR IS LOCATED AT THE ADDRESS INDICATED ON SCHEDULE 2.1(F) HERETO FOR
SUCH ASSIGNOR.  NO ASSIGNOR SHALL MOVE ITS CHIEF EXECUTIVE OFFICE UNTIL (I) IT
SHALL HAVE GIVEN TO THE COLLATERAL AGENT NOT LESS THAN 30 DAYS’ (OR SUCH SHORTER
PERIOD AS MAY BE ACCEPTABLE TO THE COLLATERAL AGENT) PRIOR WRITTEN NOTICE OF ITS
INTENTION TO DO SO, CLEARLY DESCRIBING SUCH NEW LOCATION AND PROVIDING SUCH
OTHER INFORMATION IN CONNECTION THEREWITH AS THE COLLATERAL AGENT MAY REASONABLY
REQUEST, (II) WITH RESPECT TO SUCH NEW LOCATION, IT SHALL HAVE TAKEN ALL ACTION,
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, TO MAINTAIN THE SECURITY
INTERESTS OF THE COLLATERAL AGENT IN THE COLLATERAL INTENDED TO BE GRANTED AND
PERFECTED HEREBY AT ALL TIMES FULLY PERFECTED AND IN FULL FORCE AND EFFECT,
(III) AT THE REASONABLE REQUEST OF THE COLLATERAL AGENT, IT SHALL HAVE FURNISHED
AN OPINION OF COUNSEL ACCEPTABLE TO THE COLLATERAL AGENT TO THE EFFECT THAT ALL
FINANCING OR CONTINUATION

 

6

--------------------------------------------------------------------------------


 

STATEMENTS AND AMENDMENTS OR SUPPLEMENTS THERETO HAVE BEEN FILED IN THE
APPROPRIATE FILING OFFICE OR OFFICES, AND ALL OTHER ACTIONS (INCLUDING, WITHOUT
LIMITATION, THE PAYMENT OF ALL FILING FEES AND TAXES, IF ANY, PAYABLE IN
CONNECTION WITH SUCH FILINGS) HAVE BEEN TAKEN, IN ORDER TO PERFECT (AND MAINTAIN
THE PERFECTION AND PRIORITY OF) THE SECURITY INTERESTS GRANTED HEREBY AND
(IV) THE COLLATERAL AGENT SHALL HAVE RECEIVED EVIDENCE THAT ALL OTHER ACTIONS
(INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF ALL FILING FEES AND TAXES, IF
ANY, PAYABLE IN CONNECTION WITH SUCH FILINGS) HAVE BEEN TAKEN, IN ORDER TO
PERFECT (AND MAINTAIN THE PERFECTION AND PRIORITY OF) THE SECURITY INTERESTS
GRANTED HEREBY.

 

(G)           LOCATION OF INVENTORY AND EQUIPMENT.  ALL INVENTORY AND EQUIPMENT
HELD IN THE UNITED STATES OF AMERICA ON THE DATE HEREOF BY EACH ASSIGNOR IS
LOCATED AT ONE OF THE LOCATIONS SHOWN ON SCHEDULE 2.1(G) HERETO, OR AT LOCATIONS
THAT HOUSE INVENTORY AND EQUIPMENT HAVING A BOOK VALUE OF LESS THAN $1,000,000. 
EACH ASSIGNOR AGREES THAT ALL INVENTORY AND EQUIPMENT (OTHER THAN INVENTORY IN
TRANSIT IN THE ORDINARY COURSE OF BUSINESS OR WITH A BOOK VALUE OF LESS THAN
$1,000,000) NOW HELD OR SUBSEQUENTLY ACQUIRED BY IT SHALL BE KEPT AT (OR SHALL
BE IN TRANSPORT TO) ANY ONE OF THE LOCATIONS SHOWN ON SCHEDULE 2.1(G) HERETO, AT
LOCATIONS THAT HOUSE INVENTORY AND EQUIPMENT HAVING A BOOK VALUE OF LESS THAN
$1,000,000, OR AT SUCH NEW LOCATION AS SUCH ASSIGNOR MAY ESTABLISH IN ACCORDANCE
WITH THE LAST SENTENCE OF THIS SECTION 2.1(G).  ANY ASSIGNOR MAY ESTABLISH A NEW
LOCATION FOR INVENTORY AND EQUIPMENT ONLY IF (I) IT SHALL HAVE GIVEN TO THE
COLLATERAL AGENT NOT LESS THAN 15 DAYS (OR SUCH SHORTER PERIOD AS MAY BE
ACCEPTABLE TO THE COLLATERAL AGENT) PRIOR WRITTEN NOTICE OF ITS INTENTION SO TO
DO, CLEARLY DESCRIBING SUCH NEW LOCATION AND PROVIDING SUCH OTHER INFORMATION IN
CONNECTION THEREWITH AS THE COLLATERAL AGENT MAY REQUEST, (II) WITH RESPECT TO
SUCH NEW LOCATION, IT SHALL HAVE TAKEN ALL ACTION REASONABLY SATISFACTORY TO THE
COLLATERAL AGENT TO MAINTAIN THE SECURITY INTERESTS OF THE COLLATERAL AGENT IN
THE COLLATERAL INTENDED TO BE GRANTED HEREBY AT ALL TIMES FULLY PERFECTED AND IN
FULL FORCE AND EFFECT, (III) AT THE REASONABLE REQUEST OF THE COLLATERAL AGENT,
IT SHALL HAVE FURNISHED AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE
COLLATERAL AGENT TO THE EFFECT THAT ALL FINANCING OR CONTINUATION STATEMENTS AND
AMENDMENTS OR SUPPLEMENTS THERETO HAVE BEEN FILED IN THE APPROPRIATE FILING
OFFICE OR OFFICES, AND (IV) THE COLLATERAL AGENT SHALL HAVE RECEIVED REASONABLE
EVIDENCE THAT ALL OTHER ACTIONS (INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF
ALL FILING FEES AND TAXES, IF ANY, PAYABLE IN CONNECTION WITH SUCH FILINGS) HAVE
BEEN TAKEN, IN ORDER TO PERFECT (AND MAINTAIN THE PERFECTION AND PRIORITY OF)
THE SECURITY INTERESTS GRANTED HEREBY.

 

(H)           VEHICLES, AIRCRAFT, VESSELS AND RAILCARS.  ALL AIRCRAFT, VEHICLES,
VESSELS, BARGES, RAILCARS AND ROLLING STOCK OWNED BY EACH ASSIGNOR (OTHER THAN
THE EXCLUDED TRANSPORTATION ASSETS) ARE IDENTIFIED UNDER SUCH ASSIGNOR’S NAME ON
SCHEDULE 2.1(H).  EACH ASSIGNOR AGREES THAT IN THE EVENT IT ACQUIRES OR
OTHERWISE HOLDS TITLE TO ANY VEHICLES, AIRCRAFT, VESSELS, BARGES, RAILCARS OR
ROLLING STOCK (OTHER THAN THE EXCLUDED TRANSPORTATION ASSETS) NOT OTHERWISE
IDENTIFIED ON SCHEDULE 2.1(H), SUCH ASSIGNOR SHALL (A) GIVE THE COLLATERAL AGENT
PROMPT WRITTEN NOTICE THEREOF, CLEARLY DESCRIBING SUCH NEW VEHICLES, AIRCRAFT,
VESSEL, BARGES, RAILCARS OR ROLLING STOCK, AND SHALL PROVIDE SUCH OTHER
INFORMATION IN CONNECTION THEREWITH AS THE COLLATERAL AGENT MAY REQUEST, AND
(B) TAKE ALL ACTIONS REASONABLY SATISFACTORY TO THE COLLATERAL AGENT TO CAUSE
THE SECURITY INTEREST IN THE COLLATERAL GRANTED BY IT HEREBY TO BE, AND CONTINUE
AT ALL TIMES TO BE, FULLY PERFECTED AND IN FULL FORCE AND EFFECT.  THE
COLLATERAL AGENT HEREBY AGREES, ON BEHALF OF THE SECURED PARTIES, THAT THE
ASSIGNORS SHALL NOT BE OBLIGATED TO PERFECT THE COLLATERAL AGENT’S SECURITY
INTERESTS IN EXCLUDED TRANSPORTATION ASSETS; PROVIDED, HOWEVER, THAT EACH
ASSIGNOR AGREES, WITHIN TEN (10) DAYS OF ITS RECEIPT OF A WRITTEN REQUEST FROM
THE COLLATERAL

 

7

--------------------------------------------------------------------------------


 

AGENT AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO
TAKE ANY AND ALL ACTIONS NECESSARY OR REASONABLY REQUESTED BY THE COLLATERAL
AGENT, INCLUDING THE EXECUTION AND DELIVERY OF ALL DOCUMENTS AND INSTRUMENTS
NECESSARY OR REASONABLY REQUESTED BY THE COLLATERAL AGENT, TO PERFECT THE
COLLATERAL AGENT’S SECURITY INTERESTS IN ANY OR ALL EXCLUDED TRANSPORTATION
ASSETS OWNED BY SUCH ASSIGNOR.

 

(I)            TRADE NAMES; CHANGE OF NAME.  NO ASSIGNOR HAS OR OPERATES IN ANY
JURISDICTION, OR IN THE PRECEDING 12 MONTHS HAS HAD OR HAS OPERATED IN ANY
JURISDICTION, UNDER ANY TRADE NAMES, FICTITIOUS NAMES OR OTHER NAMES (INCLUDING,
WITHOUT LIMITATION, ANY NAMES OF DIVISIONS OR OPERATIONS) EXCEPT ITS LEGAL NAME
AND SUCH OTHER TRADE, FICTITIOUS OR OTHER NAMES AS ARE LISTED UNDER ITS NAME ON
SCHEDULE 2.1(I).  THE TRUE AND CORRECT CORPORATION IDENTIFICATION NUMBER (IF
APPLICABLE) OR OTHER APPLICABLE FORMATION IDENTIFICATION NUMBER (IF APPLICABLE)
OF EACH ASSIGNOR, THE EXACT LEGAL NAME OF EACH ASSIGNOR AS IT APPEARS IN
OFFICIAL FILINGS IN THE STATE OF ITS INCORPORATION OR ORGANIZATION AND THE
JURISDICTION OF INCORPORATION OR ORGANIZATION OF EACH ASSIGNOR IS SET FORTH ON
SCHEDULE 2.1(I).  NO ASSIGNOR SHALL CHANGE ITS LEGAL NAME OR ASSUME OR OPERATE
IN ANY JURISDICTION UNDER ANY TRADE, FICTITIOUS OR OTHER NAME IN ANY MANNER
WHICH MIGHT MAKE ANY FINANCING STATEMENT OR CONTINUATION STATEMENT FILED IN
CONNECTION THEREWITH MISLEADING WITHIN THE MEANING OF ARTICLE 9 OF THE UCC UNTIL
(I) IT SHALL HAVE GIVEN TO THE COLLATERAL AGENT NOT LESS THAN 30 DAYS’ PRIOR
WRITTEN NOTICE OF ITS INTENTION SO TO DO, CLEARLY DESCRIBING SUCH NEW NAME AND
THE JURISDICTIONS IN WHICH SUCH NEW NAME SHALL BE USED AND PROVIDING SUCH OTHER
INFORMATION IN CONNECTION THEREWITH AS THE COLLATERAL AGENT MAY REASONABLY
REQUEST, (II) WITH RESPECT TO SUCH NEW NAME, IT SHALL HAVE TAKEN ALL ACTION TO
MAINTAIN THE SECURITY INTERESTS OF THE COLLATERAL AGENT IN THE COLLATERAL
INTENDED TO BE GRANTED HEREBY AT ALL TIMES FULLY PERFECTED AND IN FULL FORCE AND
EFFECT, (III) AT THE REASONABLE REQUEST OF THE COLLATERAL AGENT, IT SHALL HAVE
FURNISHED AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT TO
THE EFFECT THAT ALL FINANCING OR CONTINUATION STATEMENTS AND AMENDMENTS OR
SUPPLEMENTS THERETO HAVE BEEN FILED IN THE APPROPRIATE FILING OFFICE OR OFFICES,
AND (IV) THE COLLATERAL AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO IT THAT ALL OTHER ACTIONS (INCLUDING, WITHOUT LIMITATION, THE
PAYMENT OF ALL FILING FEES AND TAXES, IF ANY, PAYABLE IN CONNECTION WITH SUCH
FILINGS) HAVE BEEN TAKEN, IN ORDER TO PERFECT (AND MAINTAIN THE PERFECTION AND
PRIORITY OF) THE SECURITY INTERESTS GRANTED HEREBY.

 

(J)            STATE OF INCORPORATION.  THE JURISDICTION OF INCORPORATION OR
FORMATION OF EACH ASSIGNOR AS OF THE DATE HEREOF IS LISTED SCHEDULE 2.1(J). 
WITHOUT LIMITING THE PROHIBITIONS ON MERGERS INVOLVING THE ASSIGNORS CONTAINED
IN THE CREDIT AGREEMENT, NO ASSIGNOR SHALL REINCORPORATE OR REORGANIZE ITSELF
UNDER THE LAWS OF ANY JURISDICTION OTHER THAN THE JURISDICTION IN WHICH IT IS
INCORPORATED OR ORGANIZED AS OF THE DATE HEREOF UNLESS (I) IT SHALL HAVE GIVEN
TO THE COLLATERAL AGENT NOT LESS THAN 30 DAYS’ PRIOR WRITTEN NOTICE OF ITS
INTENTION TO DO SO, CLEARLY DESCRIBING SUCH NEW STATE OF INCORPORATION OR
FORMATION, AS THE CASE MAY BE, AND PROVIDING SUCH OTHER INFORMATION IN
CONNECTION THEREWITH AS THE COLLATERAL AGENT MAY REASONABLY REQUEST, (II) WITH
RESPECT TO SUCH NEW STATE OF INCORPORATION OR FORMATION, AS THE CASE MAY BE, IT
SHALL HAVE TAKEN ALL ACTION, REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, TO
MAINTAIN THE SECURITY INTEREST OF THE COLLATERAL AGENT IN THE COLLATERAL
INTENDED TO BE GRANTED AND PERFECTED HEREBY AT ALL TIMES FULLY PERFECTED AND IN
FULL FORCE AND EFFECT, (III) AT THE REASONABLE REQUEST OF THE COLLATERAL AGENT,
IT SHALL HAVE FURNISHED A CUSTOMARY OPINION OF COUNSEL REASONABLY ACCEPTABLE TO
THE COLLATERAL AGENT TO THE EFFECT THAT ALL FINANCING OR CONTINUATION STATEMENTS
AND AMENDMENTS OR SUPPLEMENTS THERETO HAVE BEEN FILED IN THE APPROPRIATE FILING
OFFICE OR OFFICES, AND ALL OTHER ACTIONS (INCLUDING, WITHOUT LIMITATION, THE
PAYMENT OF ALL FILING FEES AND TAXES, IF ANY, PAYABLE IN CONNECTION WITH

 

8

--------------------------------------------------------------------------------


 

SUCH FILINGS) HAVE BEEN TAKEN, IN ORDER TO PERFECT (AND MAINTAIN THE PERFECTION
AND PRIORITY OF) THE SECURITY INTEREST GRANTED HEREBY AND (IV) THE COLLATERAL
AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY SATISFACTORY TO IT THAT ALL OTHER
ACTIONS (INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF ALL FILING FEES AND
TAXES, IF ANY, PAYABLE IN CONNECTION WITH SUCH FILINGS HAVE BEEN TAKEN, IN ORDER
TO PERFECT (AND MAINTAIN THE PERFECTION AND PRIORITY OF) THE SECURITY INTEREST
GRANTED HEREBY.

 

(K)           COMMERCIAL TORT CLAIMS.  NO ASSIGNOR HAS ANY COMMERCIAL TORT
CLAIMS, EXCEPT AS LISTED ON SCHEDULE 2.1(K).

 


2.2          RELIANCE.  ALL AGREEMENTS, STATEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY EACH ASSIGNOR HEREIN OR IN ANY CERTIFICATE OR OTHER
INSTRUMENT DELIVERED BY SUCH ASSIGNOR OR ON ITS BEHALF UNDER THIS AGREEMENT
SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE SECURED PARTIES AND SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
THE SENIOR SECURED NOTES INDENTURE, THE SENIOR SECURED NOTES, THE SECURED
HEDGING AGREEMENTS AND THE OVERDRAFT FACILITIES AGREEMENTS REGARDLESS OF ANY
INVESTIGATION MADE BY THE SECURED PARTIES OR ON THEIR BEHALF.


 


ARTICLE III


 


SPECIAL PROVISIONS CONCERNING RECEIVABLES;
CONTRACT RIGHTS; INSTRUMENTS


 


3.1          ADDITIONAL REPRESENTATIONS AND WARRANTIES.  THE ASSIGNORS HEREBY
AGREE WITH RESPECT TO THE RECEIVABLES THAT AS OF THE TIME WHEN EACH RECEIVABLE
ARISES, EACH ASSIGNOR SHALL BE DEEMED TO HAVE REPRESENTED AND WARRANTED TO THE
COLLATERAL AGENT THAT SUCH RECEIVABLE, AND ALL RECORDS, PAPERS AND DOCUMENTS
RELATING THERETO (IF ANY) ARE GENUINE AND IN ALL RESPECTS WHAT THEY PURPORT TO
BE, AND THAT ALL PAPERS AND DOCUMENTS (IF ANY) RELATING THERETO (I) WILL, TO THE
BEST OF SUCH ASSIGNOR’S KNOWLEDGE, REPRESENT THE GENUINE, LEGAL, VALID AND
BINDING OBLIGATION OF THE ACCOUNT DEBTOR EVIDENCING INDEBTEDNESS UNPAID AND OWED
BY THE RESPECTIVE ACCOUNT DEBTOR ARISING OUT OF THE PERFORMANCE OF LABOR OR
SERVICES OR THE SALE OR LEASE AND DELIVERY OF THE MERCHANDISE LISTED THEREIN, OR
BOTH; (II) WILL BE THE ONLY ORIGINAL WRITINGS EVIDENCING AND EMBODYING SUCH
OBLIGATION OF THE ACCOUNT DEBTOR NAMED THEREIN (OTHER THAN COPIES CREATED FOR
GENERAL ACCOUNTING PURPOSES); (III) WILL, TO THE BEST OF SUCH ASSIGNOR’S
KNOWLEDGE, EVIDENCE TRUE AND VALID OBLIGATIONS, ENFORCEABLE IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS; AND (IV) WILL BE IN COMPLIANCE AND WILL CONFORM IN ALL
MATERIAL RESPECTS WITH ALL REQUIREMENTS OF LAW.


 


3.2          MAINTENANCE OF RECORDS.  EACH ASSIGNOR WILL KEEP AND MAINTAIN AT
ITS OWN COST AND EXPENSE SATISFACTORY AND COMPLETE RECORDS OF ITS RECEIVABLES
AND CONTRACTS (OTHER THAN CONTRACTS THAT DO NOT CONSTITUTE COLLATERAL),
INCLUDING, BUT NOT LIMITED TO, THE ORIGINALS (WHERE AVAILABLE) OF ALL
DOCUMENTATION (INCLUDING EACH CONTRACT, OTHER THAN CONTRACTS THAT DO NOT
CONSTITUTE COLLATERAL) WITH RESPECT THERETO, RECORDS OF ALL PAYMENTS RECEIVED,
ALL CREDITS GRANTED THEREON, ALL MERCHANDISE RETURNED AND ALL OTHER DEALINGS
THEREWITH, AND THAT SUCH ASSIGNOR WILL MAKE THE SAME AVAILABLE ON SUCH
ASSIGNOR’S PREMISES TO THE COLLATERAL AGENT FOR INSPECTION, AT SUCH ASSIGNOR’S
OWN COST AND EXPENSE, AT ANY AND ALL REASONABLE TIMES UPON DEMAND.  UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT AND AT THE
REASONABLE REQUEST OF THE COLLATERAL AGENT, EACH ASSIGNOR SHALL, AT ITS OWN COST
AND EXPENSE, DELIVER ALL TANGIBLE

 

9

--------------------------------------------------------------------------------


 


EVIDENCE OF ITS RECEIVABLES AND CONTRACT RIGHTS (INCLUDING, WITHOUT LIMITATION,
ALL DOCUMENTS EVIDENCING THE RECEIVABLES AND ALL CONTRACTS, OTHER THAN CONTRACTS
THAT DO NOT CONSTITUTE COLLATERAL) AND SUCH BOOKS AND RECORDS TO THE COLLATERAL
AGENT OR TO ITS REPRESENTATIVES (COPIES OF WHICH EVIDENCE AND BOOKS AND RECORDS
MAY BE RETAINED BY SUCH ASSIGNOR).  UPON THE COLLATERAL AGENT’S REASONABLE
REQUEST, EACH ASSIGNOR SHALL LEGEND, IN FORM AND MANNER REASONABLY SATISFACTORY
TO THE COLLATERAL AGENT, THE RECEIVABLES AND THE CONTRACTS, AS WELL AS BOOKS,
RECORDS AND DOCUMENTS OF SUCH ASSIGNOR EVIDENCING OR PERTAINING TO SUCH
RECEIVABLES AND CONTRACTS WITH AN APPROPRIATE REFERENCE TO THE FACT THAT SUCH
RECEIVABLES AND CONTRACTS HAVE BEEN ASSIGNED TO THE COLLATERAL AGENT AND THAT
THE COLLATERAL AGENT HAS SECURITY INTERESTS THEREIN.


 


3.3          INSTRUMENTS.  IF ANY ASSIGNOR OWNS OR ACQUIRES ANY INSTRUMENT
(OTHER THAN A PROMISSORY NOTE) CONSTITUTING COLLATERAL WITH A FAIR MARKET VALUE
IN EXCESS OF $100,000, SUCH ASSIGNOR WILL WITHIN THIRTY (30) DAYS NOTIFY THE
COLLATERAL AGENT THEREOF, AND UPON REQUEST BY THE COLLATERAL AGENT WILL
PROMPTLY, AND IN ANY EVENT WITHIN THIRTY (30) DAYS (UNLESS OTHERWISE EXTENDED AT
THE DISCRETION OF THE COLLATERAL AGENT) DELIVER SUCH INSTRUMENT TO THE
COLLATERAL AGENT APPROPRIATELY ENDORSED TO THE ORDER OF THE COLLATERAL AGENT AS
FURTHER SECURITY HEREUNDER.


 


3.4          DIRECTION TO ACCOUNT DEBTORS; CONTRACTING PARTIES, ETC.  UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, IF THE COLLATERAL
AGENT SO DIRECTS ANY ASSIGNOR, SUCH ASSIGNOR AGREES (X) TO CAUSE ALL PAYMENTS ON
ACCOUNT OF THE RECEIVABLES AND CONTRACTS TO BE MADE DIRECTLY TO THE COLLATERAL
AGENT OR, UPON DIRECTION OF THE COLLATERAL AGENT, TO A SEPARATE CASH COLLATERAL
ACCOUNT ESTABLISHED WITH RESPECT TO SUCH ASSIGNOR, (Y) THAT THE COLLATERAL AGENT
MAY, AT ITS OPTION, DIRECTLY NOTIFY THE OBLIGORS WITH RESPECT TO ANY RECEIVABLES
AND/OR UNDER ANY CONTRACTS TO MAKE PAYMENTS WITH RESPECT THERETO AS PROVIDED IN
PRECEDING CLAUSE (X), AND (Z) THAT THE COLLATERAL AGENT MAY ENFORCE COLLECTION
OF ANY SUCH RECEIVABLES AND CONTRACTS AND MAY ADJUST, SETTLE OR COMPROMISE THE
AMOUNT OF PAYMENT THEREOF, IN THE SAME MANNER AND TO THE SAME EXTENT THAT SUCH
ASSIGNOR MIGHT HAVE DONE, AND, WITHOUT NOTICE TO OR ASSENT BY SUCH ASSIGNOR, THE
COLLATERAL AGENT MAY APPLY ANY OR ALL AMOUNTS THEN IN, OR THEREAFTER DEPOSITED
IN, ANY CASH COLLATERAL SO PAID TO THE COLLATERAL AGENT OR ACCOUNT IN THE MANNER
PROVIDED IN SECTION 8.5.  THE COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES) OF COLLECTION, WHETHER INCURRED BY AN ASSIGNOR OR THE
COLLATERAL AGENT, SHALL BE BORNE BY THE APPLICABLE ASSIGNOR.


 


ARTICLE IV


 


SPECIAL PROVISIONS CONCERNING MARKS


 


4.1          ADDITIONAL REPRESENTATIONS AND WARRANTIES.  EACH ASSIGNOR
REPRESENTS AND WARRANTS TO THE COLLATERAL AGENT AS OF THE DATE HEREOF (OR, IN
THE CASE OF AN ASSIGNOR MADE PARTY HERETO PURSUANT TO ITS EXECUTION OF A
SUPPLEMENT HERETO IN ACCORDANCE WITH SECTION 14.2(D), AS OF THE DATE OF SUCH
SUPPLEMENT) THAT (A) IT IS THE TRUE AND LAWFUL EXCLUSIVE OWNER OF THE
REGISTRATIONS AND PENDING APPLICATIONS FOR MARKS LISTED UNDER ITS NAME IN
SCHEDULE 4.1, EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, (B) SAID LISTED REGISTRATIONS AND PENDING
APPLICATIONS FOR MARKS INCLUDE ALL THE REGISTRATIONS OR PENDING APPLICATIONS IN
THE UNITED STATES PATENT AND TRADEMARK OFFICE THAT SUCH ASSIGNOR NOW OWNS IN
CONNECTION WITH ITS BUSINESS, (C) TO ITS KNOWLEDGE, IT OWNS OR IS LICENSED TO
USE ALL MARKS THAT IT USES, EXCEPT WHERE THE FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL

 

10

--------------------------------------------------------------------------------


 


ADVERSE EFFECT, (D) EXCEPT AS INDICATED ON SCHEDULE 4.1, IT IS AWARE OF NO THIRD
PARTY CLAIM THAT ANY ASPECT OF SUCH ASSIGNOR’S PRESENT OR CONTEMPLATED BUSINESS
OPERATIONS INFRINGES OR WILL INFRINGE ANY MARK IN ANY MANNER THAT IS REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, (E) THE MARKS LISTED UNDER ITS NAME IN
SCHEDULE 4.1 ARE SUBSISTING, HAVE NOT BEEN CANCELED, AND, TO ITS KNOWLEDGE,
VALID, EXCEPT WITH RESPECT TO ANY SUCH MARKS THAT ARE NOT NECESSARY OR MATERIAL
TO THE OPERATION OR FINANCIAL CONDITION OF ASSIGNOR’S BUSINESS AND (F) IT OWNS
OR IS LICENSED TO USE ALL UNITED STATES TRADEMARK REGISTRATIONS AND APPLICATIONS
THAT IT USES, EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.  EACH ASSIGNOR HEREBY GRANTS TO THE
COLLATERAL AGENT AN ABSOLUTE POWER OF ATTORNEY TO SIGN, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY DOCUMENT WHICH MAY BE
REQUIRED BY THE UNITED STATES PATENT AND TRADEMARK OFFICE IN ORDER TO EFFECT AN
ABSOLUTE ASSIGNMENT OF ALL RIGHT, TITLE AND INTEREST IN EACH MARK AND ASSOCIATED
GOODWILL, AND RECORD THE SAME.  EACH ASSIGNOR AGREES TO UPDATE SCHEDULE 4.1 FROM
TIME TO TIME (BUT NO LESS FREQUENTLY THAN ANNUALLY) TO REFLECT ANY NEW
INFORMATION REQUIRED TO BE INDICATED THEREON AND WILL PROVIDE SUCH SUPPLEMENT TO
THE COLLATERAL AGENT IN THE FORM REQUIRED BY THE COLLATERAL AGENT.


 


4.2          DIVESTITURES.  EACH ASSIGNOR HEREBY AGREES NOT TO DIVEST ITSELF OF
ANY MATERIAL RIGHT UNDER ANY SIGNIFICANT MARK ABSENT PRIOR WRITTEN APPROVAL OF
THE COLLATERAL AGENT, EXCEPT IN ACCORDANCE WITH THE CREDIT AGREEMENT.


 


4.3          INFRINGEMENTS.  EACH ASSIGNOR AGREES, PROMPTLY UPON LEARNING
THEREOF, TO NOTIFY THE COLLATERAL AGENT IN WRITING OF THE NAME AND ADDRESS OF,
AND TO FURNISH SUCH PERTINENT NON-PRIVILEGED INFORMATION THAT MAY BE AVAILABLE
WITH RESPECT TO, ANY PARTY WHO MAY BE INFRINGING OR OTHERWISE VIOLATING ANY OF
SUCH ASSIGNOR’S RIGHTS IN AND TO ANY SIGNIFICANT MARK, OR WITH RESPECT TO ANY
PARTY CLAIMING THAT SUCH ASSIGNOR’S USE OF ANY SIGNIFICANT MARK VIOLATES ANY
PROPERTY RIGHT OF THAT PARTY, IN EACH CASE TO THE EXTENT THAT SUCH ASSIGNOR
REASONABLY BELIEVES THAT, WITH RESPECT TO SUCH INFRINGEMENT, IF DETERMINED
ADVERSELY TO SUCH ASSIGNOR, IT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


4.4          PRESERVATION OF MARKS.  EACH ASSIGNOR SHALL HAVE THE DUTY TO:
(A) PROSECUTE DILIGENTLY ANY TRADEMARK APPLICATION OR SERVICE MARK APPLICATION
THAT IS A PART OF THE SIGNIFICANT MARKS PENDING AS OF THE DATE HEREOF OR
HEREAFTER; (B) MAKE APPLICATION FOR REGISTRATION OF TRADEMARKS OR SERVICE MARKS
WHICH ARE NECESSARY OR MATERIAL TO THE OPERATION OR FINANCIAL CONDITION OF SUCH
ASSIGNOR’S BUSINESS; AND (C)  USE ITS BEST EFFORTS TO MAINTAIN IN FULL FORCE AND
EFFECT THE SIGNIFICANT MARKS AND THE LICENSES THEREFOR.


 


4.5          MAINTENANCE OF REGISTRATION.  EACH ASSIGNOR SHALL, AT ITS OWN
EXPENSE, DILIGENTLY PROCESS ALL DOCUMENTS REQUIRED BY THE TRADEMARK ACT OF 1946,
15 U.S.C. §§ 1051 ET SEQ. TO MAINTAIN TRADEMARK REGISTRATIONS, INCLUDING BUT NOT
LIMITED TO AFFIDAVITS OF USE AND APPLICATIONS FOR RENEWALS OF REGISTRATION IN
THE UNITED STATES PATENT AND TRADEMARK OFFICE FOR ALL OF ITS SIGNIFICANT MARKS
PURSUANT TO 15 U.S.C. §§ 1058(A), 1059 AND 1065, AND SHALL PAY ALL FEES AND
DISBURSEMENTS IN CONNECTION THEREWITH AND SHALL NOT ABANDON ANY SUCH FILING OF
ANY AFFIDAVIT OF USE OR ANY SUCH APPLICATION OF RENEWAL FOR ANY OF ITS
SIGNIFICANT MARKS PRIOR TO THE EXHAUSTION OF ALL REASONABLE ADMINISTRATIVE AND
JUDICIAL REMEDIES WITHOUT PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, EXCEPT
AS OTHERWISE PERMITTED UNDER SECTION 4.4 HEREIN.

 

11

--------------------------------------------------------------------------------


 


4.6          FUTURE REGISTERED MARKS.  EACH ASSIGNOR SHALL, ON AN ANNUAL BASIS,
DELIVER TO THE COLLATERAL AGENT (A) A COPY OF EACH SIGNIFICANT MARK REGISTRATION
ISSUED AFTER THE DATE HEREOF TO SUCH ASSIGNOR AS A RESULT OF ANY APPLICATION NOW
OR HEREAFTER PENDING BEFORE THE UNITED STATES PATENT AND TRADEMARK OFFICE, AND
(B) A GRANT OF SECURITY IN SUCH SIGNIFICANT MARK TO THE COLLATERAL AGENT IN THE
MANNER PROVIDED HEREIN, CONFIRMING THE GRANT THEREOF HEREUNDER, THE FORM OF SUCH
GRANT TO BE SUBSTANTIALLY THE SAME AS THE FORM HEREOF.


 


4.7          REMEDIES.  IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING,
THE COLLATERAL AGENT MAY, SUBJECT TO THE PROVISIONS OF ARTICLE VIII BY WRITTEN
NOTICE TO ANY ASSIGNOR, TAKE ANY OR ALL OF THE FOLLOWING ACTIONS: (I) DECLARE
THE ENTIRE RIGHT, TITLE AND INTEREST OF SUCH ASSIGNOR IN AND TO EACH OF ITS
MARKS, TOGETHER WITH THE GOODWILL OF THE BUSINESS ASSOCIATED THEREWITH, TOGETHER
WITH ALL TRADEMARK RIGHTS AND RIGHTS OF PROTECTION TO THE SAME, VESTED, IN WHICH
EVENT SUCH RIGHTS, TITLE AND INTEREST SHALL IMMEDIATELY VEST, IN THE COLLATERAL
AGENT FOR THE BENEFIT OF THE SECURED PARTIES, IN WHICH CASE THE COLLATERAL AGENT
SHALL BE ENTITLED TO EXERCISE THE POWER OF ATTORNEY REFERRED TO IN SECTION 4.1
TO EXECUTE, CAUSE TO BE ACKNOWLEDGED AND NOTARIZED AND RECORD SAID ABSOLUTE
ASSIGNMENT WITH THE APPLICABLE AGENCY; (II) TAKE AND USE OR SELL ITS MARKS AND
THE GOODWILL OF SUCH ASSIGNOR’S BUSINESS SYMBOLIZED BY ITS MARKS AND THE RIGHT
TO CARRY ON THE BUSINESS AND USE THE ASSETS OF SUCH ASSIGNOR IN CONNECTION WITH
WHICH ITS MARKS HAVE BEEN USED; AND (III) DIRECT SUCH ASSIGNOR TO REFRAIN, IN
WHICH EVENT SUCH ASSIGNOR SHALL REFRAIN, FROM USING ITS MARKS IN ANY MANNER
WHATSOEVER, DIRECTLY OR INDIRECTLY, AND EXECUTE SUCH OTHER AND FURTHER DOCUMENTS
THAT THE COLLATERAL AGENT MAY REQUEST TO FURTHER CONFIRM THIS AND TO TRANSFER
OWNERSHIP OF ITS MARKS AND REGISTRATIONS AND ANY PENDING TRADEMARK APPLICATION
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE OR ANY EQUIVALENT GOVERNMENT
AGENCY OR OFFICE TO THE COLLATERAL AGENT.  NOTWITHSTANDING ANY PROVISION IN THIS
AGREEMENT TO THE CONTRARY, NO ASSIGNOR SHALL BE REQUIRED TO FILE OR TAKE OTHER
ACTION TO PERFECT IN ANY FOREIGN JURISDICTION THE LIENS WITH RESPECT TO ANY
MARKS, PATENTS OR COPYRIGHTS OTHER THAN FILINGS WITH THE UNITED STATES PATENT
AND TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE AND NO REPRESENTATION
OR WARRANTY SHALL BE CONSTRUED TO REQUIRE THE FOREGOING OR BREACHED BY THE
FAILURE TO SO FILE OR TAKE SUCH OTHER ACTION; PROVIDED, HOWEVER, THAT EACH
ASSIGNOR AGREES, WITHIN TEN (10) DAYS OF ITS RECEIPT OF A WRITTEN REQUEST FROM
THE COLLATERAL AGENT AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, TO TAKE ANY AND ALL ACTIONS NECESSARY OR REASONABLY REQUESTED BY THE
COLLATERAL AGENT, INCLUDING THE EXECUTION AND DELIVERY OF ALL DOCUMENTS AND
INSTRUMENTS NECESSARY OR REASONABLY REQUESTED BY THE COLLATERAL AGENT, TO
PERFECT THE COLLATERAL AGENT’S SECURITY INTERESTS IN ANY OR ALL MARKS OWNED BY
SUCH ASSIGNOR WHICH HAVE NOT PREVIOUSLY BEEN PERFECTED.


 


ARTICLE V


 


SPECIAL PROVISIONS CONCERNING
PATENTS, COPYRIGHTS AND TRADE SECRETS


 


5.1          ADDITIONAL REPRESENTATIONS AND WARRANTIES.  EACH ASSIGNOR
REPRESENTS AND WARRANTS THAT UPON THE RECORDATION OF EACH GRANT OF SECURITY
INTEREST IN UNITED STATES TRADEMARKS AND PATENTS IN THE FORM OF ANNEX B HERETO
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE RECORDATION OF A GRANT
OF SECURITY INTEREST IN UNITED STATES COPYRIGHTS IN THE FORM OF ANNEX C HERETO
IN THE UNITED STATES COPYRIGHT OFFICE, TOGETHER WITH FILINGS OF APPROPRIATE UCC
FINANCING STATEMENTS PURSUANT TO THIS AGREEMENT, ALL FILINGS, REGISTRATIONS AND
RECORDINGS NECESSARY OR APPROPRIATE TO PERFECT THE SECURITY INTERESTS GRANTED TO
THE COLLATERAL

 

12

--------------------------------------------------------------------------------


 


AGENT IN THE UNITED STATES PATENTS AND UNITED STATES COPYRIGHTS COVERED BY THIS
AGREEMENT UNDER FEDERAL LAW WILL HAVE BEEN ACCOMPLISHED TO THE EXTENT SUCH
PERFECTION MAY BE OBTAINED UNDER FEDERAL LAW.  EACH ASSIGNOR AGREES TO EXECUTE
SUCH A GRANT OF SECURITY INTEREST IN UNITED STATES SIGNIFICANT TRADEMARKS AND
SIGNIFICANT PATENTS COVERING ALL RIGHT, TITLE AND INTEREST IN EACH UNITED STATES
PATENT OF SUCH ASSIGNOR AND TO RECORD THE SAME, AND TO EXECUTE SUCH A GRANT OF
SECURITY INTEREST IN UNITED STATES SIGNIFICANT COPYRIGHTS COVERING ALL RIGHT,
TITLE AND INTEREST IN EACH UNITED STATES COPYRIGHT OF SUCH ASSIGNOR AND TO
RECORD THE SAME. EACH ASSIGNOR HEREBY GRANTS TO THE COLLATERAL AGENT AN ABSOLUTE
POWER OF ATTORNEY TO SIGN, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, ANY DOCUMENT WHICH MAY BE REQUIRED BY THE UNITED STATES PATENT
AND TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE IN ORDER TO EFFECT AN
ABSOLUTE ASSIGNMENT OF ALL RIGHT, TITLE AND INTEREST IN EACH PATENT AND
COPYRIGHT OWNED BY SUCH ASSIGNOR, AND RECORD THE SAME.  EACH ASSIGNOR AGREES TO
UPDATE SCHEDULE 5.1 FROM TIME TO TIME AT THE REQUEST OF THE COLLATERAL AGENT
(BUT NO LESS FREQUENTLY THAN ANNUALLY) TO REFLECT ANY NEW INFORMATION REQUIRED
TO BE INDICATED THEREON AND WILL PROVIDE SUCH SUPPLEMENT TO THE COLLATERAL AGENT
IN THE FORM REQUIRED BY THE COLLATERAL AGENT.


 


5.2          INFRINGEMENTS.  EACH ASSIGNOR AGREES, PROMPTLY UPON LEARNING
THEREOF, TO FURNISH THE COLLATERAL AGENT IN WRITING WITH ALL PERTINENT
NON-PRIVILEGED INFORMATION AVAILABLE TO SUCH ASSIGNOR WITH RESPECT TO ANY
INFRINGEMENT OR OTHER VIOLATION BY ANY THIRD PARTY OF SUCH ASSIGNOR’S RIGHTS IN
AND TO ANY SIGNIFICANT PATENT OR SIGNIFICANT COPYRIGHT, OR WITH RESPECT TO ANY
THIRD-PARTY CLAIM THAT PRACTICE OF ANY SIGNIFICANT PATENT OR SIGNIFICANT
COPYRIGHT BY SUCH ASSIGNOR VIOLATES ANY PROPERTY RIGHT OF THAT PARTY, OR WITH
RESPECT TO ANY MISAPPROPRIATION OF ANY TRADE SECRET OF SUCH ASSIGNOR OR ANY
THIRD-PARTY CLAIM THAT SUCH ASSIGNOR’S PRACTICE OF ANY TRADE SECRET VIOLATES ANY
PROPERTY RIGHT OF A THIRD PARTY, IN EACH CASE, TO THE EXTENT THAT SUCH ASSIGNOR
REASONABLY BELIEVES THAT SUCH INFRINGEMENT OR VIOLATION, IF DETERMINED ADVERSELY
TO SUCH ASSIGNOR, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  EACH ASSIGNOR FURTHER AGREES, CONSISTENT WITH GOOD BUSINESS PRACTICE,
TO DILIGENTLY PROSECUTE ANY PERSON INFRINGING ANY SIGNIFICANT PATENT OR
SIGNIFICANT COPYRIGHT OR ANY PERSON MISAPPROPRIATING ANY OF SUCH ASSIGNOR’S
TRADE SECRETS TO THE EXTENT THAT SUCH ASSIGNOR REASONABLY BELIEVES THAT SUCH
INFRINGEMENT OR MISAPPROPRIATION IS MATERIAL TO ITS BUSINESS.


 


5.3          PRESERVATION OF PATENTS.  EACH ASSIGNOR SHALL HAVE THE DUTY TO:
(A) PROSECUTE DILIGENTLY ANY PATENT OR COPYRIGHT APPLICATION THAT IS PENDING AS
OF THE DATE HEREOF OR HEREAFTER WHICH IS NECESSARY OR MATERIAL TO THE OPERATION
OR FINANCIAL CONDITION OF SUCH ASSIGNOR’S BUSINESS; (B) MAKE APPLICATION FOR
PATENTS AND COPYRIGHTS WHICH ARE NECESSARY OR MATERIAL TO THE OPERATION OR
FINANCIAL CONDITION OF SUCH ASSIGNOR’S BUSINESS; AND (C) USE ITS BEST EFFORTS TO
MAINTAIN IN FULL FORCE AND EFFECT THE SIGNIFICANT PATENTS, THE SIGNIFICANT
COPYRIGHTS AND THE LICENSES THEREFOR THAT ARE OR SHALL BE NECESSARY OR MATERIAL
TO THE OPERATION OR FINANCIAL CONDITION OF SUCH ASSIGNOR’S BUSINESS.  AT ITS OWN
EXPENSE, EACH ASSIGNOR SHALL MAKE TIMELY PAYMENT OF ALL POST-ISSUANCE FEES
REQUIRED PURSUANT TO 35 U.S.C. § 41 TO MAINTAIN IN FORCE RIGHTS UNDER EACH
SIGNIFICANT PATENT.


 


5.4          PROSECUTION OF PATENT APPLICATIONS.  AT ITS OWN EXPENSE, EACH
ASSIGNOR SHALL DILIGENTLY PROSECUTE ALL APPLICATIONS FOR ALL SIGNIFICANT
PATENTS.


 


5.5          OTHER PATENTS AND COPYRIGHTS.  EACH ASSIGNOR SHALL, AT THE REQUEST
OF THE COLLATERAL AGENT (BUT NO LESS FREQUENTLY THAN ANNUALLY), DELIVER TO THE
COLLATERAL AGENT (A) A COPY

 

13

--------------------------------------------------------------------------------


 


OF THE FIRST PAGE OF EACH SIGNIFICANT PATENT OR SIGNIFICANT COPYRIGHT ISSUED
AFTER THE DATE HEREOF AND (B) A GRANT OF SECURITY IN ANY SUCH SIGNIFICANT PATENT
OR SIGNIFICANT COPYRIGHT, OR APPLICATION THEREOF AS THE CASE MAY BE, TO THE
COLLATERAL AGENT, CONFIRMING THE GRANT THEREOF HEREUNDER, THE FORM OF SUCH GRANT
TO BE SUBSTANTIALLY THE SAME AS THE FORM HEREOF.


 


5.6          REMEDIES.  IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING,
THE COLLATERAL AGENT MAY, SUBJECT TO THE PROVISIONS OF ARTICLE VIII, BY WRITTEN
NOTICE TO ANY ASSIGNOR, TAKE ANY OR ALL OF THE FOLLOWING ACTIONS: (I) DECLARE
THE ENTIRE RIGHT, TITLE, AND INTEREST OF SUCH ASSIGNOR IN EACH OF ITS PATENTS
AND COPYRIGHTS VESTED IN THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
PARTIES, IN WHICH EVENT SUCH RIGHT, TITLE, AND INTEREST SHALL IMMEDIATELY VEST
IN THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, IN WHICH CASE
THE COLLATERAL AGENT SHALL BE ENTITLED TO EXERCISE THE POWER OF ATTORNEY
REFERRED TO IN SECTION 5.1 TO EXECUTE, CAUSE TO BE ACKNOWLEDGED AND NOTARIZED
AND RECORD SAID ABSOLUTE ASSIGNMENT WITH THE APPLICABLE AGENCY; (II) TAKE,
PRACTICE, USE OR SELL ITS PATENTS AND COPYRIGHTS; AND (III) DIRECT SUCH ASSIGNOR
TO REFRAIN, IN WHICH EVENT SUCH ASSIGNOR SHALL REFRAIN, FROM PRACTICING ITS
PATENTS OR USING ITS COPYRIGHTS DIRECTLY OR INDIRECTLY, AND SUCH ASSIGNOR SHALL
EXECUTE SUCH OTHER AND FURTHER DOCUMENTS AS THE COLLATERAL AGENT MAY REQUEST
FURTHER TO CONFIRM THIS AND TO TRANSFER OWNERSHIP OF ITS PATENTS AND COPYRIGHTS
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES.


 


ARTICLE VI


 


PROVISIONS CONCERNING PLEDGED SECURITIES


 

From the date hereof and continuing thereafter until this Agreement is
terminated pursuant to Section 12.2, each Assignor covenants and agrees with the
Collateral Agent and the Secured Parties as follows:

 


6.1          PLEDGE OF NOTES AND ADDITIONAL STOCK.  IF ANY ASSIGNOR SHALL
ACQUIRE IN ANY MANNER ANY PROMISSORY NOTES EVIDENCING INDEBTEDNESS IN EXCESS OF
$1,000,000 (INCLUDING ANY INTERCOMPANY NOTES), SUCH ASSIGNOR SHALL FORTHWITH
(AND WITHOUT THE NECESSITY FOR ANY REQUEST OR DEMAND BY THE COLLATERAL AGENT OR
ANY SECURED PARTY) DELIVER SUCH PROMISSORY NOTES OR INTERCOMPANY NOTES, AS THE
CASE MAY BE, TO OR FOR THE BENEFIT OF THE COLLATERAL AGENT IN THE SAME MANNER AS
DESCRIBED IN SECTION 1.2, TOGETHER WITH A SUPPLEMENT TO SCHEDULE B REFLECTING
THE ADDITION OF SUCH ADDITIONAL INTERCOMPANY NOTES WHEREUPON SUCH PROMISSORY
NOTES OR INTERCOMPANY NOTES SHALL BE DEEMED TO BE PLEDGED PROMISSORY NOTES OR
PLEDGED INTERCOMPANY NOTES FOR ALL PURPOSES HEREUNDER.  TO THE EXTENT REQUIRED
BY THE CREDIT AGREEMENT, IF ANY ASSIGNOR SHALL AT ANY TIME ACQUIRE ANY
ADDITIONAL SHARES OF THE CAPITAL STOCK OF ANY CLASS PLEDGED OR REQUIRED TO BE
PLEDGED HEREUNDER, OTHER THAN CAPITAL STOCK DESCRIBED IN SECTION 1.1(C)(I),
WHETHER SUCH ACQUISITION SHALL BE BY PURCHASE, EXCHANGE, RECLASSIFICATION,
DIVIDEND, OR OTHERWISE, OR ACQUIRE ANY NEW CAPITAL STOCK, SUCH ASSIGNOR SHALL
FORTHWITH (AND WITHOUT THE NECESSITY FOR ANY REQUEST OR DEMAND BY THE COLLATERAL
AGENT OR ANY SECURED PARTY) (A) UNLESS SUCH SHARES ARE UNCERTIFICATED SHARES OF
A FOREIGN ENTITY, DELIVER SUCH SHARE CERTIFICATES TO THE COLLATERAL AGENT IN THE
SAME MANNER AS DESCRIBED IN SECTION 1.2, OR (B) IF SUCH SHARES ARE
UNCERTIFICATED SHARES OF CAPITAL STOCK OF A FOREIGN ENTITY, TAKE ALL ACTIONS
NECESSARY TO GRANT TO THE COLLATERAL AGENT A PERFECTED SECURITY INTEREST IN SUCH
SHARES (INCLUDING THE EXECUTION, DELIVERY, RECORDING AND REGISTERING OF A PLEDGE
OR A CHARGE ON SHARES WITH ANY AND ALL APPROPRIATE COMPANY OR GOVERNMENTAL
OFFICES) TOGETHER WITH, IN EITHER CASE, A SUPPLEMENT TO SCHEDULE C REFLECTING
THE

 

14

--------------------------------------------------------------------------------


 


ADDITION OF SUCH ADDITIONAL SHARE CERTIFICATES OF CAPITAL STOCK, WHEREUPON SUCH
ADDITIONAL SHARE CERTIFICATES OF CAPITAL STOCK SHALL BE DEEMED TO BE PLEDGED
STOCK FOR ALL PURPOSES HEREUNDER.  EACH ASSIGNOR WILL HOLD IN TRUST FOR THE
COLLATERAL AGENT AND THE SECURED PARTIES UPON RECEIPT AND IMMEDIATELY THEREAFTER
DELIVER TO THE COLLATERAL AGENT ANY INSTRUMENT EVIDENCING OR CONSTITUTING
COLLATERAL (EXCEPT, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, ORDINARY CASH DIVIDENDS, IF ANY, PAID WITH RESPECT TO THE PLEDGED
STOCK AND THE STOCK RIGHTS AND PAYMENTS IN RESPECT OF THE PLEDGED PROMISSORY
NOTES (INCLUDING THE PLEDGED INTERCOMPANY NOTES), IN EACH CASE AS PERMITTED BY
THE CREDIT AGREEMENT).


 


6.2          CAPITAL STOCK.

 

(A)           REGISTRATION OF CAPITAL STOCK.  AT ANY TIME AFTER THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH ASSIGNOR WILL, TO THE
EXTENT PERMITTED BY THE REQUIREMENTS OF LAW, PERMIT ANY REGISTERABLE CAPITAL
STOCK CONSTITUTING COLLATERAL TO BE REGISTERED IN THE NAME OF THE COLLATERAL
AGENT OR ITS NOMINEE AT THE OPTION OF THE COLLATERAL AGENT.

 

(B)           EXERCISE OF RIGHTS IN CAPITAL STOCK.  SUBJECT TO ARTICLE VIII,
EACH ASSIGNOR WILL PERMIT THE COLLATERAL AGENT OR ITS NOMINEE AT ANY TIME AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT
NOTICE, TO EXERCISE ALL VOTING AND CORPORATE RIGHTS RELATING TO THE CAPITAL
STOCK CONSTITUTING COLLATERAL, INCLUDING, WITHOUT LIMITATION, EXCHANGE,
SUBSCRIPTION OR ANY OTHER RIGHTS, PRIVILEGES, OR OPTIONS PERTAINING TO ANY
SHARES OF THE CAPITAL STOCK AND THE STOCK RIGHTS AS IF IT WERE THE ABSOLUTE
OWNER THEREOF.

 


ARTICLE VII


 


PROVISIONS CONCERNING ALL COLLATERAL


 


7.1          PROTECTION OF COLLATERAL AGENT’S SECURITY.  EACH ASSIGNOR COVENANTS
THAT IT WILL DO NOTHING TO IMPAIR THE RIGHTS OF THE COLLATERAL AGENT IN THE
COLLATERAL HEREUNDER.  EACH ASSIGNOR ASSUMES ALL LIABILITY AND RESPONSIBILITY IN
CONNECTION WITH THE COLLATERAL ACQUIRED BY IT AND THE LIABILITY OF SUCH ASSIGNOR
TO SATISFY ITS SECURED OBLIGATIONS SHALL IN NO WAY BE AFFECTED OR DIMINISHED BY
REASON OF THE FACT THAT SUCH COLLATERAL MAY BE LOST, DESTROYED, STOLEN, DAMAGED
OR FOR ANY REASON WHATSOEVER UNAVAILABLE TO SUCH ASSIGNOR, EXCEPT DUE TO THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE COLLATERAL AGENT.


 


7.2          WAREHOUSE RECEIPTS NON-NEGOTIABLE.  EACH ASSIGNOR AGREES THAT IF
ANY WAREHOUSE RECEIPT OR RECEIPT IN THE NATURE OF A WAREHOUSE RECEIPT IS ISSUED
WITH RESPECT TO ANY OF ITS INVENTORY, SUCH WAREHOUSE RECEIPT OR RECEIPT IN THE
NATURE THEREOF SHALL EITHER (A) NOT BE “NEGOTIABLE” (AS SUCH TERM IS USED IN
SECTION 7-104 OF THE UCC AS IN EFFECT IN ANY RELEVANT JURISDICTION OR UNDER
OTHER RELEVANT LAW), OR (B) IF NEGOTIABLE, THE SECURITY INTEREST OF THE
COLLATERAL AGENT IN SUCH WAREHOUSE RECEIPT SHALL BE PERFECTED TO THE REASONABLE
SATISFACTION OF THE COLLATERAL AGENT IF THE VALUE OF INVENTORY HOUSED AT SUCH
WAREHOUSE IS GREATER THAN $1,000,000.


 


7.3          RIGHT TO INITIATE JUDICIAL PROCEEDINGS, ETC.  UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN UNMATURED EVENT OF DEFAULT OR AN EVENT OF
DEFAULT, THE COLLATERAL AGENT SHALL HAVE THE EXCLUSIVE RIGHT, OBLIGATION AND
POWER TO INSTITUTE AND MAINTAIN, AND IT SHALL

 

15

--------------------------------------------------------------------------------


 


INSTITUTE AND MAINTAIN SUCH SUITS AND PROCEEDINGS AS DIRECTED BY THE INSTRUCTING
GROUP PURSUANT TO THIS AGREEMENT TO PROTECT AND ENFORCE THE RIGHTS VESTED IN IT
BY THIS AGREEMENT FOR THE BENEFIT OF THE SECURED PARTIES.


 


7.4          APPOINTMENT OF A RECEIVER.  AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE COLLATERAL AGENT MAY BE APPOINTED AS A
RECEIVER OF ANY OR ALL OF THE COLLATERAL IN A JUDICIAL PROCEEDING. 
NOTWITHSTANDING THE APPOINTMENT OF A RECEIVER, THE COLLATERAL AGENT SHALL BE
ENTITLED TO RETAIN POSSESSION AND CONTROL OF ALL CASH HELD BY OR DEPOSITED WITH
IT OR ITS AGENTS OR CO-AGENTS PURSUANT TO ANY PROVISION OF THIS AGREEMENT OR ANY
MORTGAGE.


 


7.5          FURTHER ACTIONS.  SUBJECT TO THE LAST SENTENCE OF SENTENCE 2.1(H),
EACH ASSIGNOR WILL, AT ITS OWN EXPENSE, MAKE, EXECUTE, ENDORSE, ACKNOWLEDGE,
FILE AND/OR DELIVER TO THE COLLATERAL AGENT FROM TIME TO TIME SUCH LISTS,
DESCRIPTIONS AND DESIGNATIONS OF ITS COLLATERAL, WAREHOUSE RECEIPTS, RECEIPTS IN
THE NATURE OF WAREHOUSE RECEIPTS, BILLS OF LADING, DOCUMENTS OF TITLE, VOUCHERS,
INVOICES, SCHEDULES, CONFIRMATORY ASSIGNMENTS, CONVEYANCES, FINANCING
STATEMENTS, TRANSFER ENDORSEMENTS, POWERS OF ATTORNEY, CERTIFICATES, REPORTS AND
OTHER ASSURANCES OR INSTRUMENTS AND TAKE SUCH FURTHER STEPS RELATING TO THE
COLLATERAL AND OTHER PROPERTY OR RIGHTS COVERED BY THE SECURITY INTEREST HEREBY
GRANTED BY SUCH ASSIGNOR, WHICH THE COLLATERAL AGENT DEEMS REASONABLY
APPROPRIATE OR ADVISABLE TO PERFECT, PRESERVE, REALIZE UPON OR PROTECT ITS
SECURITY INTEREST IN THE COLLATERAL, WITHIN SEVEN DAYS AFTER ANY REQUEST BY THE
COLLATERAL AGENT OR SUCH EARLIER DATE AS MAY BE REQUIRED BY LAW OR NECESSARY TO
PRESERVE OR PROTECT THE SECURITY INTERESTS IN THE COLLATERAL GRANTED BY SUCH
ASSIGNOR PURSUANT TO THIS AGREEMENT.  WITHOUT LIMITING THE FOREGOING, UPON THE
INSTITUTION OF ANY ACTION, CLAIM OR PROCEEDING THAT COULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL COMMERCIAL TORT CLAIM, ASSIGNORS WILL DELIVER TO
COLLATERAL AGENT AN AMENDED SCHEDULE 2.1(K) (WHICH SCHEDULE SHALL BE DEEMED TO
BE AMENDED UPON SUCH DELIVERY) SETTING FORTH A BRIEF DESCRIPTION OF THE NATURE
OF THE CASE, THE PARTIES AND THE CASE NUMBER IF ONE HAS BEEN ASSIGNED BY THE
APPLICABLE COURT.


 


7.6          FINANCING STATEMENTS.  EACH ASSIGNOR AGREES TO AUTHORIZE AND
DELIVER TO THE COLLATERAL AGENT SUCH FINANCING STATEMENTS, IN FORM ACCEPTABLE TO
THE COLLATERAL AGENT, AS THE COLLATERAL AGENT MAY FROM TIME TO TIME REQUEST AS
ARE NECESSARY OR DESIRABLE IN THE REASONABLE OPINION OF THE COLLATERAL AGENT TO
ESTABLISH AND MAINTAIN A VALID, ENFORCEABLE, FIRST PRIORITY PERFECTED SECURITY
INTEREST IN ITS COLLATERAL (EXCEPT THAT NO ASSIGNOR SHALL BE REQUIRED TO PERFECT
THE SECURITY INTERESTS GRANTED BY IT HEREUNDER IN ANY EXCLUDED FOREIGN OR
TRANSPORTATION ASSETS) IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES AND AS PROVIDED HEREIN AND THE OTHER RIGHTS AND SECURITY
CONTEMPLATED HEREBY ALL IN ACCORDANCE WITH THE UNIFORM COMMERCIAL CODE AS
ENACTED IN ANY AND ALL RELEVANT JURISDICTIONS OR ANY OTHER RELEVANT LAW.  EACH
ASSIGNOR WILL PAY ANY APPLICABLE FILING FEES, RECORDATION TAXES AND EXPENSES
RELATING TO ITS COLLATERAL.  EACH ASSIGNOR AUTHORIZES THE COLLATERAL AGENT TO
FILE AND DELIVER ANY SUCH FINANCING STATEMENTS WITHOUT THE SIGNATURE OF SUCH
ASSIGNOR WHERE PERMITTED BY LAW.  THE ASSIGNORS AUTHORIZE THE FILING OF ANY
FINANCING STATEMENT THAT THE COLLATERAL AGENT DEEMS NECESSARY OR ADVISABLE AND
SUCH FINANCING STATEMENTS MAY INCLUDE SUPER-GENERIC DESCRIPTIONS OF THE
COLLATERAL.


 


7.7          CONTROL.  TO THE EXTENT REQUIRED UNDER SECTION 9-313 OF THE UNIFORM
COMMERCIAL CODE, WHERE ANY COLLATERAL WITH A FAIR MARKET VALUE OF GREATER THAN
$5,000,000 IS IN THE POSSESSION OF A THIRD PARTY, EACH ASSIGNOR WILL JOIN WITH
THE COLLATERAL AGENT IN NOTIFYING THE

 

16

--------------------------------------------------------------------------------


 


THIRD PARTY OF THE COLLATERAL AGENT’S SECURITY INTERESTS AND WILL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN AN ACKNOWLEDGEMENT FROM THE THIRD
PARTY THAT IT IS HOLDING THE COLLATERAL FOR THE BENEFIT OF THE COLLATERAL
AGENT.  UPON REQUEST OF THE COLLATERAL AGENT, EACH ASSIGNOR WILL COOPERATE WITH
THE COLLATERAL AGENT IN OBTAINING CONTROL WITH RESPECT TO COLLATERAL CONSISTING
OF:  (I) INVESTMENT PROPERTY (TO THE EXTENT “CONTROL” WITHIN THE MEANING OF
SECTIONS 8-106 AND 9-106 OF THE UCC CAN BE OBTAINED WITH RESPECT TO SUCH
INVESTMENT PROPERTY); (II) LETTER-OF-CREDIT RIGHTS; AND (III) ELECTRONIC CHATTEL
PAPER.  IN THE EVENT ANY ASSIGNOR IS THE BENEFICIARY OF ANY INDIVIDUAL LETTER OF
CREDIT IN EXCESS OF $250,000 (OR LETTERS OF CREDIT IN EXCESS OF $1,000,000 IN
THE AGGREGATE), SUCH ASSIGNOR SHALL ENTER INTO A TRI-PARTY AGREEMENT WITH THE
COLLATERAL AGENT AND THE ISSUER OR CONFIRMATION BANK FOR SUCH LETTER OF CREDIT
WITH RESPECT TO LETTER-OF-CREDIT RIGHTS RELATED TO SUCH LETTER OF CREDIT
ASSIGNING SUCH LETTER-OF-CREDIT RIGHTS TO THE COLLATERAL AGENT AND DIRECTING ALL
PAYMENTS THEREUNDER TO THE COLLATERAL ACCOUNT, ALL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT.


 


ARTICLE VIII


 


REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT


 


8.1          DEFAULT.

 

(A)           UNLESS AND UNTIL AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING
AND SUBJECT TO THE LAST SENTENCE OF SECTION 6.1 ABOVE, EACH ASSIGNOR SHALL BE
ENTITLED TO RECEIVE ALL CASH DIVIDENDS OR OTHER DISTRIBUTIONS ON ITS PLEDGED
STOCK EXCEPT (I) DISTRIBUTIONS MADE IN CAPITAL STOCK ON SUCH PLEDGED STOCK
RESULTING FROM STOCK DIVIDENDS ON OR SUBDIVISION, COMBINATION OR
RECLASSIFICATION OF THE OUTSTANDING CAPITAL STOCK OF ANY CORPORATION OR AS A
RESULT OF ANY MERGER, CONSOLIDATION, ACQUISITION OR OTHER EXCHANGE OF ASSETS OF
ANY CORPORATION UNLESS THE REQUIREMENTS OF THE NEXT SENTENCE ARE COMPLIED WITH;
AND (II) ALL SUMS PAID IN RESPECT OF SUCH PLEDGED STOCK UPON LIQUIDATION OR
DISSOLUTION, REPURCHASE, RETIREMENT OR REDEMPTION, OTHER THAN AS PERMITTED BY
SECTION 8.3 OF THE CREDIT AGREEMENT.  ALL SUCH SUMS, DIVIDENDS, DISTRIBUTIONS,
PROCEEDS OR PROPERTY DESCRIBED IN THE IMMEDIATELY PRECEDING CLAUSES (I) AND
(II) SHALL, IF RECEIVED BY ANY ASSIGNOR, BE HELD IN TRUST FOR THE BENEFIT OF THE
COLLATERAL AGENT AND SECURED PARTIES AND SHALL FORTHWITH BE DELIVERED TO THE
COLLATERAL AGENT (ACCOMPANIED BY PROPER INSTRUMENTS OF ASSIGNMENT AND/OR STOCK
POWERS EXECUTED BY SUCH ASSIGNOR IN ACCORDANCE WITH THE COLLATERAL AGENT’S
INSTRUCTIONS) TO BE HELD SUBJECT TO THE TERMS OF THIS AGREEMENT.  UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF A EVENT OF DEFAULT, THE COLLATERAL
AGENT SHALL BE ENTITLED TO RECEIVE ALL PAYMENTS OF WHATEVER KIND MADE UPON OR
WITH RESPECT TO ANY COLLATERAL AND TO HOLD SUCH PAYMENTS AS COLLATERAL OR APPLY
SUCH PAYMENTS PURSUANT TO THE TERMS OF THIS AGREEMENT.

 

(B)           AT ANY TIME AFTER AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE COLLATERAL AGENT SHALL BE ENTITLED UPON DELIVERY OF A WRITTEN
CERTIFICATION FROM THE ADMINISTRATIVE AGENT TO THE COLLATERAL AGENT CERTIFYING
THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING (A “DEFAULT
CERTIFICATION”) TO EXERCISE, OR TO REFRAIN FROM EXERCISING, ANY RIGHT, REMEDY,
TRUST OR POWER AVAILABLE TO OR CONFERRED ON THE COLLATERAL AGENT HEREUNDER AND
IN CONNECTION HEREWITH OR UNDER ANY MORTGAGE AND IN CONNECTION THEREWITH, TO
DIRECT THE TIME, METHOD AND PLACE OF CONDUCTING ANY PROCEEDING FOR ANY RIGHT OR
REMEDY AVAILABLE TO THE COLLATERAL AGENT UNDER THIS AGREEMENT OR ANY SUCH
MORTGAGE OR OF EXERCISING ANY TRUST OR POWER CONFERRED ON THE COLLATERAL

 

17

--------------------------------------------------------------------------------


 

AGENT UNDER THIS AGREEMENT OR ANY SUCH MORTGAGE, OR FOR THE APPOINTMENT OF A
RECEIVER, OR TO DIRECT THE TAKING OR REFRAINING FROM TAKING OF ANY OTHER ACTION
AUTHORIZED BY THIS ARTICLE VIII.

 

(C)           SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
ASSIGNORS SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT TO VOTE AND GIVE CONSENTS WITH
RESPECT TO ALL OF THEIR RESPECTIVE PLEDGED SECURITIES AND TO CONSENT TO, RATIFY
OR WAIVE NOTICE OF ANY AND ALL MEETINGS.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE COLLATERAL AGENT, ON BEHALF OF THE
SECURED PARTIES, SHALL HAVE THE EXCLUSIVE RIGHT, BUT SHALL NOT BE OBLIGATED,
(I) TO VOTE AND GIVE CONSENTS WITH RESPECT TO ANY MERGER, CONSOLIDATION,
LIQUIDATION OR REORGANIZATION OF THE ISSUER OF ANY PLEDGED STOCK AND, IN
CONNECTION THEREWITH, TO JOIN IN AND BECOME A PARTY TO ANY PLAN OF
RECAPITALIZATION, REORGANIZATION, OR READJUSTMENT (WHETHER VOLUNTARY OR
INVOLUNTARY) AS SHALL SEEM DESIRABLE TO THE COLLATERAL AGENT, TO PROTECT OR
FURTHER THEIR INTERESTS IN RESPECT OF THE COLLATERAL, (II) TO DEPOSIT THE
COLLATERAL UNDER ANY SUCH PLAN, AND (III) TO MAKE ANY EXCHANGE, SUBSTITUTION,
CANCELLATION OR SURRENDER OF THE COLLATERAL REQUIRED BY ANY SUCH PLAN AND TO
TAKE SUCH ACTION WITH RESPECT TO THE COLLATERAL AS MAY BE REQUIRED BY ANY SUCH
PLAN OR FOR THE ACCOMPLISHMENT THEREOF, AND NO SUCH DISPOSITION, EXCHANGE,
SUBSTITUTION, CANCELLATION OR SURRENDER SHALL BE DEEMED TO CONSTITUTE A RELEASE
OF THE COLLATERAL FROM THE LIENS OF THIS AGREEMENT.

 


8.2          REMEDIES; OBTAINING THE COLLATERAL UPON DEFAULT.  EACH ASSIGNOR
AGREES THAT IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THEN
AND IN EVERY SUCH CASE, SUBJECT TO ANY MANDATORY REQUIREMENTS OF APPLICABLE LAW
THEN IN EFFECT, THE COLLATERAL AGENT, ACTING AT THE DIRECTION OF THE INSTRUCTING
GROUP, SHALL HAVE, IN ADDITION TO ANY RIGHTS NOW OR HEREAFTER EXISTING UNDER
APPLICABLE LAW, AND SHALL HAVE ALL RIGHTS AS A SECURED CREDITOR UNDER THE
UNIFORM COMMERCIAL CODE IN ALL RELEVANT JURISDICTIONS AND MAY ALSO:


 

(A)           PERSONALLY, OR BY AGENTS OR ATTORNEYS, IMMEDIATELY TAKE OR RETAKE,
AS THE CASE MAY BE, POSSESSION OF SUCH ASSIGNOR’S COLLATERAL OR ANY PART
THEREOF, FROM SUCH ASSIGNOR OR ANY OTHER PERSON WHO THEN HAS POSSESSION OF ANY
PART THEREOF WITH OR WITHOUT NOTICE OR PROCESS OF LAW, AND FOR THAT PURPOSE MAY
ENTER UPON SUCH ASSIGNOR’S PREMISES WHERE ANY OF SUCH COLLATERAL IS LOCATED AND
REMOVE THE SAME AND USE IN CONNECTION WITH SUCH REMOVAL ANY AND ALL SERVICES,
SUPPLIES, AIDS AND OTHER FACILITIES OF THE ASSIGNOR; AND

 

(B)           IN ADDITION TO ANY RIGHTS THE COLLATERAL AGENT MAY HAVE UNDER
SECTION 3.4, INSTRUCT THE OBLIGOR OR OBLIGORS ON ANY AGREEMENT, INSTRUMENT OR
OTHER OBLIGATION (INCLUDING, WITHOUT LIMITATION, THE RECEIVABLES AND THE
CONTRACTS) CONSTITUTING SUCH ASSIGNOR’S COLLATERAL TO MAKE ANY PAYMENT REQUIRED
BY THE TERMS OF SUCH AGREEMENT, INSTRUMENT OR OTHER OBLIGATION DIRECTLY TO THE
COLLATERAL AGENT OR TO A CASH COLLATERAL ACCOUNT AND MAY EXERCISE ANY AND ALL
REMEDIES OF SUCH ASSIGNOR IN RESPECT OF SUCH COLLATERAL; AND

 

(C)           WITHDRAW ALL MONIES, SECURITIES AND INSTRUMENTS IN ANY CASH
COLLATERAL ACCOUNT FOR APPLICATION TO THE SECURED OBLIGATIONS IN ACCORDANCE WITH
SECTION 8.5 HEREOF; AND

 

(D)           SELL, ASSIGN OR OTHERWISE LIQUIDATE, OR DIRECT ANY ASSIGNOR TO
SELL, ASSIGN OR OTHERWISE LIQUIDATE, ANY OR ALL OF THE COLLATERAL OR ANY PART
THEREOF, AND TAKE POSSESSION OF THE PROCEEDS OF ANY SUCH SALE OR LIQUIDATION;
AND

 

18

--------------------------------------------------------------------------------


 

(E)           TAKE POSSESSION OF THE COLLATERAL OR ANY PART THEREOF, BY
DIRECTING ANY ASSIGNOR IN WRITING TO DELIVER THE SAME TO THE COLLATERAL AGENT AT
ANY PLACE OR PLACES DESIGNATED BY THE COLLATERAL AGENT, IN WHICH EVENT SUCH
ASSIGNOR SHALL AT ITS OWN EXPENSE:

 

(I)            FORTHWITH CAUSE THE SAME TO BE MOVED TO THE PLACE OR PLACES SO
DESIGNATED BY THE COLLATERAL AGENT AND THERE DELIVERED TO THE COLLATERAL AGENT,
AND

 

(II)           STORE AND KEEP ANY SUCH COLLATERAL SO DELIVERED TO THE COLLATERAL
AGENT AT SUCH PLACE OR PLACES PENDING FURTHER ACTION BY THE COLLATERAL AGENT AS
PROVIDED IN SECTION 8.3 HEREOF, AND

 

(III)          WHILE SUCH COLLATERAL SHALL BE SO STORED AND KEPT, PROVIDE SUCH
GUARDS AND MAINTENANCE SERVICES AS SHALL BE NECESSARY TO PROTECT THE SAME AND TO
PRESERVE AND MAINTAIN THEM IN GOOD CONDITION; AND

 

(f)            in addition to any rights the Collateral Agent may have under
Sections 4.7 and 5.7, license or sublicense (to the extent not in violation of
the license), whether on an exclusive or nonexclusive basis, any Marks (together
with associated goodwill), Patents or Copyrights included in such Collateral for
such term and on such conditions and in such manner as the Collateral Agent
shall in its sole judgment determine;

 

it being understood that each Assignor’s obligation so to deliver such
Collateral is of the essence of this Agreement and that, accordingly, upon
application to a court of equity having jurisdiction, the Collateral Agent shall
be entitled to a decree requiring specific performance by each Assignor of said
obligation.

 


8.3          REMEDIES; DISPOSITION OF THE COLLATERAL.  ANY COLLATERAL
REPOSSESSED BY THE COLLATERAL AGENT UNDER OR PURSUANT TO SECTION 8.2 AND ANY
OTHER COLLATERAL WHETHER OR NOT SO REPOSSESSED BY THE COLLATERAL AGENT, MAY BE
SOLD, ASSIGNED, LEASED OR OTHERWISE DISPOSED OF UNDER ONE OR MORE CONTRACTS OR
AS AN ENTIRETY, AND WITHOUT THE NECESSITY OF GATHERING AT THE PLACE OF SALE THE
PROPERTY TO BE SOLD, AND IN GENERAL IN SUCH MANNER, AT SUCH TIME OR TIMES, AT
SUCH PLACE OR PLACES AND ON SUCH TERMS AS THE COLLATERAL AGENT MAY, IN
COMPLIANCE WITH ANY MANDATORY REQUIREMENTS OF APPLICABLE LAW, DETERMINE TO BE
COMMERCIALLY REASONABLE.  SUBJECT TO MANDATORY REQUIREMENTS OF APPLICABLE LAWS
THEN IN EFFECT, ANY OF THE COLLATERAL MAY BE SOLD, LEASED OR OTHERWISE DISPOSED
OF IN THE CONDITION IN WHICH THE SAME EXISTED WHEN TAKEN BY THE COLLATERAL AGENT
OR AFTER ANY OVERHAUL OR REPAIR AT THE EXPENSE OF THE RELEVANT ASSIGNOR WHICH
THE COLLATERAL AGENT SHALL DETERMINE TO BE COMMERCIALLY REASONABLE.  SUBJECT TO
MANDATORY REQUIREMENTS OF APPLICABLE LAWS THEN IN EFFECT, ANY SUCH DISPOSITION
THAT SHALL BE A PRIVATE SALE OR OTHER PRIVATE PROCEEDING PERMITTED BY SUCH
REQUIREMENTS SHALL BE MADE UPON NOT LESS THAN TEN (10) DAYS’ WRITTEN NOTICE TO
THE APPLICABLE ASSIGNOR SPECIFYING THE TIME AT WHICH SUCH DISPOSITION IS TO BE
MADE AND THE INTENDED SALE PRICE OR OTHER CONSIDERATION THEREFOR, AND SHALL BE
SUBJECT, FOR THE TEN (10) DAYS AFTER THE GIVING OF SUCH NOTICE, TO THE RIGHT OF
THE APPLICABLE ASSIGNOR OR ANY NOMINEE OF SUCH ASSIGNOR TO ACQUIRE THE
COLLATERAL INVOLVED AT A PRICE OR FOR SUCH OTHER CONSIDERATION AT LEAST EQUAL TO
THE INTENDED SALE PRICE OR OTHER CONSIDERATION SO SPECIFIED.  SUBJECT TO
MANDATORY REQUIREMENTS OF APPLICABLE LAWS THEN IN EFFECT, ANY SUCH DISPOSITION
THAT SHALL BE A PUBLIC SALE PERMITTED BY SUCH REQUIREMENTS SHALL BE MADE UPON
NOT LESS THAN TEN (10) DAYS’ WRITTEN NOTICE TO THE APPLICABLE ASSIGNOR
SPECIFYING THE TIME AND PLACE OF SUCH SALE AND, IN THE ABSENCE OF

 

19

--------------------------------------------------------------------------------


 


APPLICABLE REQUIREMENTS OF LAW, SHALL BE BY PUBLIC AUCTION (WHICH MAY, AT THE
COLLATERAL AGENT’S OPTION, BE SUBJECT TO RESERVE), AFTER PUBLICATION OF NOTICE
OF SUCH AUCTION NOT LESS THAN TEN (10) DAYS PRIOR THERETO IN TWO NEWSPAPERS OF
GENERAL CIRCULATION IN SALT LAKE CITY, UTAH, THE CITY OF NEW YORK AND IN SUCH
OTHER LOCATIONS AS MAY BE NECESSARY IN ORDER FOR THE SALE TO BE “COMMERCIALLY
REASONABLE” (AS SUCH TERM IS USED IN ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE).
TO THE EXTENT NOT PROHIBITED BY ANY REQUIREMENT OF LAW, THE COLLATERAL AGENT OR
ANY SECURED PARTY MAY BID FOR (FOR CASH OR AS CREDIT AGAINST THE AMOUNT OWING TO
IT) AND BECOME THE PURCHASER OF THE COLLATERAL OR ANY ITEM THEREOF, OFFERED FOR
SALE IN ACCORDANCE WITH THIS SECTION WITHOUT ACCOUNTABILITY TO THE APPLICABLE
ASSIGNOR.  IF, UNDER MANDATORY REQUIREMENTS OF APPLICABLE LAW, THE COLLATERAL
AGENT SHALL BE REQUIRED TO MAKE DISPOSITION OF THE COLLATERAL WITHIN A PERIOD OF
TIME WHICH DOES NOT PERMIT THE GIVING OF NOTICE TO THE APPLICABLE ASSIGNOR AS
HEREINABOVE SPECIFIED, THE COLLATERAL AGENT NEED GIVE SUCH ASSIGNOR ONLY SUCH
NOTICE OF DISPOSITION AS SHALL BE REASONABLY PRACTICABLE IN VIEW OF SUCH
MANDATORY REQUIREMENTS OF APPLICABLE LAW.  EACH ASSIGNOR AGREES TO DO OR CAUSE
TO BE DONE ALL SUCH OTHER ACTS AND THINGS AS MAY BE REASONABLY NECESSARY TO MAKE
SUCH SALE OR SALES OF ALL OR ANY PORTION OF THE COLLATERAL PLEDGED BY IT VALID
AND BINDING AND IN COMPLIANCE WITH ANY AND ALL REQUIREMENTS OF LAW, ALL AT SUCH
ASSIGNOR’S EXPENSE.  PROCEEDS OF ANY SALE OR OTHER DISPOSITION OF COLLATERAL
PURSUANT HERETO SHALL BE APPLIED IN ACCORDANCE WITH SECTION 8.5.


 


8.4          WAIVER OF CLAIMS.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT,
EACH ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY THE REQUIREMENTS OF LAW,
NOTICE AND JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING
POSSESSION OR THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL
PURSUANT TO SECTION 8.2, INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE
AND HEARING FOR ANY PRE-JUDGMENT REMEDY OR REMEDIES, AND IN CONNECTION
THEREWITH, EACH ASSIGNOR HEREBY FURTHER WAIVES, TO THE EXTENT PERMITTED BY LAW:


 

(A)           ALL DAMAGES OCCASIONED BY SUCH TAKING OF POSSESSION EXCEPT ANY
DAMAGES WHICH ARE THE DIRECT RESULT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE COLLATERAL AGENT, ITS EMPLOYEES OR AGENTS;

 

(B)           ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE AND TERMS OF SALE OR
OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE COLLATERAL AGENT’S
RIGHTS HEREUNDER; AND

 

(C)           ALL RIGHTS OF REDEMPTION, MARSHALING, APPRAISEMENT, VALUATION,
STAY, EXTENSION OR MORATORIUM NOW OR HEREAFTER IN FORCE UNDER ANY APPLICABLE LAW
IN ORDER TO PREVENT OR DELAY THE ENFORCEMENT OF THIS AGREEMENT OR THE ABSOLUTE
SALE OF THE COLLATERAL OR ANY PORTION THEREOF, AND SUCH ASSIGNOR, FOR ITSELF AND
ALL WHO MAY CLAIM UNDER IT, INSOFAR AS IT OR THEY NOW OR HEREAFTER LAWFULLY MAY,
HEREBY WAIVES THE BENEFIT OF ALL SUCH LAWS.

 

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the applicable Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

 

20

--------------------------------------------------------------------------------


 


8.5          APPLICATION OF PROCEEDS.

 

(A)           SUBJECT TO SECTION 1.5, ALL MONEYS COLLECTED BY THE COLLATERAL
AGENT (OR, TO THE EXTENT ANY MORTGAGE TO WHICH ANY ASSIGNOR IS A PARTY REQUIRES
PROCEEDS OF ASSETS UNDER SUCH AGREEMENT TO BE APPLIED IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, THEN BY SUCH MORTGAGEE UNDER SUCH OTHER AGREEMENT)
UPON ANY SALE OR OTHER DISPOSITION OF THE ASSETS, TOGETHER WITH ALL OTHER MONEYS
RECEIVED BY THE COLLATERAL AGENT HEREUNDER, SHALL BE APPLIED AS FOLLOWS:

 

(I)            FIRST, TO THE PAYMENT TO THE COLLATERAL AGENT OR THE
ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO (A) ANY AND ALL SUMS ADVANCED BY THE
COLLATERAL AGENT IN ORDER TO PRESERVE THE COLLATERAL OR PRESERVE ITS SECURITY
INTERESTS IN THE COLLATERAL; AND (B) IN THE EVENT OF ANY PROCEEDING FOR THE
COLLECTION OR ENFORCEMENT OF ANY INDEBTEDNESS, OBLIGATIONS, OR LIABILITIES OF
ANY ASSIGNOR WITH RESPECT TO ANY PORTION OF THE SECURED OBLIGATIONS AFTER AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE REASONABLE EXPENSES
OF TAKING, HOLDING, PREPARING FOR SALE OR LEASE, SELLING OR OTHERWISE DISPOSING
OF OR REALIZING ON THE COLLATERAL, OR OF ANY EXERCISE BY THE COLLATERAL AGENT OF
ITS RIGHTS HEREUNDER, TOGETHER WITH REASONABLE ATTORNEYS’ FEES AND COURT COSTS;

 

(II)           SECOND, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSE (I), AN AMOUNT EQUAL TO THE OUTSTANDING PRIMARY
OBLIGATIONS SHALL BE PAID TO THE SECURED PARTIES AS PROVIDED IN
SECTION 8.5(D) HEREOF, WITH EACH SECURED PARTY RECEIVING AN AMOUNT EQUAL TO SUCH
OUTSTANDING PRIMARY OBLIGATIONS OR, IF THE PROCEEDS ARE INSUFFICIENT TO PAY IN
FULL ALL SUCH PRIMARY OBLIGATIONS, ITS PRO RATA SHARE OF THE AMOUNT REMAINING TO
BE DISTRIBUTED;

 

(III)          THIRD, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSES (I) AND (II), AN AMOUNT EQUAL TO THE
OUTSTANDING SECONDARY OBLIGATIONS SHALL BE PAID TO THE SECURED PARTIES AS
PROVIDED IN SECTION 8.5(D), WITH EACH SECURED PARTY RECEIVING AN AMOUNT EQUAL TO
ITS OUTSTANDING SECONDARY OBLIGATIONS OR, IF THE PROCEEDS ARE INSUFFICIENT TO
PAY IN FULL ALL SUCH SECONDARY OBLIGATIONS, ITS PRO RATA SHARE OF THE AMOUNT
REMAINING TO BE DISTRIBUTED; AND

 

(IV)          FOURTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSES (I) THROUGH (III), INCLUSIVE, AND FOLLOWING
THE TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 12.2, TO THE RELEVANT
ASSIGNOR OR TO WHOMEVER MAY BE LAWFULLY ENTITLED TO RECEIVE SUCH SURPLUS, OR AS
A COURT OF COMPETENT JURISDICTION MAY DIRECT.

 

(B)           FOR PURPOSES OF THIS AGREEMENT (I) ”PRO RATA SHARE” SHALL MEAN,
WHEN CALCULATING A SECURED PARTY’S PORTION OF ANY DISTRIBUTION OR AMOUNT, THAT
AMOUNT (EXPRESSED AS A PERCENTAGE) EQUAL TO A FRACTION, THE NUMERATOR OF WHICH
IS THE THEN UNPAID AMOUNT OF SUCH SECURED PARTY’S PRIMARY OBLIGATIONS OR
SECONDARY OBLIGATIONS, AS THE CASE MAY BE, AND THE DENOMINATOR OF WHICH IS THE
THEN OUTSTANDING AMOUNT OF ALL PRIMARY OBLIGATIONS OR SECONDARY OBLIGATIONS, AS
THE CASE MAY BE, (II) ”PRIMARY OBLIGATIONS” SHALL MEAN (A) IN THE CASE OF THE
CREDIT AGREEMENT OBLIGATIONS, ALL PRINCIPAL OF, AND INTEREST ON, ALL LOANS
(TOGETHER WITH ALL INTEREST ACCRUED THEREON) UNDER THE CREDIT AGREEMENT, AND ALL
FEES, (B) IN THE CASE OF THE SENIOR SECURED NOTES OBLIGATIONS, ALL PRINCIPAL OF,
AND INTEREST ON, ALL SENIOR SECURED NOTES (TOGETHER

 

21

--------------------------------------------------------------------------------


 

WITH ALL INTEREST ACCRUED THEREON), AND (C) IN THE CASE OF THE SECURED HEDGING
OBLIGATIONS AND OVERDRAFT FACILITIES OBLIGATIONS, ALL AMOUNTS DUE UNDER THE
SECURED HEDGING AGREEMENTS AND THE OVERDRAFT FACILITIES AGREEMENTS (OTHER THAN
INDEMNITIES, FEES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES) AND SIMILAR
OBLIGATIONS AND LIABILITIES) AND (III) ”SECONDARY OBLIGATIONS” SHALL MEAN ALL
OBLIGATIONS OTHER THAN PRIMARY OBLIGATIONS.

 

(C)           IF ANY PAYMENT TO ANY SECURED PARTY OF ANY DISTRIBUTION WOULD
RESULT IN OVERPAYMENT TO SUCH SECURED PARTY, SUCH EXCESS AMOUNT SHALL INSTEAD BE
DISTRIBUTED IN RESPECT OF THE UNPAID PRIMARY OBLIGATIONS OR SECONDARY
OBLIGATIONS, AS THE CASE MAY BE, OF THE OTHER SECURED PARTIES, WITH EACH SECURED
PARTY WHOSE PRIMARY OBLIGATIONS OR SECONDARY OBLIGATIONS, AS THE CASE MAY BE,
HAVE NOT BEEN PAID IN FULL TO RECEIVE AN AMOUNT EQUAL TO SUCH EXCESS AMOUNT
MULTIPLIED BY A FRACTION THE NUMERATOR OF WHICH IS THE UNPAID PRIMARY
OBLIGATIONS OR SECONDARY OBLIGATIONS, AS THE CASE MAY BE, OF SUCH SECURED PARTY
AND THE DENOMINATOR OF WHICH IS THE UNPAID PRIMARY OBLIGATIONS OR SECONDARY
OBLIGATIONS, AS THE CASE MAY BE, OF ALL SECURED PARTIES ENTITLED TO SUCH
DISTRIBUTION.

 

(D)           ALL PAYMENTS REQUIRED TO BE MADE HEREUNDER SHALL BE MADE (I) IF TO
THE LENDERS OR THE ADMINISTRATIVE AGENT, TO THE ADMINISTRATIVE AGENT UNDER THE
CREDIT AGREEMENT FOR THE ACCOUNT OF THE LENDERS OR THE ADMINISTRATIVE AGENT, AS
THE CASE MAY BE, (II) IF TO THE HOLDERS OF THE SENIOR SECURED NOTES OR THE
SENIOR SECURED NOTES TRUSTEE, TO THE SENIOR SECURED NOTES TRUSTEE, AND (III) IF
TO ANY OTHER SECURED PARTY, TO THE TRUSTEE, PAYING AGENT OR OTHER SIMILAR
REPRESENTATIVE (EACH A “REPRESENTATIVE”) FOR SUCH OTHER SECURED PARTY OR, IN THE
ABSENCE OF SUCH A REPRESENTATIVE, SUCH APPLICABLE SECURED PARTY.

 

(E)           FOR PURPOSES OF APPLYING PAYMENTS RECEIVED IN ACCORDANCE WITH THIS
SECTION 8.5, THE COLLATERAL AGENT SHALL BE ENTITLED TO RELY UPON (I) THE
ADMINISTRATIVE AGENT UNDER THE CREDIT AGREEMENT, (II) THE SENIOR SECURED NOTES
TRUSTEE AND (III) THE OTHER APPLICABLE SECURED PARTIES FOR A DETERMINATION
(WHICH THE ADMINISTRATIVE AGENT, AND THE OTHER SECURED PARTIES AGREE (OR SHALL
AGREE) TO PROVIDE UPON REQUEST OF THE COLLATERAL AGENT) OF THE OUTSTANDING
PRIMARY OBLIGATIONS AND SECONDARY OBLIGATIONS OWED TO THE ADMINISTRATIVE AGENT,
LENDERS, HOLDERS OF THE SENIOR SECURED NOTES, SENIOR SECURED NOTES TRUSTEE OR
THE OTHER APPLICABLE REPRESENTATIVES OR SECURED PARTIES, AS THE CASE MAY BE. 
UNLESS IT HAS ACTUAL KNOWLEDGE (INCLUDING BY WAY OF WRITTEN NOTICE FROM A
SECURED PARTY TO THE CONTRARY), THE ADMINISTRATIVE AGENT, THE SENIOR SECURED
NOTES TRUSTEE AND EACH OTHER APPLICABLE REPRESENTATIVE OR SECURED PARTY, IN
FURNISHING INFORMATION PURSUANT TO THE PRECEDING SENTENCE, AND THE COLLATERAL
AGENT, IN ACTING HEREUNDER, SHALL BE ENTITLED TO ASSUME THAT NO SECONDARY
OBLIGATIONS ARE OUTSTANDING.

 

(F)            EACH SECURED PARTY HEREBY AGREES THAT, NOTWITHSTANDING THE ORDER
OF FILING OF THE FINANCING STATEMENTS EVIDENCING THE GRANTING OF SECURITY
INTERESTS HEREUNDER OR ANY OTHER PRIORITY TO WHICH SUCH SECURED PARTY MAY
OTHERWISE BE ENTITLED, (I) THE PROCEEDS OF THE COLLATERAL SHALL BE DISTRIBUTED
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 8.5, (II) THE COLLATERAL AGENT
SHALL HAVE DISCRETION TO APPLY PROCEEDS OF COLLATERAL IN SUCH A MANNER AS IS
NECESSARY TO GIVE EFFECT TO THIS SECTION 8.5, AND (III) ANY PROCEEDS OF THE
COLLATERAL RECEIVED BY IT OTHER THAN FROM THE COLLATERAL AGENT SHALL BE HELD IN
TRUST AND IMMEDIATELY TURNED OVER TO THE COLLATERAL AGENT FOR APPLICATION IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 8.5.

 

22

--------------------------------------------------------------------------------


 

(G)           THIS AGREEMENT IS MADE WITH FULL RECOURSE TO EACH ASSIGNOR AND
PURSUANT TO AND UPON ALL THE WARRANTIES, REPRESENTATIONS, COVENANTS AND
AGREEMENTS ON THE PART OF SUCH ASSIGNOR CONTAINED HEREIN, IN THE OTHER LOAN
DOCUMENTS, THE SENIOR SECURED NOTES INDENTURE, THE SENIOR SECURED NOTES AND, AS
APPLICABLE, THE SECURED HEDGING AGREEMENTS, THE OVERDRAFT FACILITIES AGREEMENTS
AND OTHERWISE IN CONNECTION HEREWITH OR THEREWITH.

 

(H)           IT IS UNDERSTOOD AND AGREED THAT THE ASSIGNORS SHALL REMAIN LIABLE
TO THE EXTENT OF ANY DEFICIENCY BETWEEN THE AMOUNT OF THE PROCEEDS OF THE
COLLATERAL HEREUNDER AND THE AGGREGATE AMOUNT OF THE SUMS REFERRED TO IN CLAUSES
(I) THROUGH (III) INCLUSIVE, OF SECTION 8.5(A).

 


8.6          REMEDIES CUMULATIVE.  EACH AND EVERY RIGHT, POWER AND REMEDY HEREBY
SPECIFICALLY GIVEN TO THE COLLATERAL AGENT SHALL BE IN ADDITION TO EVERY OTHER
RIGHT, POWER AND REMEDY SPECIFICALLY GIVEN UNDER THIS AGREEMENT, THE SECURED
HEDGING AGREEMENTS, THE OTHER LOAN DOCUMENTS, THE SENIOR SECURED NOTES INDENTURE
OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY, OR BY STATUTE AND EACH AND
EVERY RIGHT, POWER AND REMEDY WHETHER SPECIFICALLY HEREIN GIVEN OR OTHERWISE
EXISTING MAY BE EXERCISED FROM TIME TO TIME OR SIMULTANEOUSLY AND AS OFTEN AND
IN SUCH ORDER AS MAY BE DEEMED EXPEDIENT BY THE COLLATERAL AGENT.  ALL SUCH
RIGHTS, POWERS AND REMEDIES SHALL BE CUMULATIVE AND THE EXERCISE OR THE
BEGINNING OF THE EXERCISE OF ONE SHALL NOT BE DEEMED A WAIVER OF THE RIGHT TO
EXERCISE ANY OTHER OR OTHERS.  NO DELAY OR OMISSION OF THE COLLATERAL AGENT IN
THE EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY AND NO RENEWAL OR EXTENSION OF
ANY OF THE SECURED OBLIGATIONS AND NO COURSE OF DEALING BETWEEN THE RELEVANT
ASSIGNOR AND THE COLLATERAL AGENT OR ANY HOLDER OF ANY OF THE SECURED
OBLIGATIONS SHALL IMPAIR ANY SUCH RIGHT, POWER OR REMEDY OR SHALL BE CONSTRUED
TO BE A WAIVER OF ANY EVENT OF DEFAULT OR AN ACQUIESCENCE THEREIN.  NO NOTICE TO
OR DEMAND ON ANY ASSIGNOR IN ANY CASE SHALL ENTITLE IT TO ANY OTHER OR FURTHER
NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES OR CONSTITUTE A WAIVER OF ANY
OF THE RIGHTS OF THE COLLATERAL AGENT TO ANY OTHER OR FURTHER ACTION IN ANY
CIRCUMSTANCES WITHOUT NOTICE OR DEMAND.  IN THE EVENT THAT THE COLLATERAL AGENT
SHALL BRING ANY SUIT TO ENFORCE ANY OF ITS RIGHTS HEREUNDER AND SHALL BE
ENTITLED TO JUDGMENT, THEN IN SUCH SUIT THE COLLATERAL AGENT MAY RECOVER
EXPENSES, INCLUDING ATTORNEYS’ FEES, AND THE AMOUNTS THEREOF SHALL BE INCLUDED
IN SUCH JUDGMENT.


 


8.7          DISCONTINUANCE OF PROCEEDINGS.  IN CASE THE COLLATERAL AGENT SHALL
HAVE INSTITUTED ANY PROCEEDING TO ENFORCE ANY RIGHT, POWER OR REMEDY UNDER THIS
AGREEMENT BY FORECLOSURE, SALE, ENTRY OR OTHERWISE, AND SUCH PROCEEDING SHALL
HAVE BEEN DISCONTINUED OR ABANDONED FOR ANY REASON OR SHALL HAVE BEEN DETERMINED
ADVERSELY TO THE COLLATERAL AGENT, THEN AND IN EVERY SUCH CASE THE RELEVANT
ASSIGNOR, THE COLLATERAL AGENT AND EACH HOLDER OF ANY OF THE SECURED OBLIGATIONS
SHALL BE RESTORED TO THEIR FORMER POSITIONS AND RIGHTS HEREUNDER WITH RESPECT TO
THE COLLATERAL SUBJECT TO THE SECURITY INTERESTS CREATED UNDER THIS AGREEMENT,
AND ALL RIGHTS, REMEDIES AND POWERS OF THE COLLATERAL AGENT SHALL CONTINUE AS IF
NO SUCH PROCEEDING HAD BEEN INSTITUTED.


 


8.8          COLLATERAL AGENT’S CALCULATIONS.

 

(A)           FOR THE PURPOSE OF DETERMINING THE AMOUNT OF THE SECURED
OBLIGATIONS TO BE USED AS A BASIS FOR APPLYING PROCEEDS HEREUNDER, PROMPTLY
AFTER THE DATE THAT THE COLLATERAL AGENT RECEIVES A DEFAULT CERTIFICATION, THE
COLLATERAL AGENT SHALL SEND A COPY THEREOF TO EACH REPRESENTATIVE, AND EACH SUCH
RECIPIENT SHALL DELIVER TO THE COLLATERAL AGENT CERTIFICATIONS AS TO

 

23

--------------------------------------------------------------------------------


 

THE SECURED OBLIGATIONS OWED TO THE SECURED PARTIES FOR WHICH SUCH
REPRESENTATIVE ACTS, SUBJECT TO AN ADJUSTMENT AS A RESULT OF THE PROVISIONS OF
SECTION 8.8(B).

 

(B)           THE COLLATERAL AGENT MAY RELY ON THE CERTIFICATIONS SUPPLIED BY
ANY REPRESENTATIVE PURSUANT TO SECTION 8.8(A), AND THE COLLATERAL AGENT SHALL
HAVE NO LIABILITY TO ANY SECURED PARTY FOR ACTIONS TAKEN IN RELIANCE ON SUCH
INFORMATION.  ALL DISTRIBUTIONS MADE BY THE COLLATERAL AGENT PURSUANT TO
SECTION 8.1 AND THE OTHER PROVISIONS OF THIS AGREEMENT SHALL (SUBJECT TO ANY
DECREE OF ANY COURT OF COMPETENT JURISDICTION) BE FINAL AS BETWEEN THE
COLLATERAL AGENT AND SUCH REPRESENTATIVE, AND THE COLLATERAL AGENT SHALL HAVE NO
DUTY TO INQUIRE AS TO THE APPLICATION BY ANY REPRESENTATIVE OR SECURED PARTY OF
ANY AMOUNTS DISTRIBUTED TO IT.  NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT
TO THE CONTRARY, UPON A DETERMINATION BY A COURT OF COMPETENT JURISDICTION
(INCLUDING ANY COURT HAVING JURISDICTION IN ANY PROCEEDING AGAINST ANY ASSIGNOR
UNDER THE BANKRUPTCY CODE) AS TO ANY DISTRIBUTIONS PAYABLE TO ANY REPRESENTATIVE
OR SECURED PARTY, ANY AND ALL SUBSEQUENT DISTRIBUTIONS WITH RESPECT TO SUCH
SECURED PARTY SHALL BE MADE IN ACCORDANCE THEREWITH.  IF, AT ANY TIME, THE
COLLATERAL AGENT REASONABLY DETERMINES IN ITS SOLE DISCRETION THAT AN ALLOCATION
OR DISTRIBUTION PREVIOUSLY MADE PURSUANT TO SECTION 8.1 OR ANY OTHER PROVISIONS
OF THIS AGREEMENT WAS BASED ON A MISTAKE OF FACT, THE COLLATERAL AGENT MAY IN
ITS DISCRETION, BUT SHALL NOT BE OBLIGATED TO, ADJUST SUBSEQUENT ALLOCATIONS AND
DISTRIBUTIONS THEREUNDER SO THAT, ON A CUMULATIVE BASIS, THE REPRESENTATIVE OR
SECURED PARTIES RECEIVE THE DISTRIBUTIONS TO WHICH THEY WOULD HAVE BEEN ENTITLED
IF SUCH MISTAKE OF FACT HAD NOT BEEN MADE.

 

(C)           ANY AMOUNTS HELD BY THE COLLATERAL AGENT FROM TIME TO TIME
HEREUNDER SHALL BE INVESTED IN CASH OR CASH EQUIVALENTS.

 


8.9          ADJUSTMENTS.  SOLELY FOR THE PURPOSE OF DETERMINING ANY ALLOCATION
BEING MADE PURSUANT TO SECTION 8.1, ANY PROCEEDS PREVIOUSLY ALLOCATED BUT NOT
DISTRIBUTED UNTIL THE DISTRIBUTION THAT IS THE SUBJECT OF THE ALLOCATION HAS
BEEN EFFECTED SHALL BE DEDUCTED FROM THE AMOUNT OF THE UNPAID SECURED
OBLIGATIONS IN RESPECT OF WHICH SUCH PROCEEDS PREVIOUSLY ALLOCATED BUT NOT
DISTRIBUTED ARE ALLOCATED.  IN THE EVENT THE COLLATERAL AGENT IS UNABLE TO
DISTRIBUTE ANY PROCEEDS, SUCH PROCEEDS NOT DISTRIBUTED SHALL BE HELD IN TRUST
FOR THE BENEFIT OF THE PERSON ENTITLED TO DISTRIBUTION THEREOF UNTIL THE
TERMINATION OF THIS AGREEMENT UNDER SECTION 12.2, AT WHICH TIME THE COLLATERAL
AGENT SHALL GIVE NOTICE TO SUCH PERSON THAT PROCEEDS ALLOCATED TO SUCH PERSON
REMAIN IN THE CUSTODY OF THE COLLATERAL AGENT, AND IF SUCH PERSON THEREAFTER
FAILS TO REQUEST A DISTRIBUTION OF SUCH PROCEEDS WITHIN ONE HUNDRED TWENTY (120)
DAYS AFTER RECEIPT BY SUCH PERSON OF SUCH NOTICE, THE COLLATERAL AGENT SHALL
DISTRIBUTE ALL SUCH PROCEEDS TO THE APPLICABLE ASSIGNOR.


 


8.10        SHARING ARRANGEMENTS.

 

(A)           THE SECURED PARTIES AGREE THAT THE PROVISIONS OF THIS AGREEMENT
WITH RESPECT TO ALLOCATIONS AND DISTRIBUTIONS OF PROCEEDS TO THE SECURED PARTIES
SHALL PREVAIL NOTWITHSTANDING ANY EVENT OR CIRCUMSTANCE, INCLUDING, WITHOUT
LIMITATION, IN THE EVENT THAT, THROUGH THE OPERATION OF ANY BANKRUPTCY,
REORGANIZATION, INSOLVENCY OR OTHER LAWS OR OTHERWISE, THE COLLATERAL AGENT’S
SECURITY INTEREST IN THE ASSETS OR THE COLLATERAL IS AVOIDED IN WHOLE OR IN PART
OR IS ENFORCED WITH RESPECT TO SOME, BUT NOT ALL OF THE SECURED OBLIGATIONS THEN
OUTSTANDING.

 

24

--------------------------------------------------------------------------------


 

(B)           IN FURTHERANCE OF THE FOREGOING, THE SECURED PARTIES AGREE THAT
NONE OF THEM SHALL BE ENTITLED TO BENEFIT FROM ANY AVOIDANCE ACTION AFFECTING OR
OTHERWISE RELATING TO ANY DISTRIBUTION OR ALLOCATION OTHERWISE PAYABLE TO
ANOTHER SECURED PARTY (BUT FOR THE EFFECT OF SUCH AVOIDANCE ACTION) IN
ACCORDANCE WITH THIS ARTICLE VIII (INCLUDING ANY SECTION HEREOF) OR ANY OTHER
PROVISIONS OF THIS AGREEMENT, WHETHER BY PREFERENCE OR OTHERWISE, IT BEING
UNDERSTOOD AND AGREED THAT THE BENEFIT OF ANY SUCH AVOIDANCE ACTION OTHERWISE
ALLOCABLE TO THEM SHALL INSTEAD BE ALLOCATED AND TURNED OVER TO SUCH OTHER
SECURED PARTY.

 


ARTICLE IX


 


INDEMNITY


 


9.1          INDEMNITY.

 

(A)           EACH ASSIGNOR, JOINTLY AND SEVERALLY, WILL INDEMNIFY AND HOLD
HARMLESS THE COLLATERAL AGENT, AND EACH SECURED PARTY AND EACH DIRECTOR,
OFFICER, EMPLOYEE, PARTNER, ADVISOR, AGENT, ATTORNEY, TRUSTEE AND AFFILIATE OF
THE COLLATERAL AGENT, AND EACH SECURED PARTY (EACH SUCH PERSON AN “INDEMNIFIED
PARTY”) FROM AND AGAINST ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, OBLIGATIONS
(INCLUDING REMOVAL OR REMEDIAL ACTIONS), EXPENSES OR LIABILITIES WHICH ARISE OUT
OF, IN ANY WAY RELATE TO, OR RESULT FROM THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE SENIOR SECURED NOTES INDENTURE
OR THE SENIOR SECURED NOTES OR IN ANY OTHER WAY CONNECTED WITH THE
ADMINISTRATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR THE
ENFORCEMENT OF ANY OF THE TERMS OF, OR THE PRESERVATION OF ANY RIGHTS THEREOF,
OR IN ANY WAY RELATING TO OR ARISING OUT OF THE MANUFACTURE, OWNERSHIP,
ORDERING, PURCHASE, DELIVERY, CONTROL, ACCEPTANCE, LEASE, FINANCING, POSSESSION,
OPERATION, CONDITION, SALE, RETURN OR OTHER DISPOSITION, OR USE OF THE
COLLATERAL (INCLUDING, WITHOUT LIMITATION, LATENT OR OTHER DEFECTS, WHETHER OR
NOT DISCOVERABLE), ANY CONTRACT CLAIM OR, TO THE MAXIMUM EXTENT PERMITTED UNDER
APPLICABLE LAW, THE VIOLATION OF THE LAWS OF ANY COUNTRY, STATE OR OTHER
GOVERNMENTAL BODY OR UNIT, OR ANY TORT (INCLUDING, WITHOUT LIMITATION, CLAIMS
ARISING OR IMPOSED UNDER THE DOCTRINE OF STRICT LIABILITY, OR FOR OR ON ACCOUNT
OF INJURY TO OR THE DEATH OF ANY PERSON (INCLUDING ANY INDEMNITEE), OR PROPERTY
DAMAGE) AND TO REIMBURSE EACH INDEMNIFIED PARTY UPON THEIR DEMAND, FOR ANY
ATTORNEY COSTS INCURRED IN CONNECTION WITH INVESTIGATING, PREPARING TO DEFEND OR
DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY, ACTION OR CLAIM; PROVIDED,
HOWEVER, THAT NO INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO BE SO INDEMNIFIED
HEREUNDER FOR ANY LOSS, CLAIM, DAMAGE, PENALTIES, OBLIGATIONS, EXPENSE OR
LIABILITY TO THE EXTENT IT ARISES OR RESULTS FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OR BAD FAITH OF SUCH INDEMNIFIED PARTY AS FINALLY DETERMINED
BY A COURT OF COMPETENT JURISDICTION.  IF ANY ACTION, SUIT OR PROCEEDING ARISING
FROM ANY OF THE FOREGOING IS BROUGHT AGAINST THE COLLATERAL AGENT, ANY SECURED
PARTY OR ANY OTHER INDEMNIFIED PARTY, THE ASSIGNORS WILL, IF REQUESTED BY THE
COLLATERAL AGENT, ANY SECURED PARTY OR ANY SUCH INDEMNIFIED PARTY, RESIST AND
DEFEND SUCH ACTION, SUIT OR PROCEEDING OR CAUSE THE SAME TO BE RESISTED AND
DEFENDED BY COUNSEL REASONABLY SATISFACTORY TO THE PERSON OR PERSONS INDEMNIFIED
OR INTENDED TO BE INDEMNIFIED.  EACH INDEMNIFIED PARTY SHALL, UNLESS THE
COLLATERAL AGENT, A SECURED PARTY OR OTHER INDEMNIFIED PARTY HAS MADE THE
REQUEST DESCRIBED IN THE PRECEDING SENTENCE AND SUCH REQUEST HAS BEEN COMPLIED
WITH, HAVE THE RIGHT TO EMPLOY ITS OWN COUNSEL (OR (BUT NOT AS WELL AS) STAFF
COUNSEL) TO INVESTIGATE AND CONTROL THE DEFENSE OF ANY MATTER COVERED BY SUCH
INDEMNITY AND THE REASONABLE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE
EXPENSE OF THE INDEMNIFYING PARTY.  EXCLUDING ANY LIABILITY TO THE EXTENT
ARISING OUT OF THE GROSS NEGLIGENCE, WILLFUL

 

25

--------------------------------------------------------------------------------


 

MISCONDUCT OR BAD FAITH OF ANY INDEMNIFIED PARTY AS FINALLY DETERMINED BY A
COURT OF COMPETENT JURISDICTION, THE ASSIGNORS FURTHER, JOINTLY AND SEVERALLY,
AGREE TO INDEMNIFY AND HOLD EACH INDEMNIFIED PARTY HARMLESS FROM ALL LOSS, COST
(INCLUDING ATTORNEY COSTS), LIABILITY AND DAMAGE WHATSOEVER INCURRED BY ANY
INDEMNIFIED PARTY BY REASON OF ANY VIOLATION OF ANY ENVIRONMENTAL LAWS OR
ENVIRONMENTAL PERMITS OR FOR THE RELEASE OR THREATENED RELEASE OF ANY
CONTAMINANTS INTO THE ENVIRONMENT FOR WHICH ANY ASSIGNOR HAS ANY LIABILITY OR
WHICH OCCURS UPON THE MORTGAGED PROPERTY OR WHICH IS RELATED TO ANY PROPERTY
CURRENTLY OR FORMERLY OWNED, LEASED OR OPERATED BY OR ON BEHALF OF ANY ASSIGNOR,
OR BY REASON OF THE IMPOSITION OF ANY ENVIRONMENTAL LIEN IN RESPECT OF THE
PROPERTY OF ANY ASSIGNOR OR WHICH OCCURS BY A BREACH OF ANY OF THE
REPRESENTATIONS, WARRANTIES OR COVENANTS RELATING TO ENVIRONMENTAL MATTERS
CONTAINED HEREIN, PROVIDED THAT, WITH RESPECT TO ANY LIABILITIES ARISING FROM
ACTS OR FAILURE TO ACT FOR WHICH ANY ASSIGNOR IS STRICTLY LIABLE UNDER ANY
ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT, THE ASSIGNORS’ OBLIGATION TO EACH
INDEMNIFIED PARTY UNDER THIS INDEMNITY SHALL LIKEWISE BE WITHOUT REGARD TO FAULT
ON THE PART OF ANY ASSIGNOR.  IF ANY ASSIGNOR SHALL FAIL TO DO ANY ACT OR THING
WHICH IT HAS COVENANTED TO DO HEREUNDER OR ANY REPRESENTATION OR WARRANTY ON THE
PART OF ANY ASSIGNOR CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL BE
BREACHED, THE COLLATERAL AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) DO THE SAME
OR CAUSE IT TO BE DONE OR REMEDY ANY SUCH BREACH, AND MAY EXPEND ITS FUNDS FOR
SUCH PURPOSE, AND WILL USE ITS BEST EFFORTS TO GIVE PROMPT WRITTEN NOTICE TO THE
BORROWER THAT IT PROPOSES TO TAKE SUCH ACTION.  ANY AND ALL AMOUNTS SO EXPENDED
BY THE COLLATERAL AGENT SHALL BE REPAID TO IT BY THE ASSIGNORS PROMPTLY UPON THE
COLLATERAL AGENT’S DEMAND THEREFOR, WITH INTEREST AT THE DEFAULT RATE IN EFFECT
FROM TIME TO TIME DURING THE PERIOD INCLUDING THE DATE SO EXPENDED BY THE
COLLATERAL AGENT TO THE DATE OF REPAYMENT.  TO THE EXTENT THAT THE UNDERTAKING
TO INDEMNIFY, PAY OR HOLD HARMLESS THE COLLATERAL AGENT OR ANY SECURED PARTY AS
SET FORTH IN THIS SECTION 9.1 MAY BE UNENFORCEABLE BECAUSE IT IS VIOLATIVE OF
ANY LAW OR PUBLIC POLICY, THE ASSIGNORS SHALL MAKE THE MAXIMUM CONTRIBUTION TO
THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS
PERMISSIBLE UNDER APPLICABLE LAW.  EXCEPT AS SPECIFICALLY PROVIDED FOR IN THE
LOAN DOCUMENTS, NO PARTY HERETO SHALL BE ENTITLED TO RECOVER FROM ANY OTHER
PARTY HERETO ANY AMOUNT IN RESPECT OF EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT,
REMOTE, OR SPECULATIVE DAMAGES, INCLUDING LOST PROFITS.

 

(B)           IF THE COLLATERAL AGENT HAS BEEN REQUESTED OR INSTRUCTED PURSUANT
TO THIS AGREEMENT OR ANY LOAN DOCUMENT TO TAKE, OR TO REFRAIN FROM TAKING, ANY
ACTION PURSUANT TO THIS AGREEMENT OR ANY LOAN DOCUMENT, (I) EACH ASSIGNOR AGREES
TO, AND (II) THE SECURED PARTIES RATABLY IN ACCORDANCE WITH THE AMOUNT OF THE
SECURED OBLIGATIONS OWING TO THEM AND WITH RESPECT TO WHICH THEY HAVE A SECURITY
INTEREST, IF THE INSTRUCTING GROUP HAS MADE SUCH REQUEST OR GIVEN SUCH
INSTRUCTION, AGREE TO, AND HEREBY DO INDEMNIFY AND HOLD HARMLESS THE COLLATERAL
AGENT TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND AGAINST ANY
AND ALL LIABILITY, LOSS, COSTS, DAMAGES, ATTORNEYS’ FEES, FINES, CLAIMS,
JUDGMENTS, AMOUNTS PAID IN SETTLEMENT IN CONNECTION WITH ANY THREATENED, PENDING
OR COMPLETED CLAIM, ACTION, SUIT, PROCEEDING OR INVESTIGATION, WHETHER CRIMINAL,
CIVIL OR ADMINISTRATIVE, AND EXPENSES OF WHATEVER KIND OR NATURE WHICH THE
COLLATERAL AGENT MAY SUSTAIN OR INCUR BY REASON OF OR IN CONNECTION WITH THE
COLLATERAL AGENT’S ACTING OR REFRAINING TO ACT IN ACCORDANCE WITH SUCH REQUEST
OR INSTRUCTION OTHER THAN SUSTAINED OR INCURRED BY REASON OF THE COLLATERAL
AGENT’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH; PROVIDED THAT THE
OBLIGATIONS OF THE SECURED PARTIES UNDER THIS SECTION 9.1(B) SHALL BECOME
ENFORCEABLE AGAINST THEM IF AND ONLY IF AND TO THE EXTENT THAT (X) THE ASSIGNORS
FAIL TO PAY THE OBLIGATIONS ARISING UNDER THIS SECTION 9.1(B) IN ACCORDANCE WITH
THE TERMS HEREOF AND OF THE

 

26

--------------------------------------------------------------------------------


 

MORTGAGES AND (Y) THE UNALLOCATED PROCEEDS FROM THE COLLATERAL ARE INSUFFICIENT
TO PAY THE OBLIGATIONS ARISING UNDER THIS SECTION 9.1(B).

 

(C)           WITHOUT LIMITING THE APPLICATION OF SECTION 9.1(A) HEREOF, EACH
ASSIGNOR AGREES, JOINTLY AND SEVERALLY, TO PAY, OR REIMBURSE THE COLLATERAL
AGENT FOR ANY AND ALL REASONABLE FEES, COSTS AND EXPENSES OF WHATEVER KIND OR
NATURE INCURRED IN CONNECTION WITH THE CREATION, PRESERVATION OR PROTECTION OF
THE COLLATERAL AGENT’S LIENS ON, AND SECURITY INTERESTS IN, THE COLLATERAL,
INCLUDING, WITHOUT LIMITATION, ALL REASONABLE FEES AND TAXES IN CONNECTION WITH
THE RECORDING OR FILING OF INSTRUMENTS AND DOCUMENTS IN PUBLIC OFFICES, PAYMENT
OR DISCHARGE OF ANY TAXES OR LIENS UPON OR IN RESPECT OF THE COLLATERAL,
PREMIUMS FOR INSURANCE WITH RESPECT TO THE COLLATERAL AND ALL OTHER REASONABLE
FEES, COSTS AND EXPENSES IN CONNECTION WITH PROTECTING, MAINTAINING OR
PRESERVING THE COLLATERAL AND THE COLLATERAL AGENT’S INTERESTS THEREIN, WHETHER
THROUGH JUDICIAL PROCEEDINGS OR OTHERWISE, OR IN DEFENDING OR PROSECUTING ANY
ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THE COLLATERAL.

 

(D)           WITHOUT LIMITING THE APPLICATION OF SECTION 9.1(A) HEREOF, EACH
ASSIGNOR AGREES, JOINTLY AND SEVERALLY, TO PAY, INDEMNIFY AND HOLD EACH
INDEMNITEE HARMLESS FROM AND AGAINST ANY LOSS, COSTS, DAMAGES AND EXPENSES WHICH
SUCH INDEMNITEE MAY SUFFER, EXPEND OR INCUR IN CONSEQUENCE OF OR GROWING OUT OF
ANY MISREPRESENTATION BY ANY ASSIGNOR IN ANY HEDGING AGREEMENT OR ANY OVERDRAFT
FACILITIES AGREEMENT OR IN ANY WRITING CONTEMPLATED BY OR MADE OR DELIVERED
PURSUANT TO OR IN CONNECTION WITH ANY HEDGING AGREEMENT OR ANY OVERDRAFT
FACILITIES.

 


9.2          INDEMNITY OBLIGATIONS SECURED BY COLLATERAL; SURVIVAL.  ANY AMOUNTS
PAID BY ANY INDEMNITEE AS TO WHICH SUCH INDEMNITEE HAS THE RIGHT TO
REIMBURSEMENT SHALL CONSTITUTE OBLIGATIONS SECURED BY THE COLLATERAL PRIOR TO
THE RELEASE OF THE COLLATERAL PURSUANT TO THE TERMS HEREOF.  THE INDEMNITY
OBLIGATIONS OF EACH ASSIGNOR CONTAINED IN THIS ARTICLE IX SHALL CONTINUE IN FULL
FORCE AND EFFECT NOTWITHSTANDING THE FULL PAYMENT OF ALL THE LOANS UNDER THE
CREDIT AGREEMENT, THE FULL PAYMENT OF THE SENIOR SECURED NOTES, THE TERMINATION
OF ALL SECURED HEDGING AGREEMENTS, THE TERMINATION AND PAYMENT IN FULL OF THE
OVERDRAFT FACILITIES AND THE PAYMENT OF ALL OTHER OBLIGATIONS AND
NOTWITHSTANDING THE DISCHARGE THEREOF OR ANY OTHER TERMINATION OF THIS AGREEMENT
AND THE MORTGAGES, INCLUDING PURSUANT TO SECTION 12.2 AND, AS TO ANY COLLATERAL
AGENT, THE RESIGNATION OR REMOVAL THEREOF.


 


ARTICLE X


 


OTHER AGREEMENTS WITH COLLATERAL AGENT


 


10.1        COMPENSATION AND EXPENSES.

 

(A)           THE ASSIGNORS, JOINTLY AND SEVERALLY, HEREBY AGREE TO PAY TO THE
COLLATERAL AGENT, UPON ACCEPTANCE BY THE COLLATERAL AGENT OF THE OBLIGATIONS
CREATED BY THIS AGREEMENT AND THEREAFTER UNTIL ALL PROCEEDS ARE DISTRIBUTED AND
THE SECURITY INTERESTS CREATED BY THIS AGREEMENT ARE TERMINATED, FROM TIME TO
TIME, UPON DEMAND, ALL OF THE REASONABLE COSTS AND EXPENSES OF THE COLLATERAL
AGENT (INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF ITS COUNSEL AND SUCH
SPECIAL COUNSEL AS THE COLLATERAL AGENT REASONABLY ELECTS TO RETAIN) (I) ARISING
IN CONNECTION WITH

 

27

--------------------------------------------------------------------------------


 

THE PREPARATION, EXECUTION, DELIVERY, MODIFICATION, RESTATEMENT, AMENDMENT OR
TERMINATION OF THIS AGREEMENT, EACH MORTGAGE AND EACH SECURITY DOCUMENT OR THE
ENFORCEMENT (WHETHER IN THE CONTEXT OF A CIVIL ACTION, ADVERSARY PROCEEDING,
BANKRUPTCY, WORKOUT OR OTHERWISE) OF ANY OF THE PROVISIONS HEREOF OR THEREOF OR
(II) INCURRED OR REQUIRED TO BE ADVANCED IN CONNECTION WITH THE PRESERVATION,
PROTECTION, REALIZATION ON OR DEFENSE OF THE ASSETS, THE COLLATERAL AND OF THE
COLLATERAL AGENT’S RIGHTS HEREUNDER AND UNDER THE MORTGAGES AND THE SECURITY
DOCUMENTS, AND IN AND TO THE ASSETS AND THE COLLATERAL (COLLECTIVELY, THE
“COLLATERAL AGENT COSTS”).  THE COLLATERAL AGENT’S COMPENSATION SHALL NOT BE
LIMITED BY ANY LAW RELATING TO COMPENSATION OF A COLLATERAL AGENT.  THE
OBLIGATIONS OF THE ASSIGNORS UNDER THIS SECTION 10.2 SHALL SURVIVE THE
TERMINATION OF THE OTHER PROVISIONS OF THIS AGREEMENT AND THE MORTGAGES.

 

(B)           WHEN THE COLLATERAL AGENT INCURS EXPENSES OR RENDERS SERVICES
AFTER AN ORDER FOR RELIEF WITH RESPECT TO ANY ASSIGNOR SHALL HAVE BEEN ENTERED
UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW, THE EXPENSE
AND THE COMPENSATION FOR THE COLLATERAL AGENT’S SERVICES ARE INTENDED TO
CONSTITUTE EXPENSES OF ADMINISTRATION UNDER ANY BANKRUPTCY LAW.

 


10.2        STAMP AND OTHER TAXES.  EACH ASSIGNOR AGREES TO INDEMNIFY AND HOLD
HARMLESS THE COLLATERAL AGENT AND EACH SECURED PARTY FROM AND AGAINST ANY
PRESENT OR FUTURE CLAIM FOR LIABILITY FOR ANY STAMP OR OTHER SIMILAR TAX (OTHER
THAN TAXES DESCRIBED IN CLAUSES (I) THROUGH (VI) OF SECTION 4.7(A) OF THE CREDIT
AGREEMENT) AND ANY PENALTIES OR INTEREST WITH RESPECT THERETO WHICH MAY BE
ASSESSED, LEVIED OR COLLECTED BY ANY JURISDICTION IN CONNECTION WITH THIS
AGREEMENT, ANY MORTGAGE AND ALL OTHER SECURITY DOCUMENTS OR THE ATTACHMENT OR
PERFECTION OF THE SECURITY INTERESTS GRANTED BY SUCH ASSIGNOR IN ANY ASSETS OR
COLLATERAL, THE MORTGAGED PROPERTY AND ALL COLLATERAL UNDER ANY AND ALL OTHER
SECURITY DOCUMENTS.  THE OBLIGATIONS OF THE ASSIGNORS UNDER THIS SECTION 10.2
SHALL SURVIVE THE TERMINATION OF THE OTHER PROVISIONS OF THIS AGREEMENT, THE
MORTGAGES AND THE OTHER SECURITY DOCUMENTS.


 


10.3        FILING FEES, EXCISE TAXES, ETC.  EACH ASSIGNOR AGREES TO PAY OR TO
REIMBURSE THE COLLATERAL AGENT AND EACH SECURED PARTY FOR ANY AND ALL AMOUNTS IN
RESPECT OF ALL (I) SEARCH, FILING, RECORDING AND REGISTRATION FEES, AND
(II) TAXES, EXCISE TAXES, SALES TAXES AND OTHER SIMILAR IMPOSTS (OTHER THAN
TAXES DESCRIBED IN CLAUSES (I) THROUGH (VI) OF SECTION 4.7(A) OF THE CREDIT
AGREEMENT), IN EACH CASE, WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE IN
RESPECT OF THE EXECUTION, DELIVERY, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT AND EACH MORTGAGE AND THE OTHER SECURITY DOCUMENTS AND AGREES TO SAVE
THE COLLATERAL AGENT AND EACH SECURED PARTY HARMLESS FROM AND AGAINST ANY AND
ALL LIABILITIES WITH RESPECT TO OR RESULTING FROM ANY DELAY IN PAYING OR
OMISSION TO PAY SUCH TAXES AND FEES.  THE OBLIGATIONS OF THE ASSIGNORS UNDER
THIS SECTION 10.3 SHALL SURVIVE THE TERMINATION OF THE OTHER PROVISIONS OF THIS
AGREEMENT, THE MORTGAGES AND THE OTHER SECURITY DOCUMENTS.


 


ARTICLE XI


 


THE COLLATERAL AGENT


 


11.1        APPOINTMENT OF THE COLLATERAL AGENT.  EACH OF THE SECURED PARTIES BY
ITS ACCEPTANCE OF THE BENEFITS HEREOF, HEREBY APPOINTS DEUTSCHE BANK AG NEW YORK
BRANCH TO SERVE AS THE COLLATERAL AGENT FOR SUCH PERSON AND AUTHORIZES THE
COLLATERAL AGENT TO ACT AS AGENT FOR SUCH PERSON, SUBJECT TO THE PROVISIONS OF
THIS AGREEMENT, FOR THE PURPOSE OF ENFORCING THE

 

28

--------------------------------------------------------------------------------


 


SECURED PARTIES’ RESPECTIVE RIGHTS IN THE ASSETS AND THE COLLATERAL AND THE
OBLIGATIONS OF THE ASSIGNORS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS TO
WHICH ANY OF THE ASSIGNORS IS A PARTY.


 


11.2        ACCEPTANCE OF APPOINTMENT.  DEUTSCHE BANK AG NEW YORK BRANCH, FOR
ITSELF AND ITS SUCCESSORS, HEREBY ACCEPTS ITS APPOINTMENT AS COLLATERAL AGENT
UPON THE TERMS AND CONDITIONS HEREOF, INCLUDING THOSE CONTAINED IN ARTICLES IX,
X AND XI.


 


11.3        FURTHER ASSURANCES.  EACH SECURED PARTY AGREES TO EXECUTE, FROM TIME
TO TIME, FURTHER INSTRUMENTS AND DOCUMENTS AND TO TAKE, FROM TIME TO TIME, ALL
FURTHER ACTION TO EVIDENCE THAT THE SECURED OBLIGATIONS OWED TO SUCH SECURED
PARTY HAVE BEEN FULLY PAID AND SATISFIED AND ANY COMMITMENTS IN RESPECT THEREOF
HAVE BEEN TERMINATED, AND AS TO ANY OTHER MATTERS THAT MAY BE NECESSARY OR
REASONABLY REQUESTED IN WRITING BY THE COLLATERAL AGENT, IN ORDER TO CARRY OUT
OR GIVE EFFECT TO THE PROVISIONS OF THIS AGREEMENT.  THE COLLATERAL AGENT SHALL
BE ENTITLED TO CONCLUSIVELY RELY ON ANY SUCH INSTRUMENTS, DOCUMENTS OR
INFORMATION BELIEVED BY IT IN GOOD FAITH TO BE GENUINE AND DULY AUTHORIZED.


 


11.4        EXCULPATORY PROVISIONS.

 

(A)           THE COLLATERAL AGENT SHALL NOT BE RESPONSIBLE IN ANY MANNER
WHATSOEVER FOR THE CORRECTNESS OF ANY RECITALS, STATEMENTS, REPRESENTATIONS OR
WARRANTIES CONTAINED HEREIN OR IN THE MORTGAGES OR IN ANY OTHER SECURITY
DOCUMENT. THE COLLATERAL AGENT MAKES NO REPRESENTATIONS AS TO THE VALUE OR
CONDITION OF THE COLLATERAL OR ASSETS OR ANY PART THEREOF, OR AS TO THE TITLE OF
THE RESPECTIVE ASSIGNORS THERETO OR AS TO THE SECURITY AFFORDED BY THE MORTGAGES
OR THIS AGREEMENT, OR AS TO THE VALIDITY, EXECUTION (EXCEPT ITS OWN EXECUTION),
ENFORCEABILITY, LEGALITY OR SUFFICIENCY OF THIS AGREEMENT, ANY MORTGAGE OR OF
THE SECURED OBLIGATIONS, AND THE COLLATERAL AGENT SHALL INCUR NO LIABILITY OR
RESPONSIBILITY IN RESPECT OF ANY SUCH MATTERS.  THE COLLATERAL AGENT SHALL NOT
BE RESPONSIBLE FOR INSURING THE ASSETS OR COLLATERAL OR FOR THE PAYMENT OF
TAXES, CHARGES, ASSESSMENTS OR LIENS UPON THE ASSETS OR COLLATERAL OR OTHERWISE
AS TO THE MAINTENANCE OF THE ASSETS OR COLLATERAL, EXCEPT THAT (I) IN THE EVENT
THE COLLATERAL AGENT ENTERS INTO POSSESSION OF A PART OR ALL OF THE ASSETS OR
COLLATERAL, THE COLLATERAL AGENT SHALL PRESERVE THE PART IN ITS POSSESSION AND
(II) THE COLLATERAL AGENT WILL PROMPTLY, AND AT ITS OWN EXPENSE, TAKE SUCH
ACTION AS MAY BE NECESSARY TO DULY REMOVE AND DISCHARGE (BY BONDING OR
OTHERWISE) ANY LIEN ON ANY PART OF THE COLLATERAL RESULTING FROM CLAIMS AGAINST
IT (WHETHER INDIVIDUALLY OR AS COLLATERAL AGENT, AS THE CASE MAY BE) NOT RELATED
TO THE ADMINISTRATION OF THE COLLATERAL OR (IF SO RELATED) RESULTING FROM
NEGLIGENCE OR WILLFUL MISCONDUCT ON ITS PART.

 

(B)           THE COLLATERAL AGENT SHALL NOT BE REQUIRED TO ASCERTAIN OR INQUIRE
AS TO THE PERFORMANCE BY ANY ASSIGNOR OF ANY OF THE COVENANTS OR AGREEMENTS
CONTAINED HEREIN, IN ANY MORTGAGE OR IN ANY DEBT INSTRUMENT.  WHENEVER IT IS
NECESSARY, OR IN THE OPINION OF THE COLLATERAL AGENT ADVISABLE, FOR THE
COLLATERAL AGENT TO ASCERTAIN THE AMOUNT OF, OR WHETHER THE TERM “FULLY PAID”
APPLIES TO, ANY SECURED OBLIGATIONS, THE COLLATERAL AGENT MAY RELY ON A
CERTIFICATE OF THE RESPECTIVE SECURED PARTY OR REPRESENTATIVE WITH RESPECT
THERETO.  EACH SECURED PARTY AND EACH REPRESENTATIVE AGREES TO PROVIDE ANY SUCH
CERTIFICATE SO REQUESTED BY THE COLLATERAL AGENT, TO THE EXTENT SUCH INFORMATION
IS CONTAINED ON THE BOOKS AND RECORDS OF THE PARTY REQUESTED TO DELIVER SUCH
CERTIFICATE, AND TO NOTIFY THE COLLATERAL AGENT WHEN THOSE SECURED OBLIGATIONS
OWED TO IT ARE FULLY PAID.

 

29

--------------------------------------------------------------------------------


 

(C)           BEYOND ITS DUTIES SET FORTH IN THIS AGREEMENT AND AS MAY BE
REQUIRED BY LAW AS TO THE CUSTODY OF THE ASSETS OR COLLATERAL AND THE ACCOUNTING
TO EACH ASSIGNOR AND THE SECURED PARTIES FOR MONEYS RECEIVED BY IT HEREUNDER,
THE COLLATERAL AGENT SHALL HAVE NO DUTY TO ANY ASSIGNOR OR TO THE SECURED
PARTIES AS TO ANY OF THE ASSETS OR COLLATERAL IN ITS POSSESSION OR CONTROL OR IN
THE POSSESSION OR CONTROL OF ANY AGENT OR NOMINEE OF IT OR ANY INCOME THEREOF OR
AS TO THE PRESERVATION OF RIGHTS AGAINST PRIOR PARTIES OR ANY OTHER RIGHTS
PERTAINING THERETO, EXCEPT AS REQUIRED BY REQUIREMENTS OF LAW.  TO THE EXTENT,
HOWEVER, THAT THE COLLATERAL AGENT OR AN AGENT OR NOMINEE OF THE COLLATERAL
AGENT MAINTAINS POSSESSION OR CONTROL OF ANY OF THE ASSETS OR COLLATERAL AT ANY
OFFICE OF ANY ASSIGNOR, THE COLLATERAL AGENT SHALL, OR SHALL INSTRUCT SUCH AGENT
OR NOMINEE TO, GRANT SUCH ASSIGNOR ACCESS TO (BUT NOT POSSESSION OF) SUCH ASSETS
THAT SUCH ASSIGNOR REQUIRES FOR THE NORMAL CONDUCT OF ITS BUSINESS, WHICH RIGHT
OF ACCESS MAY BE REVOKED BY THE COLLATERAL AGENT AT ANY TIME AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING.

 


11.5        DELEGATION OF DUTIES.  THE COLLATERAL AGENT MAY EXECUTE ANY OF THE
POWERS HEREOF AND PERFORM ANY DUTY HEREUNDER EITHER DIRECTLY OR BY OR THROUGH
AGENTS, NOMINEES OR ATTORNEYS-IN-FACT.  THE COLLATERAL AGENT SHALL BE ENTITLED
TO ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH POWERS AND
DUTIES.  THE COLLATERAL AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR
MISCONDUCT OF ANY AGENTS, NOMINEES OR ATTORNEYS-IN-FACT SELECTED BY IT WITHOUT
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


11.6        RELIANCE BY COLLATERAL AGENT.

 

(A)           WHENEVER IN THE ADMINISTRATION OF THIS AGREEMENT OR THE COLLATERAL
OF OR SECURITY PROVIDED BY THIS AGREEMENT THE COLLATERAL AGENT SHALL DEEM IT
NECESSARY OR DESIRABLE THAT A MATTER BE PROVED OR ESTABLISHED WITH RESPECT TO
ANY ASSIGNOR IN CONNECTION WITH THE TAKING, SUFFERING OR OMITTING OF ANY ACTION
HEREUNDER BY THE COLLATERAL AGENT, SUCH MATTER (UNLESS OTHER EVIDENCE IN RESPECT
THEREOF BE HEREIN SPECIFICALLY PRESCRIBED) MAY BE DEEMED TO BE CONCLUSIVELY
PROVIDED OR ESTABLISHED BY A CERTIFICATE OF A RESPONSIBLE OFFICER OF SUCH
ASSIGNOR.

 

(B)           THE COLLATERAL AGENT MAY RELY, AND SHALL BE FULLY PROTECTED IN
ACTING, UPON ANY RESOLUTION, STATEMENT, CERTIFICATE, INSTRUMENT, OPINION,
REPORT, NOTICE, REQUEST, CONSENT, ORDER, BOND OR OTHER PAPER OR DOCUMENT WHICH
IT BELIEVES IN GOOD FAITH TO BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY
THE PROPER PARTY OR PARTIES OR, IN THE CASE OF TELECOPIES, TO HAVE BEEN SENT BY
THE PROPER PARTY OR PARTIES.  IN THE ABSENCE OF ITS GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, THE COLLATERAL AGENT MAY CONCLUSIVELY RELY, AS TO THE TRUTH OF THE
STATEMENTS AND THE CORRECTNESS OF THE OPINIONS EXPRESSED THEREIN, UPON ANY
CERTIFICATES OR OPINIONS FURNISHED TO THE COLLATERAL AGENT AND CONFORMING TO THE
REQUIREMENTS OF THIS AGREEMENT OR ANY MORTGAGE OR AS SET FORTH ON SUCH PERSON’S
BOOKS AND RECORDS.

 

(C)           IF THE COLLATERAL AGENT HAS BEEN REQUESTED TO TAKE ANY ACTION
PURSUANT TO THIS AGREEMENT, ANY MORTGAGE OR ANY OTHER SECURITY DOCUMENT, THE
COLLATERAL AGENT SHALL NOT BE UNDER ANY OBLIGATION TO EXERCISE ANY OF THE RIGHTS
OR POWERS VESTED IN THE COLLATERAL AGENT BY THIS AGREEMENT OR ANY MORTGAGE
UNLESS THE COLLATERAL AGENT SHALL HAVE BEEN PROVIDED, BY THE PARTY MAKING SUCH
REQUEST, ADEQUATE SECURITY AGAINST THE COSTS, EXPENSES AND LIABILITIES WHICH MAY
BE INCURRED BY IT IN COMPLIANCE WITH SUCH REQUEST OR DIRECTION, INCLUDING SUCH
REASONABLE ADVANCES AS MAY BE REQUESTED BY THE COLLATERAL AGENT.

 

30

--------------------------------------------------------------------------------


 


11.7        LIMITATIONS ON DUTIES OF THE COLLATERAL AGENT.

 

(A)           THE COLLATERAL AGENT SHALL BE OBLIGED TO PERFORM SUCH DUTIES AND
ONLY SUCH DUTIES AS ARE SPECIFICALLY SET FORTH IN THIS AGREEMENT OR IN ANY
MORTGAGE OR ANY OTHER SECURITY DOCUMENT.  THE COLLATERAL AGENT SHALL NOT BE
REQUIRED TO GIVE ANY CONSENT OR TAKE ANY DISCRETIONARY ACTION HEREUNDER OR UNDER
ANY MORTGAGE UNLESS THE COLLATERAL AGENT HAS RECEIVED WRITTEN INSTRUCTIONS FROM
THE INSTRUCTING GROUP, AND NO IMPLIED COVENANTS OR OBLIGATIONS SHALL BE READ
INTO THIS AGREEMENT OR ANY MORTGAGE AGAINST THE COLLATERAL AGENT.

 

(B)           THE COLLATERAL AGENT SHALL FURNISH TO THE SECURED PARTIES PROMPTLY
UPON RECEIPT THEREOF A COPY OF EACH MATERIAL CERTIFICATE OR OTHER PAPER
FURNISHED TO THE COLLATERAL AGENT BY ANY ASSIGNOR UNDER, IN RESPECT OF OR
PURSUANT TO THIS AGREEMENT, ANY MORTGAGE OR ANY OF THE COLLATERAL, UNLESS BY THE
TERMS HEREOF OR OF ANY MORTGAGE OR OTHER SECURITY DOCUMENT, A COPY OF THE SAME
IS REQUIRED TO BE FURNISHED BY SOME OTHER PERSON DIRECTLY TO THE SECURED
PARTIES, OR THE COLLATERAL AGENT SHALL HAVE DETERMINED THAT THE SAME HAS ALREADY
BEEN SO FURNISHED.  THE COLLATERAL AGENT AGREES TO HOLD IN STRICT CONFIDENCE ALL
NON-PUBLIC INFORMATION OBTAINED FROM ANY ASSIGNOR, PURSUANT TO THIS
SECTION 11.7, EXCEPT TO THE EXTENT THAT DISCLOSURE IS PERMITTED HEREUNDER, MAY
BE PERMITTED UNDER THE MORTGAGE, THE DEBT INSTRUMENTS OR IS REQUIRED BY LAW OR
BY ANY GOVERNMENTAL AUTHORITY (IN WHICH EVENT THE COLLATERAL AGENT WILL PROMPTLY
PROVIDE THE APPLICABLE ASSIGNOR WITH NOTICE OF SUCH DISCLOSURE UNLESS PROHIBITED
FROM DOING SO BY SUCH GOVERNMENTAL AUTHORITY).

 


11.8        ASSETS TO BE HELD IN TRUST.  ALL ASSETS RECEIVED BY THE COLLATERAL
AGENT UNDER OR PURSUANT TO ANY PROVISION OF THIS AGREEMENT OR ANY MORTGAGE SHALL
BE HELD IN TRUST FOR THE BENEFIT OF THE SECURED PARTIES FOR THE PURPOSES FOR
WHICH THEY WERE PAID OR ARE HELD, BUT ASSETS AND COLLATERAL, INCLUDING PROCEEDS,
NEED NOT BE SEGREGATED FROM OTHER PROPERTY HELD BY THE COLLATERAL AGENT EXCEPT
TO THE EXTENT REQUIRED BY LAW OR AS NECESSARY TO PRESERVE THE LIENS WITH RESPECT
TO THE ASSETS AND COLLATERAL.  THE COLLATERAL AGENT SHALL HAVE NO LIABILITY FOR
INTEREST ON ANY MONEY RECEIVED BY THE COLLATERAL AGENT HEREUNDER EXCEPT TO THE
EXTENT ACTUALLY RECEIVED BY IT FROM TIME TO TIME FROM INVESTMENTS MADE IN
ACCORDANCE WITH THE PROVISIONS HEREOF, THE MORTGAGES OR ANY OTHER SECURITY
DOCUMENT.


 


11.9        RESIGNATION AND REMOVAL OF THE COLLATERAL AGENT.

 

(A)           THE COLLATERAL AGENT MAY AT ANY TIME, BY GIVING THIRTY (30) DAYS’
PRIOR WRITTEN NOTICE, RESIGN AND BE DISCHARGED OF THE RESPONSIBILITIES HEREBY
CREATED, SUCH RESIGNATION TO BECOME EFFECTIVE UPON THE APPOINTMENT OF A
SUCCESSOR AGENT OR AGENTS WITH THE COMPANY’S CONSENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) AND THE ACCEPTANCE OF SUCH APPOINTMENT BY SUCH
SUCCESSOR AGENT OR AGENTS.  THE APPOINTMENT OF A SUCCESSOR AGENT OR AGENTS SHALL
BE WITHIN THE DISCRETION OF THE INSTRUCTING GROUP.  THE COLLATERAL AGENT MAY BE
REMOVED AT ANY TIME AND A SUCCESSOR AGENT APPOINTED BY THE INSTRUCTING GROUP;
PROVIDED THAT THE COLLATERAL AGENT SHALL BE ENTITLED TO ITS FEES AND EXPENSES TO
THE DATE OF REMOVAL.  IF NO AGENT OR AGENTS SHALL BE APPOINTED AND APPROVED
WITHIN THIRTY (30) DAYS FROM THE DATE OF THE GIVING OF THE AFORESAID NOTICE OF
RESIGNATION OR WITHIN (30) DAYS FROM THE DATE OF SUCH REMOVAL, THE COLLATERAL
AGENT SHALL, OR THE INSTRUCTING GROUP MAY, APPLY TO ANY COURT OF COMPETENT
JURISDICTION TO APPOINT A SUCCESSOR AGENT OR AGENTS TO ACT UNTIL SUCH TIME, IF
ANY, AS A SUCCESSOR AGENT OR AGENTS SHALL HAVE BEEN APPOINTED AS ABOVE
PROVIDED.  ANY SUCCESSOR AGENT OR AGENTS SO APPOINTED BY SUCH COURT

 

31

--------------------------------------------------------------------------------


 

SHALL IMMEDIATELY AND WITHOUT FURTHER ACT BE SUPERSEDED BY ANY SUCCESSOR AGENT
OR AGENTS APPOINTED BY THE INSTRUCTING GROUP AS ABOVE PROVIDED.

 

(B)           IF AT ANY TIME THE COLLATERAL AGENT SHALL BECOME INCAPABLE OF
ACTING, OR IF AT ANY TIME A VACANCY SHALL OCCUR IN THE OFFICE OF THE COLLATERAL
AGENT FOR ANY OTHER CAUSE, A SUCCESSOR AGENT OR AGENTS MAY BE APPOINTED BY THE
INSTRUCTING GROUP WITH THE COMPANY’S CONSENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED), AND THE POWERS, DUTIES, AUTHORITY AND TITLE
OF THE PREDECESSOR AGENT OR AGENTS TERMINATED AND CANCELED WITHOUT PROCURING THE
RESIGNATION OF SUCH PREDECESSOR AGENT OR AGENTS, AND WITHOUT ANY FORMALITY
(EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW) OTHER THAN THE APPOINTMENT AND
DESIGNATION OF A SUCCESSOR AGENT OR AGENTS IN WRITING, DULY ACKNOWLEDGED,
DELIVERED TO THE PREDECESSOR AGENT OR AGENTS, AND FILED FOR RECORD IN EACH
PUBLIC OFFICE, IF ANY, IN WHICH THIS AGREEMENT IS REQUIRED TO BE FILED.  IF NO
AGENT OR AGENTS SHALL BE APPOINTED AND APPROVED WITHIN THIRTY (30) DAYS FROM THE
DATE THE COLLATERAL AGENT BECOMES INCAPABLE OF ACTING OR A VACANCY SHALL OCCUR
IN THE OFFICE OF COLLATERAL AGENT, ANY ASSIGNOR OR ANY SECURED PARTY MAY APPLY
TO ANY COURT OF COMPETENT JURISDICTION TO APPOINT A SUCCESSOR AGENT OR AGENTS TO
ACT UNTIL SUCH TIME, IF ANY, AS A SUCCESSOR AGENT OR AGENTS SHALL HAVE BEEN
APPOINTED AS ABOVE PROVIDED.  ANY SUCCESSOR AGENT OR AGENTS SO APPOINTED BY SUCH
COURT SHALL IMMEDIATELY AND WITHOUT FURTHER ACT BE SUPERSEDED BY ANY SUCCESSOR
AGENT OR AGENTS APPROVED BY THE INSTRUCTING GROUP AS ABOVE PROVIDED.

 

(C)           THE APPOINTMENT AND DESIGNATION REFERRED TO IN SECTION 11.9(A) OR
11.9(B) SHALL, AFTER ANY REQUIRED FILING, BE FULL EVIDENCE OF THE RIGHT AND
AUTHORITY TO MAKE THE SAME AND OF ALL THE FACTS THEREIN RECITED, AND THIS
AGREEMENT SHALL VEST IN SUCH SUCCESSOR AGENT OR AGENTS, WITHOUT ANY FURTHER ACT,
DEED OR CONVEYANCE, ALL OF THE ESTATE AND TITLE OF ITS PREDECESSOR OR THEIR
PREDECESSORS, AND UPON SUCH FILING FOR RECORD THE SUCCESSOR AGENT OR AGENTS
SHALL BECOME FULLY VESTED WITH ALL THE ESTATES, PROPERTIES, RIGHTS, POWERS,
TRUSTS, DUTIES, AUTHORITY AND TITLE OF ITS PREDECESSOR OR THEIR PREDECESSORS;
BUT SUCH PREDECESSOR OR PREDECESSORS SHALL, NEVERTHELESS, ON THE WRITTEN REQUEST
OF THE INSTRUCTING GROUP, OR ITS OR THEIR SUCCESSOR AGENT OR AGENTS, EXECUTE AND
DELIVER AN INSTRUMENT TRANSFERRING TO SUCH SUCCESSOR OR SUCCESSORS ALL THE
ESTATES, PROPERTIES, RIGHTS, POWERS, TRUSTS, DUTIES, AUTHORITY AND TITLE OF SUCH
PREDECESSOR OR PREDECESSORS HEREUNDER AND SHALL DELIVER ALL SECURITIES AND
MONEYS HELD BY IT OR THEM TO SUCH SUCCESSOR AGENT OR AGENTS.  SHOULD ANY DEED,
CONVEYANCE OR OTHER INSTRUMENT IN WRITING FROM ANY ASSIGNOR OR FROM THE SECURED
PARTIES, AS APPLICABLE, BE REQUIRED BY ANY SUCCESSOR AGENT OR AGENTS FOR MORE
FULLY AND CERTAINLY VESTING IN SUCH SUCCESSOR AGENT OR AGENTS THE ESTATES,
PROPERTIES, RIGHTS, POWERS, TRUSTS, DUTIES, AUTHORITY AND TITLE VESTED OR
INTENDED TO BE VESTED IN THE PREDECESSOR AGENT OR AGENTS, ANY AND ALL SUCH
DEEDS, CONVEYANCES AND OTHER INSTRUMENTS IN WRITING SHALL, ON REQUEST OF SUCH
SUCCESSOR AGENT OR AGENTS, BE EXECUTED, ACKNOWLEDGED AND DELIVERED BY SUCH
ASSIGNOR AND THE SECURED PARTIES, AS APPLICABLE.

 

(D)           ANY REQUIRED FILING FOR RECORD OF THE INSTRUMENT APPOINTING A
SUCCESSOR AGENT OR AGENTS AS HEREINABOVE PROVIDED SHALL BE AT THE JOINT AND
SEVERAL EXPENSE OF THE ASSIGNORS.  THE RESIGNATION OF ANY AGENT OR AGENTS AND
THE INSTRUMENT OR INSTRUMENTS REMOVING ANY AGENT OR AGENTS, TOGETHER WITH ALL
OTHER INSTRUMENTS, DEEDS AND CONVEYANCES PROVIDED FOR IN THIS ARTICLE XI SHALL,
IF REQUIRED BY LAW, BE FORTHWITH RECORDED, REGISTERED AND FILED BY AND AT THE
JOINT AND SEVERAL EXPENSE OF THE ASSIGNORS, WHEREVER THIS AGREEMENT IS RECORDED,
REGISTERED AND FILED.

 

32

--------------------------------------------------------------------------------


 

(E)           THE COLLATERAL AGENT’S OBLIGATIONS HEREUNDER ARE LIMITED TO THE
EXTENT SET FORTH IN SECTION 12.15 OF THE CREDIT AGREEMENT.

 


11.10      STATUS OF SUCCESSORS TO THE COLLATERAL AGENT.  EVERY SUCCESSOR TO THE
COLLATERAL AGENT APPOINTED PURSUANT TO SECTION 11.9 AND EVERY CO-AGENT APPOINTED
PURSUANT TO SECTION 11.9 SHALL BE A BANK OR TRUST COMPANY IN GOOD STANDING AND
HAVING POWER SO TO ACT, INCORPORATED UNDER THE LAWS OF THE UNITED STATES OR ANY
STATE THEREOF OR THE DISTRICT OF COLUMBIA, AND HAVING ITS PRINCIPAL CORPORATE
TRUST OFFICE WITHIN THE FORTY-EIGHT (48) CONTIGUOUS STATES OR THE DISTRICT OF
COLUMBIA AND SHALL ALSO HAVE CAPITAL, SURPLUS AND UNDIVIDED PROFITS OF NOT LESS
THAN FOUR HUNDRED MILLION DOLLARS ($400,000,000).


 


11.11      MERGER OF THE COLLATERAL AGENT.  ANY CORPORATION INTO WHICH THE
COLLATERAL AGENT SHALL BE MERGED, OR WITH WHICH IT SHALL BE CONSOLIDATED, OR ANY
CORPORATION RESULTING FROM ANY MERGER OR CONSOLIDATION TO WHICH THE COLLATERAL
AGENT SHALL BE A PARTY, SHALL BE THE COLLATERAL AGENT UNDER THIS AGREEMENT
WITHOUT THE EXECUTION OR FILING OF ANY PAPER OR ANY FURTHER ACT ON THE PART OF
THE PARTIES HERETO.


 


11.12      ADDITIONAL CO-AGENTS; SEPARATE AGENTS.

 

(A)           IF AT ANY TIME OR TIMES IT SHALL BE NECESSARY OR PRUDENT IN ORDER
TO CONFORM TO ANY LAW OF ANY JURISDICTION IN WHICH ANY OF THE COLLATERAL SHALL
BE LOCATED, OR THE COLLATERAL AGENT SHALL BE ADVISED BY COUNSEL, SATISFACTORY TO
IT, THAT IT IS SO NECESSARY OR PRUDENT IN THE INTEREST OF THE SECURED PARTIES OR
THE INSTRUCTING GROUP SHALL IN WRITING SO REQUEST, OR THE COLLATERAL AGENT SHALL
DEEM IT DESIRABLE FOR ITS OWN PROTECTION IN THE PERFORMANCE OF ITS DUTIES
HEREUNDER, THE COLLATERAL AGENT, EACH ASSIGNOR SHALL EXECUTE AND DELIVER ALL
INSTRUMENTS AND AGREEMENTS NECESSARY OR PROPER TO CONSTITUTE ANOTHER BANK OR
TRUST COMPANY, OR ONE OR MORE PERSONS APPROVED BY THE COLLATERAL AGENT AND THE
INSTRUCTING GROUP EITHER TO ACT AS CO-AGENT OR CO-AGENTS OF ALL OR ANY OF THE
COLLATERAL, JOINTLY WITH THE COLLATERAL AGENT ORIGINALLY NAMED HEREIN OR ANY
SUCCESSOR OR SUCCESSORS, OR TO ACT AS SEPARATE AGENT OR AGENTS OF ANY SUCH
PROPERTY.

 

(B)           EVERY SEPARATE AGENT AND EVERY CO-AGENT, OTHER THAN ANY AGENT
WHICH MAY BE APPOINTED AS SUCCESSOR TO THE COLLATERAL AGENT, SHALL, TO THE
EXTENT PERMITTED BY LAW, BE APPOINTED AND ACT AND BE SUCH, SUBJECT TO THE
FOLLOWING PROVISIONS AND CONDITIONS, NAMELY:

 

(I)            ALL RIGHTS, POWERS, DUTIES AND OBLIGATIONS CONFERRED UPON THE
COLLATERAL AGENT IN RESPECT OF THE CUSTODY, CONTROL AND MANAGEMENT OF MONEYS,
PAPERS OR SECURITIES SHALL BE EXERCISED SOLELY BY THE COLLATERAL AGENT, OR ITS
SUCCESSORS AS THE COLLATERAL AGENT HEREUNDER;

 

(II)           ALL RIGHTS, POWERS, DUTIES AND OBLIGATIONS CONFERRED OR IMPOSED
UPON THE COLLATERAL AGENT HEREUNDER SHALL BE CONFERRED OR IMPOSED AND EXERCISED
OR PERFORMED BY THE COLLATERAL AGENT AND SUCH SEPARATE AGENT OR SEPARATE AGENTS
OR CO-AGENT OR CO-AGENTS, EXCEPT TO THE EXTENT THAT UNDER ANY LAW OF ANY
JURISDICTION IN WHICH ANY PARTICULAR ACT OR ACTS ARE TO BE PERFORMED THE
COLLATERAL AGENT SHALL BE INCOMPETENT OR UNQUALIFIED TO PERFORM SUCH ACT OR
ACTS, IN WHICH EVENT SUCH RIGHTS, POWERS, DUTIES AND OBLIGATIONS SHALL BE
EXERCISED AND PERFORMED BY SUCH SEPARATE AGENT OR SEPARATE AGENTS OR CO-AGENT OR
CO-AGENTS;

 

33

--------------------------------------------------------------------------------


 

(III)          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NO
POWER GIVEN OR PROVIDED HEREBY TO ANY SUCH CO-AGENT OR CO-AGENTS OR SEPARATE
AGENTS MAY BE EXERCISED BY IT OR THEM, EXCEPT JOINTLY WITH, OR WITH THE CONSENT
IN WRITING OF, THE COLLATERAL AGENT;

 

(IV)          NO AGENT HEREUNDER SHALL BE PERSONALLY LIABLE BY REASON OF ANY ACT
OR OMISSION OF ANY OTHER AGENT HEREUNDER; AND

 

(V)           THE COLLATERAL AGENT, AT ANY TIME BY AN INSTRUMENT IN WRITING,
EXECUTED BY THE COLLATERAL AGENT, MAY ACCEPT FOR ITSELF AND ON BEHALF OF THE
SECURED PARTIES THE RESIGNATION OF OR REMOVE ANY SUCH SEPARATE AGENT OR
CO-AGENT, AND IN THAT CASE, BY AN INSTRUMENT IN WRITING EXECUTED BY THE
COLLATERAL AGENT, MAY APPOINT A SUCCESSOR TO SUCH SEPARATE AGENT OR CO-AGENT, AS
THE CASE MAY BE, ANYTHING HEREIN CONTAINED TO THE CONTRARY NOTWITHSTANDING.  THE
SECURED PARTIES HEREBY IRREVOCABLY APPOINT THE COLLATERAL AGENT, THEIR AGENT AND
ATTORNEY TO ACT FOR THEM IN RESPECT OF SUCH SEPARATE AGENT OR CO-AGENT OR
SEPARATE AGENTS OR CO-AGENTS AS ABOVE PROVIDED.

 


11.13      COLLATERAL AGENT AS UK SECURITY TRUSTEE.

 

(A)           IN THIS AGREEMENT, ANY RIGHTS AND REMEDIES EXERCISABLE BY, ANY
DOCUMENTS TO BE DELIVERED TO, OR ANY OTHER INDEMNITIES OR OBLIGATIONS IN FAVOR
OF THE COLLATERAL AGENT SHALL BE, AS THE CASE MAY BE, EXERCISABLE BY, DELIVERED
TO, OR BE INDEMNITIES OR OTHER OBLIGATIONS IN FAVOR OF, THE COLLATERAL AGENT (OR
ANY OTHER PERSON ACTING IN SUCH CAPACITY) IN ITS CAPACITY AS THE UK SECURITY
TRUSTEE TO THE EXTENT THAT THE RIGHTS, DELIVERIES, INDEMNITIES OR OTHER
OBLIGATIONS RELATE TO THE UK SECURITY DOCUMENTS OR THE SECURITY THEREBY
CREATED.  ANY OBLIGATIONS OF THE COLLATERAL AGENT (OR ANY OTHER PERSON ACTING IN
SUCH CAPACITY) IN THIS AGREEMENT SHALL BE OBLIGATIONS OF THE COLLATERAL AGENT IN
ITS CAPACITY AS UK SECURITY TRUSTEE TO THE EXTENT THAT THE OBLIGATIONS RELATE TO
THE UK SECURITY DOCUMENTS OR THE SECURITY THEREBY CREATED.  ADDITIONALLY, IN ITS
CAPACITY AS UK SECURITY TRUSTEE, THE COLLATERAL AGENT (OR ANY OTHER PERSON
ACTING IN SUCH CAPACITY) SHALL HAVE (I) ALL THE RIGHTS, REMEDIES AND BENEFITS IN
FAVOR OF THE COLLATERAL AGENT CONTAINED IN THE PROVISIONS OF THE WHOLE OF THIS
ARTICLE XI; (II) ALL THE POWERS OF AN ABSOLUTE OWNER OF THE SECURITY CONSTITUTED
BY THE UK SECURITY DOCUMENTS AND (III) ALL THE RIGHTS, REMEDIES AND POWERS
GRANTED TO IT AND BE SUBJECT TO ALL THE OBLIGATIONS AND DUTIES OWED BY IT UNDER
THE UK SECURITY DOCUMENTS AND/OR ANY OF THE LOAN DOCUMENTS.

 

(B)           EACH LENDER AND THE COLLATERAL AGENT HEREBY APPOINT THE UK
SECURITY TRUSTEE TO ACT AS ITS TRUSTEE UNDER AND IN RELATION TO THE UK SECURITY
DOCUMENTS AND TO HOLD THE ASSETS SUBJECT TO THE SECURITY THEREBY CREATED AS
TRUSTEE FOR ITSELF AND OTHER SECURED PARTIES ON THE TRUSTS AND OTHER TERMS
CONTAINED IN THE UK SECURITY DOCUMENTS AND EACH SECURED PARTY HEREBY IRREVOCABLY
AUTHORIZES THE UK SECURITY TRUSTEE TO EXERCISE SUCH RIGHTS, REMEDIES, POWERS AND
DISCRETIONS AS ARE SPECIFICALLY DELEGATED TO THE UK SECURITY TRUSTEE BY THE
TERMS OF THE UK SECURITY DOCUMENTS TOGETHER WITH ALL SUCH RIGHTS, REMEDIES,
POWERS AND DISCRETIONS AS ARE REASONABLY INCIDENTAL THERETO.

 

(C)           ANY REFERENCE IN THIS AGREEMENT TO LIENS STATED TO BE IN FAVOR OF
THE COLLATERAL AGENT SHALL BE CONSTRUED SO AS TO INCLUDE A REFERENCE TO LIENS
GRANTED IN FAVOR OF THE UK SECURITY TRUSTEE.

 

34

--------------------------------------------------------------------------------


 

(D)           THE LENDERS AGREE THAT AT ANY TIME THAT THE UK SECURITY TRUSTEE
SHALL BE A PERSON OTHER THAN THE COLLATERAL AGENT, SUCH OTHER PERSON SHALL HAVE
THE RIGHTS, REMEDIES, BENEFITS AND POWERS GRANTED TO THE COLLATERAL AGENT IN ITS
CAPACITY AS THE UK SECURITY TRUSTEE IN THIS AGREEMENT.

 

(E)           NOTHING IN THIS SECTION 11.13 SHALL REQUIRE THE UK SECURITY
TRUSTEE TO ACT AS A TRUSTEE AT COMMON LAW OR TO BE HOLDING ANY PROPERTY ON
TRUST, IN ANY JURISDICTION OUTSIDE THE UNITED STATES OR THE UNITED KINGDOM WHICH
MAY NOT OPERATE UNDER PRINCIPLES OF TRUST OR WHERE SUCH TRUST WOULD NOT BE
RECOGNIZED OR ITS EFFECTS WOULD NOT BE ENFORCEABLE.

 


ARTICLE XII


 


TERMINATION; RELEASES OF COLLATERAL


 


12.1        RELEASE OF CERTAIN SECURITY.  SUBJECT TO THE PROVISIONS OF
SECTION 12.15 OF THE CREDIT AGREEMENT, UPON RECEIPT BY THE COLLATERAL AGENT FROM
TIME TO TIME OF A REQUEST FROM AN ASSIGNOR FOR THE RELEASE OF ANY SPECIFIC
PORTION OF THE COLLATERAL OR THE LIENS IN ANY COLLATERAL GRANTED BY SUCH
ASSIGNOR PURSUANT TO ANY SECURITY DOCUMENT (INCLUDING, WITHOUT LIMITATION, LIENS
ON COLLATERAL BEING SOLD IN ACCORDANCE WITH THE CREDIT AGREEMENT), AND UPON THE
CONCURRENCE OF THE ADMINISTRATIVE AGENT UNDER THE CREDIT AGREEMENT THAT SUCH
RELEASE IS REQUIRED OR PERMITTED UNDER THE TERMS OF THE CREDIT AGREEMENT, THE
COLLATERAL AGENT SHALL RELEASE ALL RIGHT, TITLE AND INTEREST OF THE COLLATERAL
AGENT, AS THE CASE MAY BE, IN, TO AND UNDER SUCH COLLATERAL, AND THE LIENS OF
THE COLLATERAL AGENT THEREIN SHALL AUTOMATICALLY TERMINATE AND SHALL REVERT TO
THE APPLICABLE ASSIGNOR. FOLLOWING SUCH TERMINATION OR RELEASE, THE COLLATERAL
AGENT SHALL, UPON THE WRITTEN REQUEST OF SUCH ASSIGNOR, OR UPON THE WRITTEN
REQUEST OR INSTRUCTIONS OF THE INSTRUCTING GROUP, EXECUTE SUCH INSTRUMENTS AND
TAKE SUCH OTHER ACTIONS AS ARE NECESSARY OR DESIRABLE TO TERMINATE LIENS AND
OTHERWISE EFFECTUATE AND EVIDENCE THE RELEASE OF THE SPECIFIED PORTIONS OF THE
COLLATERAL (INCLUDING, WITHOUT LIMITATION, DELIVERING TO THE RESPECTIVE ASSIGNOR
ALL COLLATERAL IN THE POSSESSION OF THE COLLATERAL AGENT).  ANY SUCH DELIVERY
SHALL BE WITHOUT WARRANTY OF, OR RECOURSE TO, THE COLLATERAL AGENT, OTHER THAN A
REPRESENTATION THAT THERE ARE NO LIENS ON SUCH PROPERTY ATTRIBUTABLE TO THE
COLLATERAL AGENT.  SUCH TERMINATION AND RELEASE SHALL BE WITHOUT PREJUDICE TO
THE RIGHTS OF THE COLLATERAL AGENT TO CHARGE AND BE REIMBURSED FOR ANY
EXPENDITURE WHICH IT MAY THEREAFTER INCUR IN CONNECTION THEREWITH.


 


12.2        TERMINATION UPON SATISFACTION.  UPON RECEIPT BY THE COLLATERAL AGENT
OF EVIDENCE SATISFACTORY TO IT THAT ALL CREDIT AGREEMENT OBLIGATIONS ARE FULLY
PAID, AND EITHER (A) ALL SENIOR SECURED NOTES OBLIGATIONS ARE FULLY PAID OR
(B) NO DEFAULT OR EVENT OF DEFAULT (AS DEFINED IN THE SENIOR SECURED NOTES
INDENTURE) HAS OCCURRED AND IS CONTINUING (AND HAS NOT BEEN WAIVED) UNDER THE
SENIOR SECURED NOTES INDENTURE, THIS AGREEMENT SHALL (EXCEPT WITH RESPECT TO ANY
PROVISIONS WHICH EXPRESSLY SURVIVE SUCH TERMINATION) TERMINATE AND ALL RIGHT,
TITLE AND INTEREST OF THE COLLATERAL AGENT IN, TO AND UNDER THE COLLATERAL AND
THE LIENS OF THE COLLATERAL AGENT THEREIN INCLUDING WITHOUT LIMITATION ANY LIENS
ON COLLATERAL SECURING THE SENIOR SECURED NOTES OBLIGATIONS) SHALL AUTOMATICALLY
BE RELEASED AND TERMINATED AND SHALL REVERT TO THE RESPECTIVE ASSIGNORS AND THE
COLLATERAL AGENT SHALL HAVE NO FURTHER OBLIGATIONS HEREUNDER.  IN SUCH EVENT,
THE COLLATERAL AGENT, AT THE REQUEST AND EXPENSE OF THE ASSIGNORS, WILL EXECUTE
AND DELIVER TO THE ASSIGNORS, A PROPER INSTRUMENT OR INSTRUMENTS ACKNOWLEDGING
THE SATISFACTION AND

 

35

--------------------------------------------------------------------------------


 


TERMINATION OF THIS AGREEMENT, AND WILL DULY ASSIGN, TRANSFER AND DELIVER TO THE
RESPECTIVE ASSIGNORS ALL OF THE COLLATERAL HELD BY THE COLLATERAL AGENT
HEREUNDER.  SUCH TERMINATION AND RELEASE SHALL BE WITHOUT PREJUDICE TO THE RIGHT
OF THE COLLATERAL AGENT TO CHARGE AND BE REIMBURSED FOR ANY EXPENDITURE WHICH IT
MIGHT THEREAFTER INCUR IN CONNECTION THEREWITH.  AS USED IN THIS AGREEMENT, THE
TERM “TERMINATION DATE” SHALL MEAN THE DATE UPON WHICH THIS AGREEMENT SHALL HAVE
TERMINATED IN ACCORDANCE WITH THE FIRST SENTENCE OF THIS SECTION 12.2.


 


ARTICLE XIII


 


LIMITED RIGHTS OF SECURED PARTIES; PROOFS OF CLAIM


 


13.1        LIMITED RIGHTS OF SECURED PARTIES.  THE SECURED PARTIES BY THEIR
ACCEPTANCE OF THE BENEFITS HEREOF AGREE THAT THE ONLY RIGHT A SECURED PARTY HAS
UNDER THIS AGREEMENT IS FOR THE SECURED OBLIGATIONS TO BE SECURED BY THE ASSETS
OR COLLATERAL PLEDGED FOR THE PERIOD AND TO THE EXTENT PROVIDED FOR IN THE
MORTGAGES AND THIS AGREEMENT, AND TO HAVE PROCEEDS, IF ANY, DISTRIBUTED TO THE
SECURED PARTIES FOR THE BENEFIT OF THE SECURED PARTIES TO THE EXTENT, AT THE
TIMES AND AS PROVIDED IN SECTION 8.5.  EACH OF THE SECURED PARTIES BY THEIR
ACCEPTANCE OF THE BENEFITS HEREOF ACKNOWLEDGES AND AGREES THAT IT SHALL HAVE NO
RIGHT TO INDIVIDUALLY DIRECT THE COLLATERAL AGENT TO TAKE OR REFRAIN FROM TAKING
ANY ACTION HEREUNDER, UNDER ANY MORTGAGE OR UNDER ANY OTHER SECURITY DOCUMENT OR
WITH RESPECT TO ANY ASSETS OR COLLATERAL AND THAT ALL RIGHTS WITH RESPECT
THERETO SHALL BE VESTED SOLELY IN THE COLLATERAL AGENT OR THE COLLATERAL AGENT
ACTING AT THE DIRECTION OF THE INSTRUCTING GROUP.


 


13.2        FILING OF CLAIMS.  UPON THE WRITTEN REQUEST OF ALL OR ANY OF THE
SECURED PARTIES, THE COLLATERAL AGENT MAY FILE SUCH PROOFS OF CLAIM AND OTHER
PAPERS OR DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS
OF THE SECURED PARTIES MAKING SUCH REQUEST ALLOWED IN ANY JUDICIAL PROCEEDINGS
RELATING TO ANY ASSIGNOR, ITS CREDITORS OR ITS PROPERTY.  HOWEVER, NOTHING
HEREIN CONTAINED SHALL PREVENT ANY SECURED PARTY FROM FILING SUCH PROOFS OF
CLAIM AND OTHER PAPERS OR DOCUMENTS AS MAY BE DETERMINED BY THE SECURED PARTY IN
ORDER TO HAVE THE CLAIMS OF SUCH SECURED PARTY ALLOWED IN ANY JUDICIAL
PROCEEDINGS RELATING TO ANY ASSIGNOR.  THE COLLATERAL AGENT MAY FILE SUCH PROOFS
OF CLAIMS AND OTHER PAPERS OR DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN
ORDER TO HAVE THE CLAIMS OF THE COLLATERAL AGENT, ITS AGENTS AND COUNSEL ALLOWED
IN ANY JUDICIAL PROCEEDINGS RELATING TO ANY ASSIGNOR (OR ANY OTHER OBLIGOR UNDER
THE SECURED OBLIGATIONS), ITS CREDITORS OR ITS PROPERTY; PROVIDED THAT THE
RIGHTS DESCRIBED IN THIS SENTENCE SHALL RELATE ONLY TO CLAIMS RELATING TO THE
COLLATERAL AGENT COSTS AND THE FEES AND EXPENSES OF THE COLLATERAL AGENT’S
AGENTS AND COUNSEL IN THEIR RESPECTIVE INDIVIDUAL CAPACITIES UNDER THIS
AGREEMENT AND THE MORTGAGES.


 


13.3        COLLECTION OF CLAIMS.  THE COLLATERAL AGENT SHALL BE ENTITLED AND
EMPOWERED TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS FILED BY THE COLLATERAL AGENT PURSUANT TO
SECTION 13.2 AND TO DISTRIBUTE THE SAME IN ACCORDANCE WITH THE PARTIES’ LEGAL
RIGHTS, AND ANY CUSTODIAN IN ANY SUCH JUDICIAL PROCEEDINGS IS HEREBY AUTHORIZED
BY EACH SECURED PARTY TO MAKE SUCH PAYMENTS TO THE COLLATERAL AGENT AND, IN THE
EVENT THAT THE COLLATERAL AGENT SHALL CONSENT TO THE MAKING OF SUCH PAYMENTS
DIRECTLY TO THE SECURED PARTIES, TO PAY TO THE COLLATERAL AGENT ANY AMOUNT DUE
TO IT FOR THE COLLATERAL AGENT COSTS, AND THE FEES AND EXPENSES OF THE
COLLATERAL AGENT’S AGENTS AND COUNSEL, AND ANY OTHER AMOUNTS DUE THE COLLATERAL
AGENT UNDER THIS AGREEMENT.

 

36

--------------------------------------------------------------------------------


 


13.4        LIMITATIONS.  NOTHING HEREIN CONTAINED SHALL BE DEEMED TO AUTHORIZE
THE COLLATERAL AGENT TO AUTHORIZE OR CONSENT TO OR ACCEPT OR ADOPT ON BEHALF OF
ANY SECURED PARTY (OTHER THAN ANY SECURED PARTY THAT IS AN AFFILIATE OF COMPANY)
ANY PLAN OF REORGANIZATION OR ARRANGEMENT, ADJUSTMENT OR COMPOSITION AFFECTING
THE SECURED OBLIGATIONS OR THE RIGHTS OF ANY HOLDER THEREOF, OR TO AUTHORIZE THE
COLLATERAL AGENT TO VOTE IN RESPECT OF THE CLAIM OF ANY SECURED PARTY IN ANY
SUCH PROCEEDING.


 


ARTICLE XIV


 


MISCELLANEOUS


 


14.1        NOTICES.  EXCEPT WHERE TELEPHONIC INSTRUCTIONS OR NOTICES ARE
AUTHORIZED HEREIN TO BE GIVEN, ALL NOTICES, DEMANDS, INSTRUCTIONS AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN TO OR MADE UPON ANY PARTY
HERETO OR ANY OTHER PERSON SHALL BE IN WRITING AND SHALL BE PERSONALLY DELIVERED
OR SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, OR BY A REPUTABLE OVERNIGHT OR COURIER DELIVERY SERVICE, OR BY
TELECOPIER, AND SHALL BE DEEMED TO BE GIVEN FOR PURPOSES OF THIS AGREEMENT ON
THE THIRD DAY AFTER DEPOSIT IN REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
AND OTHERWISE ON THE DAY THAT SUCH WRITING IS DELIVERED OR SENT TO THE INTENDED
RECIPIENT THEREOF, OR IN THE CASE OF NOTICE DELIVERED BY TELECOPY, UPON
COMPLETION OF TRANSMISSION WITH A COPY OF SUCH NOTICE ALSO BEING DELIVERED UNDER
ANY OF THE METHODS PROVIDED ABOVE, ALL IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 14.1.  ALL NOTICES, REQUESTS, DEMANDS OR OTHER COMMUNICATIONS SHALL BE
IN WRITING AND ADDRESSED AS FOLLOWS:


 

(a)           if to any Assignor:

 

c/o Huntsman International LLC

500 Huntsman Way

Salt Lake City, Utah 84108

Attention: General Counsel

Telephone: (801) 584-5700

Telecopy: (801) 758-9031

 

with a copy to:

 

Vinson & Elkins, L.L.P.

2300 First City Tower, 1001 Fannin

Houston, Texas 77002-6760

Attention:  Mark Spradling

Telephone:  (713) 758-2828

Telecopy:  (713) 615-5545

 

37

--------------------------------------------------------------------------------


 

(b)           if to the Collateral Agent:

 

Deutsche Bank AG New York Branch

60 Wall Street

New York, New York 10005

Attention:  John Anos

Telephone: (212) 469-2750

Telecopy: (212) 469-3632

 

with a copy to:

 

Winston & Strawn LLP

35 West Wacker Drive

Chicago, Illinois 60601

Attention:  Charles B. Boehrer

Telephone: (312) 558-5989

Telecopy: (312) 558-5700

 

(c)           if to the Administrative Agent, any Lender or the Senior Secured
Notes Trustee, either (A) to the Administrative Agent, at the address of the
Administrative Agent specified in the Credit Agreement, (B) at such address as
such Lender shall have specified in the Credit Agreement, or (C) to the Senior
Secured Notes Trustee, at the address of the Senior Secured Notes Trustee
specified in the Senior Secured Notes Indenture;

 

(d)           if to any other Secured Party, directly to such Secured Party at
such address as such Secured Party shall have specified in writing to the
Assignors and the Collateral Agent;

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

 


14.2        WAIVER; AMENDMENT.

 

(A)           NONE OF THE TERMS AND CONDITIONS OF THIS AGREEMENT MAY BE CHANGED,
WAIVED, MODIFIED OR VARIED IN ANY MANNER WHATSOEVER UNLESS IN WRITING DULY
SIGNED BY EACH ASSIGNOR DIRECTLY AFFECTED THEREBY (ACTING IN COMPLIANCE WITH THE
TERMS OF THE CREDIT AGREEMENT) AND THE COLLATERAL AGENT (WITH THE WRITTEN
CONSENT OF (I) THE REQUIRED LENDERS, OR TO THE EXTENT REQUIRED BY SECTION 12.1
OF THE CREDIT AGREEMENT, ALL THE LENDERS AND (II) THE SENIOR SECURED NOTES
TRUSTEE IF (X) THE CHANGE, WAIVER, MODIFICATION OR VARIANCE WOULD MATERIALLY
ADVERSELY AFFECT THE RIGHTS AND BENEFITS OF THE SENIOR SECURED NOTES TRUSTEE OR
THE HOLDERS OF THE SENIOR SECURED NOTES IN A DIFFERENT MANNER THAN THE OTHER
SECURED PARTIES OR (Y) THE CREDIT AGREEMENT OBLIGATIONS HAVE BEEN FULLY PAID). 
NOTWITHSTANDING THE FOREGOING, ANY CHANGE, WAIVER, MODIFICATION OR VARIANCE
MATERIALLY ADVERSELY AFFECTING THE RIGHTS AND BENEFITS OF A CLASS OF SECURED
PARTY (AND NOT ALL CLASSES OF SECURED PARTIES IN A LIKE OR SIMILAR MANNER) SHALL
REQUIRE THE WRITTEN CONSENT OF ALL HOLDERS OF OBLIGATIONS IN SUCH CLASS OF
SECURED PARTY (OR, IN THE CASE OF THE SENIOR SECURED NOTES, ONLY THE SENIOR
SECURED NOTES TRUSTEE).

 

38

--------------------------------------------------------------------------------


 

(B)           THE ASSIGNORS AND THE COLLATERAL AGENT, AT ANY TIME AND FROM TIME
TO TIME, MAY ENTER INTO ADDITIONAL SECURITY DOCUMENTS OR ONE OR MORE AGREEMENTS
SUPPLEMENTAL HERETO OR TO ANY MORTGAGE FOR THE PURPOSE OF SUBJECTING ADDITIONAL
PROPERTY TO A LIEN IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF ANY OR
ALL OF THE SECURED PARTIES.

 

(C)           NOTWITHSTANDING THE PROVISIONS OF SECTION 14.2(A) HEREOF, AND
WITHOUT THE CONSENT OF ANY PERSON, THE COLLATERAL AGENT AND THE ASSIGNORS MAY,
FROM TIME TO TIME, ENTER INTO WRITTEN AGREEMENTS SUPPLEMENTAL HERETO OR TO THE
MORTGAGES FOR THE PURPOSE OF (W) SUPPLEMENTING THE INFORMATION SET FORTH IN ANY
SCHEDULE HERETO, (X) MAKING ANY MINISTERIAL OR CLARIFYING MODIFICATION TO THIS
AGREEMENT OR ANY MORTGAGE, INCLUDING, BUT NOT LIMITED TO, CLARIFYING OR
CORRECTING CLERICAL OR TYPOGRAPHICAL ERRORS IN THIS AGREEMENT OR ANY MORTGAGE;
(Y) PERMITTING THE RELEASE OF THE COLLATERAL AGENT’S LIENS IN OR ON ANY ASSET
(“RELEASE (CORRECTION)”) THAT WAS NEVER OWNED BY THE APPLICABLE ASSIGNOR OR THAT
WAS NEVER INTENDED BY THE PARTIES HERETO TO HAVE BEEN PLEDGED OR GIVEN AS
SECURITY PURSUANT HERETO OR THE MORTGAGES OR (Z) RELEASING COLLATERAL FROM THE
SECURITY INTERESTS OF THIS AGREEMENT PURSUANT TO THE TERMS HEREOF.  AT LEAST
THIRTY (30) DAYS (IN SUCH SHORTER PERIOD AS MAY BE ACCEPTABLE TO THE COLLATERAL
AGENT) PRIOR TO EXECUTING ANY SUPPLEMENTAL AGREEMENT PURSUANT TO THE TERMS OF
THIS SECTION 14.2(C), THE EFFECT OF WHICH AGREEMENT IS TO PERMIT A RELEASE
(CORRECTION), THE COLLATERAL AGENT AND THE SECURED PARTIES SHALL BE ENTITLED TO
RECEIVE A CERTIFICATE (UPON WHICH THE COLLATERAL AGENT MAY CONCLUSIVELY RELY)
FROM A RESPONSIBLE OFFICER OF THE RESPECTIVE ASSIGNOR CERTIFYING (I) THAT SUCH
PROPERTY WAS NEVER OWNED BY SUCH ASSIGNOR OR (II) THAT SUCH PROPERTY WAS NEVER
INTENDED TO HAVE BEEN PLEDGED OR GIVEN AS SECURITY PURSUANT HERETO OR THE
MORTGAGES.  ANY SUCH SUPPLEMENTAL AGREEMENT SHALL BE BINDING UPON EACH ASSIGNOR,
THE SECURED PARTIES, THE COLLATERAL AGENT AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.

 

(D)           NOTWITHSTANDING THE FOREGOING, ANY PERSON WHO HEREAFTER BECOMES A
DOMESTIC SUBSIDIARY OF THE COMPANY SHALL, IN ACCORDANCE WITH SECTION 7.11(D) OF
THE CREDIT AGREEMENT BECOME A PARTY TO THIS AGREEMENT BY EXECUTION OF A
SUPPLEMENT TO THIS AGREEMENT IN THE FORM OF EXHIBIT A (WITH ONLY SUCH CHANGES
THERETO AS ARE AGREED TO BY THE COLLATERAL AGENT), WHEREUPON SUCH PERSON SHALL
BE DEEMED AN ASSIGNOR FOR ALL PURPOSES HEREUNDER.

 

(E)           ASSIGNORS MAY AMEND AND SUPPLEMENT THE SCHEDULES HERETO TO REFLECT
CHANGES RESULTING FROM TRANSACTIONS TO THE EXTENT PERMITTED BY THE CREDIT
AGREEMENT (AND THE OTHER LOAN DOCUMENTS) PROVIDED THAT (I) NOTICE AND COPIES OF
ANY SUCH AMENDMENTS AND SUPPLEMENTS ARE PROVIDED TO THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT AND (II) NO SUCH AMENDMENT OR SUPPLEMENT SHALL BE
PROHIBITED BY THE SENIOR SECURED NOTES INDENTURE.

 


14.3        OBLIGATIONS ABSOLUTE.  THE OBLIGATIONS OF EACH ASSIGNOR HEREUNDER
SHALL REMAIN IN FULL FORCE AND EFFECT WITHOUT REGARD TO, AND SHALL NOT BE
IMPAIRED BY, (A) ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, ARRANGEMENT,
READJUSTMENT, COMPOSITION, LIQUIDATION OR THE LIKE OF SUCH ASSIGNOR; (B) ANY
EXERCISE OR NON-EXERCISE, OR ANY WAIVER OF, ANY RIGHT, REMEDY, POWER OR
PRIVILEGE UNDER OR IN RESPECT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, THE
SENIOR SECURED NOTES INDENTURE, THE SENIOR SECURED NOTES OR ANY SECURED HEDGING
AGREEMENT EXCEPT AS SPECIFICALLY SET FORTH IN A WAIVER GRANTED PURSUANT TO
SECTION 14.2 HEREOF; OR (C) ANY AMENDMENT TO OR MODIFICATION OF ANY LOAN
DOCUMENT, THE SENIOR SECURED NOTES INDENTURE, THE SENIOR SECURED NOTES OR ANY
SECURED HEDGING AGREEMENT OR ANY SECURITY FOR ANY OF THE OBLIGATIONS, WHETHER OR
NOT ANY ASSIGNOR SHALL HAVE NOTICE OR KNOWLEDGE OF ANY OF THE FOREGOING.

 

39

--------------------------------------------------------------------------------


 


14.4        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND SHALL INURE TO
THE BENEFIT OF THE COLLATERAL AGENT, EACH SECURED PARTY AND EACH ASSIGNOR AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, PROVIDED THAT NO ASSIGNOR MAY TRANSFER
OR ASSIGN ANY OR ALL OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE WRITTEN
CONSENT OF THE INSTRUCTING GROUP.


 


14.5        HEADINGS DESCRIPTIVE.  THE HEADINGS OF THE SEVERAL SECTIONS OF THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT IN ANY WAY AFFECT THE
MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS AGREEMENT.


 


14.6        SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT WHICH IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


14.7        CONFLICT WITH OTHER AGREEMENTS.  THE PARTIES AGREE THAT IN THE EVENT
OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THE PROVISIONS OF
ANY MORTGAGE, THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.


 


14.8        GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE.


 


14.9        CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL.

 

(A)          EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT TO SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH UNITED STATES FEDERAL OR NEW YORK STATE COURT AND EACH PARTY HERETO
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS WHICH ANY
OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR
PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

 

(B)          AS A METHOD OF SERVICE, EACH PARTY HERETO IRREVOCABLY CONSENTS TO
THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING, BROUGHT IN
ANY SUCH UNITED STATES FEDERAL OR NEW YORK STATE COURT BY THE DELIVERY OF COPIES
OF SUCH PROCESS TO THE ASSIGNORS OR THE COLLATERAL AGENT, AS THE

 

40

--------------------------------------------------------------------------------


 

CASE MAY BE, AT THE ADDRESSES SPECIFIED IN SECTION 14.1 OR BY CERTIFIED MAIL
DIRECT TO SUCH RESPECTIVE ADDRESSES.

 

(C)          EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT, POWER OR REMEDY
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.  THE
TERMS AND THE PROVISIONS OF THIS SECTION CONSTITUTE A MATERIAL INDUCEMENT TO
LENDERS ENTERING INTO THIS AGREEMENT.

 


14.10      ASSIGNOR’S DUTIES.  IT IS EXPRESSLY AGREED, ANYTHING HEREIN CONTAINED
TO THE CONTRARY NOTWITHSTANDING, THAT EACH ASSIGNOR SHALL REMAIN LIABLE TO
PERFORM ALL OF THE OBLIGATIONS, IF ANY, ASSUMED BY IT WITH RESPECT TO THE
COLLATERAL AND THE COLLATERAL AGENT SHALL NOT HAVE ANY OBLIGATIONS OR
LIABILITIES WITH RESPECT TO ANY COLLATERAL BY REASON OF OR ARISING OUT OF THIS
AGREEMENT, NOR SHALL THE COLLATERAL AGENT BE REQUIRED OR OBLIGATED IN ANY MANNER
TO PERFORM OR FULFILL ANY OF THE OBLIGATIONS OF ANY ASSIGNOR UNDER OR WITH
RESPECT TO ANY COLLATERAL.


 


14.11      COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL OF WHICH
SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


14.12      NO ACTION BY SECURED PARTIES.  THE SECURED PARTIES AGREE NOT TO TAKE
ANY ACTION WHATSOEVER TO ENFORCE ANY TERM OR PROVISION HEREOF, OF ANY MORTGAGE
OR OF ANY OTHER SECURITY DOCUMENT OR TO ENFORCE ANY RIGHTS IN RESPECT OF THE
COLLATERAL, EXCEPT THROUGH THE COLLATERAL AGENT AND IN ACCORDANCE WITH THIS
AGREEMENT.


 


14.13      DEFINITIONS; INTERPRETATION.

 

(A)           UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED TERMS USED HEREIN
SHALL HAVE THE RESPECTIVE MEANINGS ASCRIBED THERETO IN ANNEX A OR, IF NOT
DEFINED HEREIN OR IN ANNEX A, AS DEFINED IN THE CREDIT AGREEMENT.

 

(B)           THE DEFINITIONS SET FORTH HEREIN (INCLUDING THOSE SET FORTH IN
ANNEX A) SHALL BE EQUALLY APPLICABLE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND
PLURAL FORMS OF THE DEFINED TERMS.  IN THE COMPUTATION OF PERIODS OF TIME FROM A
SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND
INCLUDING” AND THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING.”  THE
WORDS “HEREIN,” “HEREOF” AND WORDS OF SIMILAR IMPORT AS USED IN THIS AGREEMENT
SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION IN
THIS AGREEMENT.  REFERENCES TO “ARTICLES”, “SECTIONS”, “PARAGRAPHS”, “EXHIBITS”
AND “SCHEDULES” IN THIS AGREEMENT SHALL REFER TO ARTICLES, SECTIONS, PARAGRAPHS,
EXHIBITS AND SCHEDULES OF THIS AGREEMENT UNLESS OTHERWISE EXPRESSLY PROVIDED;
REFERENCES TO PERSONS INCLUDE THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS
OR, IN THE CASE OF GOVERNMENTAL PERSONS, PERSONS SUCCEEDING TO THE RELEVANT
FUNCTIONS OF SUCH PERSONS; AND ALL REFERENCES TO STATUTES AND RELATED
REGULATIONS SHALL INCLUDE ANY AMENDMENTS OF SAME AND ANY SUCCESSOR STATUTES AND
REGULATIONS.  UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, REFERENCES TO
CONSTITUTIVE AND ORGANIZATIONAL DOCUMENTS AND TO AGREEMENTS (INCLUDING THE LOAN
DOCUMENTS) AND OTHER CONTRACTUAL INSTRUMENTS SHALL BE DEEMED

 

41

--------------------------------------------------------------------------------


 

TO INCLUDE SUBSEQUENT AMENDMENTS, RESTATEMENTS, EXTENSIONS, SUPPLEMENTS AND
OTHER MODIFICATIONS THERETO, BUT ONLY TO THE EXTENT THAT SUCH AMENDMENTS,
RESTATEMENTS, EXTENSIONS, SUPPLEMENTS AND OTHER MODIFICATIONS ARE NOT PROHIBITED
BY ANY LOAN DOCUMENT..

 


14.14      CONFLICTS WITH THE CREDIT AGREEMENT.  TO THE EXTENT OF ANY CONFLICT
BETWEEN ANY PROVISION OF THIS AGREEMENT AND ANY PROVISION OF THE CREDIT
AGREEMENT, THE CREDIT AGREEMENT SHALL GOVERN TO THE EXTENT OF SUCH
INCONSISTENCY.


 


14.15      REFERENCES TO THIS AGREEMENT IN OTHER DOCUMENTS.  THIS AGREEMENT IS
(A) THE “FIRST PRIORITY SECURITY AGREEMENT” AND THE “SECOND PRIORITY SECURITY
AGREEMENT”, EACH AS DEFINED IN THE SENIOR SECURED NOTES INDENTURE, (B) THE
“SECURITY AGREEMENT” AS DEFINED IN THE CREDIT AGREEMENT AND (C) THE “SECURITY
AGREEMENT” AS DEFINED IN THE INTERCREDITOR AGREEMENT.

 

 

[SIGNATURE PAGES FOLLOW]

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Security
Agreement to be executed on their behalf as of the date first referred to above.

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Collateral Agent,

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Name: Marguerite Sutton

 

Title: Director

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as

 

Administrative Agent

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Name: Marguerite Sutton

 

Title: Director

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as UK Security Trustee

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Name: Marguerite Sutton

 

Title: Director

 

 

Signature Page to Collateral Security Agreement

 

--------------------------------------------------------------------------------


 

 

HUNTSMAN INTERNATIONAL LLC,

 

as an Assignor

 

 

 

 

 

By:

/s/ Sean Douglas

 

 

Name: Sean Douglas

 

Title: Vice President and Treasurer

 

 

Signature Page to Collateral Security Agreement

 

--------------------------------------------------------------------------------


 

HUNTSMAN FUELS, L.P.

 

By: Petrostar Fuels LLC, its General Partner

 

PETROSTAR FUELS LLC

 

 

 

 

 

By:

/s/ Samuel D. Scruggs

 

 

Name: Samuel D. Scruggs

 

Title: Vice President

 

 

 

 

 

EXECUTED as a deed

 

TIOXIDE AMERICAS INC.

 

 

 

 

 

By:

/s/ L. Russell Healy

 

 

Name: L. Russell Healy

 

Title: Vice President and Treasurer

 

 

 

Witnessed by:

/s/ Mykel Mason

 

 

 

 

 

 

EXECUTED as a deed by

)

 

TIOXIDE GROUP

)

 

acting by:

)

 

 

 

/s/ J. Kimo Esplin

 

J. Kimo Esplin, Director

 

 

 

 

 

/s/ L. Russell Healy

 

L. Russel Healy, Director

 

 

 

Signature Page to Collateral Security Agreement

 

--------------------------------------------------------------------------------


 

AIRSTAR CORPORATION

EUROFUELS LLC

EUROSTAR INDUSTRIES LLC

HUNTSMAN AUSTRALIA INC.

HUNTSMAN CHEMICAL COMPANY LLC

HUNTSMAN CHEMICAL FINANCE CORPORATION

HUNTSMAN CHEMICAL PURCHASING CORPORATION

HUNTSMAN EA HOLDINGS LLC

HUNTSMAN ENTERPRISES, INC.

HUNTSMAN ETHYLENEAMINES LTD.

By: Huntsman EA Holdings LLC, its General Partner

HUNTSMAN EXPANDABLE POLYMERS COMPANY, LC

By: Huntsman International Chemicals Corporation, its Sole Member and Manager

HUNTSMAN FAMILY CORPORATION

HUNTSMAN GROUP HOLDINGS FINANCE CORPORATION

HUNTSMAN GROUP INTELLECTUAL PROPERTY HOLDINGS CORPORATION

HUNTSMAN HEADQUARTERS CORPORATION

HUNTSMAN INTERNATIONAL CHEMICALS CORPORATION

HUNTSMAN INTERNATIONAL FINANCAL LLC

HUNTSMAN INTERNATIONAL FUELS, L.P.

By: Eurofuels LLC, its General Partner

HUNTSMAN INTERNATIONAL SERVICES CORPORATION

HUNTSMAN INTERNATIONAL TRADING CORPORATION

HUNTSMAN MA INVESTMENT CORPORATION

HUNTSMAN MA SERVICES CORPORATION

HUNTSMAN PETROCHEMICAL CANADA HOLDINGS CORPORATION

HUNTSMAN PETROCHEMICAL CORPORATION

HUNTSMAN PETROCHEMICAL FINANCE CORPORATION

HUNTSMAN PETROCHEMICAL PURCHASING CORPORATION

HUNTSMAN POLYMERS CORPORATION

HUNTSMAN POLYMERS HOLDINGS CORPORATION

HUNTSMAN PROCUREMENT CORPORATION

HUNTSMAN PROPYLENE OXIDE HOLDINGS LLC

HUNTSMAN PROPYLENE OXIDE LTD.

By: Huntsman Propylene Oxide Holdings LLC, its General Partner

HUNTSMAN PURCHASING, LTD.

By: Huntsman Procurement Corporation, its General Partner

HUNTSMAN TEXAS HOLDINGS LLC

JK HOLDINGS CORPORATION

PETROSTAR INDUSTIRES LLC

POLYMER MATERIALS INC.

 

 

By:

/s/ Sean Douglas

 

Name:  Sean Douglas

Title:  Vice President

 

 

Signature Page to Collateral Security Agreement

 

--------------------------------------------------------------------------------


 

ANNEX A

 

DEFINITIONS

 

“Administrative Agent” shall have the meaning provided in the recitals to this
Agreement.

 

“Agreement” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Assets” means, collectively, the Collateral, the Mortgaged Property (as defined
in the Credit Agreement) and all collateral under any and all other Security
Documents in favor of the Collateral Agent or, as the context requires, any one
or more items thereof.

 

“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code, as codified in 11
U.S.C. § 101 et seq., as amended from time to time.

 

“Bank Obligations” means all Credit Agreement Obligations, all Overdraft
Facilities Obligations and all Secured Hedging Obligations.

 

“Borrower” shall have the meaning provided in the recitals to this Agreement.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalents (however designated)
in such Person’s capital stock, partnership interests, membership interests or
other equivalent interests and any rights (other than debt securities
convertible into or exchangeable for capital stock), warrants or options
exchangeable for or convertible into any such ownership interests.

 

“Chattel Paper” has the meaning provided in the UCC.

 

“Collateral” has the meaning ascribed to it in Section 1.1 of this Agreement.

 

“Collateral Agent” means Deutsche Bank AG New York Branch, in its capacity as
collateral agent under this Agreement for the benefit of the Secured Parties,
until one or more successors are appointed pursuant to Article XII of this
Agreement and thereafter shall mean such successor or successors and all
successors thereto.

 

“Collateral Agent Costs” has the meaning ascribed to it in Section 10.1(a) of
this Agreement.

 

“Commercial Tort Claim” means any commercial tort claim which any Assignor now
owns or hereafter acquires, including any such claims listed on Schedule 2.1(k)
(as such Schedule may be amended from time to time in accordance with
Section 7.5 or otherwise).

 

A-1

--------------------------------------------------------------------------------


 

“Company” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Contract Rights” with respect to any Assignor, means all rights of such
Assignor (including, without limitation, all rights to payment) under each
Contract.

 

“Contracts” means all contracts between an Assignor and one or more additional
parties, including, without limitation, (i) each partnership agreement to which
such Assignor is a party, (ii) each Hedging Agreement to which such Assignor is
a party; (iii) any Overdraft Facilities Agreement, and (iv) the Foreign
Intercompany Loan Documents.

 

“Copyrights” means any copyright registered with the United States Copyright
Office, as well as any application for a United States copyright registration
made with the United States Copyright Office.

 

“Credit Agreement” shall have the meaning provided in the recitals to this
Agreement.

 

“Credit Agreement Obligations” means all liabilities of any Assignor now or
hereafter arising under the Credit Agreement and all of the other Debt
Documents, whether for principal, interest (including Post-Petition Interest),
fees, expenses, indemnities or otherwise, and whether primary, secondary,
direct, indirect, contingent, fixed or otherwise (including obligations of
performance).

 

“Debt Documents”  shall mean and include, respectively, the Credit Agreement,
the Loan Documents, and all other documents, instruments and agreements now or
hereafter evidencing or securing the whole or any part of the Credit Agreement
Obligations (including, without limitation, each of the loan documents as
defined in any principal agreement evidencing Credit Agreement Obligations),
including any documents evidencing or securing any complete, partial or
successive refunding, refinancing or replacement of the Credit Agreement
Obligations and any amendments, modifications, renewals or extensions of any of
the foregoing.

 

“Debt Instruments” means all documents, instruments or other evidence of
indebtedness issued in respect of the Secured Obligations, as they may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Default Certification” has the meaning ascribed to it in Section 8.1(b) of this
Agreement.

 

“Deposit Accounts” has the meaning provided in Article 9 of the UCC.

 

“Documents” has the meaning provided in the UCC.

 

“Electronic Chattel Paper” has the meaning provided in the UCC.

 

“Equipment” means any “equipment”, as such term is defined in the UCC and, in
any event, shall include, but shall not be limited to, all machinery, equipment,
furnishings, movable trade fixtures and vehicles and any and all additions,
substitutions and replacements of

 

A-2

--------------------------------------------------------------------------------


 

any of the foregoing, wherever located, together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.

 

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement or the Senior Secured Notes Indenture and shall in any event,
without limitation, include any payment default on any of the Secured
Obligations after expiration of any applicable grace period.

 

“Excluded Foreign or Transportation Assets” means the following Collateral,
collectively:

 

(i)            all property of the Assignors located at its cement manufacturing
facility in Armenia, to the extent that a security interest therein granted by
the Company may be perfected only by actions taken under the laws of
jurisdictions other than the United States or any state or subdivision thereof;

 

(ii)           Inventory located outside of the United States and having an
aggregate book value for all Assignors together of less than $20,000,000; and

 

(iii)          Excluded Transportation Assets.

 

“Excluded Transportation Assets” means, titled vehicles, vessels, aircraft,
railcars, rolling stock and other assets and properties owned by Assignors in
which a security interest may not be perfected through the filing of financing
statements under the UCC and which have an aggregate fair market value from time
to time of less than $5,000,000 for all Assignors together.

 

“Existing Hedging Agreements” shall have the meaning provided in the recitals to
this Agreement.

 

“Fixtures” has the meaning provided in the UCC.

 

“Fully Paid” means with respect to any Secured Obligations, that the respective
obligee of such Obligation or its representative (which representative shall be,
in the case of the Bank Obligations, the Administrative Agent, and in the case
of the Senior Secured Notes Obligations, the Senior Secured Notes Trustee) shall
have certified to the Collateral Agent that such Obligation has terminated and
that there remain no obligations of any kind whatsoever of the Borrower with
respect thereto (other than contingent indemnification obligations as to which
no claims shall have accrued or be pending).

 

“General Intangibles” has the meaning provided in the UCC and in any event
includes all claims, rights, powers, privileges, authority, options, security
interests, liens and remedies under any partnership agreement to which an
Assignor is a party or with respect to any partnership of which an Assignor is a
partner.

 

“Goods” has the meaning provided in the UCC.

 

“Headquarters Loan Agreement” shall have the meaning provided in the recitals to
this Agreement.

 

A-3

--------------------------------------------------------------------------------


 

“HLLC” shall have the meaning provided in the recitals to this Agreement.

 

“Indemnified Party” shall have the meaning provided in Section 9.1 of this
Agreement.

 

“Instructing Group” means (i) unless and until the Credit Agreement Obligations
have been Fully Paid, as of any date of determination thereof, the
Administrative Agent or Required Lenders (or, to the extent required by
Section 12.1 of the Credit Agreement, all the Lenders) and (ii) after the date
on which the Credit Agreement Obligations have been Fully Paid, the Senior
Secured Notes Trustee.

 

“Instrument” has the meaning provided in Article 9 of the UCC.

 

“Intellectual Property Causes of Action” with respect to any Assignor, means any
and all causes of action for infringements of Patents, Trademarks, Copyrights,
or Trade Secrets of such Assignor.

 

“Intercreditor Agreement” shall have the meaning provided in Section 1.5 of this
Agreement.

 

“Inventory” shall mean all “inventory” as such term is defined in Article 9 of
the UCC, now owned or hereafter acquired by any Assignor and, in any event,
shall include, but shall not be limited to, all merchandise, inventory and
goods, and all additions, substitutions and replacements thereof, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same; in all stages of production — from raw
materials through work-in-process to finished goods — and all products and
proceeds of whatever sort and wherever located and any portion thereof which may
be returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Assignor’s customers.

 

“Investment Property” shall have the meaning as provided in Article 9 of the UCC
and shall include, without limitation (i) all securities, whether certificated
or uncertificated, including, without limitation, stocks, bonds, interests in
limited liability companies, partnership interests, treasury securities,
certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Assignor, including without limitation, the rights of any
Assignor to any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts held by any Assignor; (iv) all commodity contracts
held by Assignor; and (v) all commodity accounts held by any Assignor.

 

“Lenders” has the meaning ascribed to such term in the recitals to this
Agreement.

 

“Letter-of-Credit Rights” shall have the meaning as provided in Article 9 of the
UCC.

 

“Marks” shall mean any trademarks and service marks and trade names which are
registered in the United States Patent and Trademark Office or in any similar
office or agency of the United States or any state thereof or any political
subdivision thereof and any application

 

A-4

--------------------------------------------------------------------------------


 

for such trademarks and service marks, as well as any unregistered marks used by
any Assignor in the United States and trade dress including logos, designs,
trade names, company names, business names, fictitious business names and other
business identifiers in connection with which any of these registered or
unregistered marks are used in the United States.

 

“Mortgage” means (i) when referring to the Mortgaged Property, one of the
Mortgages (ii) otherwise, the Security Documents (other than this Agreement),
including the Mortgages.

 

“Overdraft Facilities” means facilities relating to Indebtedness permitted
pursuant to Section 8.2(n) of the Credit Agreement, including, without
limitation, guarantees thereof.

 

“Overdraft Facilities Agreements” shall have the meaning provided in the
recitals to this Agreement.

 

“Overdraft Facilities Obligations” means all obligations of the Company or any
of its Subsidiaries under and with respect to the Overdraft Facilities (whether
direct or through a guarantee).

 

“Patents” means any patent issued by the United States Patent and Trademark
Office, as well as any application for a United States patent registration
pending with the United States Patent and Trademark Office together with any
issue, reexamination, re-issue, continuation, continuation in-part, division,
improvement or extension thereof.

 

“Pledged Debt” means the indebtedness as evidenced by the Pledged Intercompany
Notes.

 

“Pledged Intercompany Notes” means the Intercompany Notes described on
Schedule B hereto, as it may, from time to time, be supplemented in accordance
with the terms of this Agreement.

 

“Pledged Securities” means, collectively, the Pledged Intercompany Notes, all
other pledged promissory notes, and the Pledged Stock.

 

“Pledged Stock” means the certificated shares of Capital Stock described in
Schedule C hereto, as it may, from time to time, be supplemented in accordance
with the terms of the Agreement, and any other shares of Capital Stock pledged
to the Collateral Agent under this Agreement.

 

“Post-Petition Interest” shall mean interest accruing in respect of Secured
Obligations after the commencement of any bankruptcy, insolvency, receivership
or similar proceedings by or against the Company, at the rate applicable to such
Secured Obligations pursuant to the applicable Debt Documents or the Senior
Secured Notes Indenture, as applicable, whether or not such interest is allowed
as a claim enforceable against Company in a bankruptcy case under the Bankruptcy
Code, and any other interest that would have accrued but for the commencement of
such proceedings.

 

A-5

--------------------------------------------------------------------------------


 

“Primary Obligations” has the meaning provided in Section 8.5(b) of this
Agreement.

 

“Pro Rata Share” has the meaning provided in Section 8.5(b) of this Agreement.

 

“Proceeds” shall have the meaning ascribed to it in Article 9 of the UCC and, in
any event, shall include, but not be limited to (a) any and all proceeds of any
insurance, indemnity, warranty or guaranty payable to the Collateral Agent or
any Assignor from time to time with respect to any of the Assets, (b) any and
all payments (in any form whatsoever) made or due and payable to any Assignor
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Assets by any
Governmental Authority (or any Person acting under color of Governmental
Authority), and (c) any and all other amounts from time to time paid or payable
to any Assignor or the Collateral Agent under or in connection with any of the
Assets.

 

“Receivables” means any “account” as such term is defined in the UCC, and, in
any event, shall include, but shall not be limited to, all rights to payment of
a monetary obligation, whether or not earned by performance; (i) for property
that has been or is to be sold, leased, licensed, assigned or otherwise disposed
of; (ii) for services rendered or to be rendered; (iii) for a policy of
insurance issued or to be issued, including health care insurance receivables
(as such term is defined in the UCC); (iv) for a secondary obligations incurred
or to be incurred;  (v) for energy provided or to be provided; (vi) for the use
or hire of a vessel under charter or other contract; (vii) arising out of the
use of a credit card or information contained on or for use with the card; or
(viii) as winnings in a lottery or other game of chance operated or sponsored by
a State, governmental unit of a State, or person licensed or authorized to
operate the game by a State or governmental unit of a State, whether now in
existence or arising from time to time hereafter, including, without limitation,
such rights evidenced by an account, note, contract, security agreement, chattel
paper, or other evidence of indebtedness or security, together with (i) all
security pledged, assigned, hypothecated or granted to or held to secure the
foregoing; (ii) all right, title and interest in and to any goods, the sale of
which gave rise thereto; (iii) all guarantees, endorsements and indemnifications
on, or of, any of the foregoing; (iv) all powers of attorney for the execution
of any evidence of indebtedness or security or other writing in connection
therewith; (v) all books, records, ledger cards, and invoices relating thereto;
(vi) all evidences of the filing of financing statements and other statements
and the registration of other instruments in connection therewith and amendments
thereto, notices to other creditors or secured parties, and certificates from
filing or other registration officers; (vii) all credit information, reports and
memoranda relating thereto; and (viii) all other writings related in any way to
the foregoing.

 

“Representative” has the meaning ascribed to it in Section 8.5(d) of this
Agreement.

 

“Secondary Obligations” shall have the meaning provided in Section 8.5(b) of
this Agreement.

 

“Secured Hedging Agreements” has the meaning provided in the first paragraph of
this Agreement.

 

A-6

--------------------------------------------------------------------------------


 

“Secured Hedging Obligations” means all obligations of the Company or any of its
Subsidiaries under and with respect to the Secured Hedging Agreements (whether
direct or through a guarantee).

 

“Secured Obligations” means, collectively, the Bank Obligations and the Senior
Secured Notes Obligations.

 

“Secured Party” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Senior Secured Notes” shall have the meaning provided in the recitals to this
Agreement.

 

“Senior Secured Notes Indenture” shall have the meaning provided in the recitals
to this Agreement.

 

“Senior Secured Notes Obligations” means all indebtedness, obligations and
liabilities of any Assignor now or hereafter owing pursuant to the Senior
Secured Notes Indenture and the Senior Secured Notes (including, without
limitation, premium, if any, interest (including Post-Petition Interest with
respect to the foregoing)), fees, costs, expenses and all indemnification and
reimbursement obligations of any Assignor under the Senior Secured Notes
Indenture and the Senior Secured Notes.

 

“Senior Secured Notes Trustee” shall have the meaning provided in the recitals
to this Agreement.

 

“Significant Copyrights” shall mean, at any time, those Copyrights which the
relevant Assignor believes in its reasonable judgment to be material to its
business at such time.

 

“Significant Marks” shall mean, at any time, those Marks which the relevant
Assignor believes in its reasonable judgment to be material to its business at
such time.

 

“Significant Patents” shall mean, at any time, those Patents which the relevant
Assignor believes in its judgment to be material to its business at such time.

 

“Stock Rights” means any stock, any dividend or other distribution and any other
right or property which an Assignor shall receive or shall become entitled to
receive for any reason whatsoever with respect to, in substitution for or in
exchange for any shares of Pledged Stock and any stock, any right to receive
stock and any right to receive earnings, in which an Assignor now has or
hereafter acquires any right, issued by an issuer of the Pledged Stock.

 

“Termination Date” shall have the meaning provided in Section 12.2 of this
Agreement.

 

“Trade Secrets” means any know-how, technology, product formulations, procedures
and product and manufacturing specifications or standards utilized in the
manufacture, production and packaging of products, including, without
limitation, formulas for the composition and manufacture of products sold under
the Marks.

 

A-7

--------------------------------------------------------------------------------


 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as now
or hereafter in effect from time to time in the State of New York; provided,
however, that if by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of, or remedies with respect to, the
Collateral Agent’s security interests in any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in any other jurisdiction, the
term “Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or
remedies.

 

“Unmatured Event of Default”  means an event, act or occurrence which with the
giving of notice or the lapse of time (or both) would become an Event of
Default.

 

A-8

--------------------------------------------------------------------------------